 



Exhibit 10.1
EXECUTION VERSION AGREEMENT
US$250,000,000 REVOLVING CREDIT FACILITY
For
QUINTANA MARITIME LIMITED
with
THE COMPANIES LISTED HEREIN as Guarantors
with
CITIBANK, N.A. and THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as Original
Lenders
Arranged by
CITIGROUP GLOBAL MARKETS LIMITED and THE GOVERNOR AND COMPANY OF THE BANK OF
SCOTLAND
with
CITIBANK INTERNATIONAL PLC
as Facility Agent
and
CITICORP TRUSTEE COMPANY LIMITED
as Security Trustee
and
THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND
as Issuing Bank
4 October 2005

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1.
  Interpretation     1  
2.
  Facility     21  
3.
  Conditions Precedent     22  
4.
  Utilisation — Loans     23  
5.
  Utilisation — Letters of Credit     24  
6.
  Letters of Credit     26  
7.
  Repayment and Reutilisation     29  
8.
  Reduction, Prepayment, Cancellation and Increase     30  
9.
  Interest     34  
10.
  Terms     35  
11.
  Market Disruption     36  
12.
  Taxes     36  
13.
  Increased Costs     39  
14.
  Reserve, Charter and Operating Accounts     40  
15.
  Payments     42  
16.
  Guarantee and Indemnity     45  
17.
  Representations     47  
18.
  Information Covenants     52  
19.
  Financial Covenants     54  
20.
  General Covenants     58  
21.
  Substitution     72  
22.
  Valuation     73  
23.
  Default     74  
24.
  Security     79  
25.
  The Administrative Parties     82  
26.
  Evidence and Calculations     88  
27.
  Fees     88  
28.
  Indemnities and Break Costs     89  
29.
  Expenses     91  
30.
  Waiver of Consequential Damages     92  
31.
  Amendments and Waivers     92  
32.
  Changes to the Parties     94  
33.
  Disclosure of Information     98  
34.
  Set-Off     98  
35.
  Pro Rata Sharing     98  
36.
  Severability     99  
37.
  Counterparts     100  
38.
  Notices     100  
39.
  Language     102  
40.
  Governing Law     102  
41.
  Enforcement     102  

 



--------------------------------------------------------------------------------



 



              Clause       Page
Schedule
      Page
1.
  Original Parties     104  
 
  Part 1 The Owners and the Original Vessels     104  
 
  Part 2 The Original Lenders     106  
2.
  Conditions Precedent     107  
 
  Part 1 Initial Conditions Precedent     107  
 
  Part 2 Additional Guarantor Documents     110  
3.
  Form of Request     114  
4.
  Calculation of the Mandatory Cost     115  
5.
  Form of Transfer Certificate     117  
6.
  Compliance Certificate     119  
7.
  Standing Payment Instructions     121  
8.
  Form of Accession Agreement     122  
9.
  Form of Reconciliation Certificate     123   Signatories     124  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 4 October 2005
BETWEEN:

(1)   QUINTANA MARITIME LIMITED, a corporation incorporated according to the
laws of the Republic of the Marshall Islands with its registered office at
Ajeltake Island, Ajeltake Road, Majuro, Republic of the Marshall Islands, MH
96960 (the Borrower);   (2)   THE COMPANIES listed in Part 1 of Schedule 1, each
of which is a limited liability company formed according to the law of the
country indicated against its name in Part 1 of Schedule 1, with its registered
office at Ajeltake Island, Ajeltake Road, Majuro, Republic of the Marshall
Islands, MH 96960 (each an Owner and together the Owners);   (3)   QUINTANA
MANAGEMENT, LLC, a limited liability company formed according to the laws of the
Republic of the Marshall Islands with its registered office at Ajeltake Island,
Ajeltake Road, Majuro, Republic of the Marshall Islands, MH 96960 (Quintana
Management);   (4)   CITIBANK, N.A. and THE GOVERNOR AND COMPANY OF THE BANK OF
SCOTLAND as original lenders (the Original Lenders);   (5)   CITIGROUP GLOBAL
MARKETS LIMITED and THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as mandated
lead arrangers (the Arrangers);   (6)   CITIBANK INTERNATIONAL PLC as
administrative agent (the Facility Agent);   (7)   CITICORP TRUSTEE COMPANY
LIMITED as security trustee for the Lenders and the Issuing Bank (each as
defined herein) in relation to the Credits (as defined herein) (the Security
Trustee); and   (8)   THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as
issuing bank (the Issuing Bank).

IT IS AGREED as follows:
1. INTERPRETATION
1.1 Definitions
In this Agreement:
Accounts means together the Reserve Account, the Operating Account and each of
the Charter Accounts.
Account Bank means, in respect of the Reserve Account, Citibank N.A., London
branch and in respect of the Operating Account and each of the Charter Accounts,
Citibank International plc, Greece.
Accession Agreement means a letter, substantially in the form of Schedule 8
(Form of Accession Agreement), with such amendments as the Facility Agent and
the Borrower may agree.
Additional Guarantor means a member of the Group which becomes a Guarantor after
the date of this Agreement.

1



--------------------------------------------------------------------------------



 



Additional Vessel means (i) MV “Iron Beauty” to be acquired by Iron Beauty
Shipco LLC, (ii) MV “Kirmar” to be acquired by Kirmar Shipco LLC, or (iii) a
vessel acquired by an Additional Guarantor after the date of this Agreement.
Administrative Party means any of the Arrangers, the Facility Agent, the Issuing
Bank or the Security Trustee.
Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.
Agreement means this credit agreement, including any Schedules or appendices
hereto, as amended from time to time.
Applicable Law means any or all applicable law (whether civil, criminal or
administrative), common law, statute, statutory instrument, treaty, convention,
regulation, directive, by-law, demand, decree, ordinance, injunction,
resolution, order, judgment, rule, permit, licence or restriction (in each case
having the force of law) and codes of practice or conduct, circulars and
guidance notes generally accepted and applied by the global shipping industry,
in each case of any government, quasi-government, supranational, federal, state
or local government, statutory or regulatory body, court, agency or association
relating to all laws, rules, directives and regulations, national or
international, public or private in any applicable jurisdiction from time to
time.
Approved Classification Society means any of Det Norske Veritas, American Bureau
of Shipping, Lloyds Register of Shipping or equivalent member of the
International Association of Classification Societies or its successor or any
other classification society approved in writing by the Facility Agent (acting
on the instructions of the Lenders).
Approved Flag States means any of the Republic of the Marshall Islands, Panama
and Cyprus or such other flag of equivalent or better reputation as is
acceptable to the Facility Agent (acting on the instructions of the Majority
Lenders) in its sole discretion.
Approved Valuer means any of H. Clarksons & Company Limited, Fearnleys Ltd.,
R.S. Platou Shipbrokers a.s., Simpson Spence & Young or such other independent
reputable shipbroker nominated by the Borrower and approved by the Facility
Agent (acting on the instructions of the Majority Lenders) from time to time.
Arrangers shall have the meaning given to it in the Preamble.
Availability Period means the period from and including the date of this
Agreement to and including the Final Maturity Date.
Borrower shall have the meaning given to it in the Preamble.
Borrower’s Account means such account as the Borrower may designate from time to
time.
Break Costs means the amount (if any) which a Lender is entitled to receive
under this Agreement as compensation if any part of a Loan or overdue amount is
prepaid other than on the last day of a Term for such Loan or overdue amount,
or, as the case may be, the amount (if any) which any Swap Bank is entitled to
receive under this Agreement as compensation if any Swap Agreement is terminated
early, each as determined pursuant to Clause 28.3 hereof.

2



--------------------------------------------------------------------------------



 



Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in London, England and New York, United States of
America.
Change of Control means the acquisition, directly or indirectly, and whether on
one occasion through one transaction or a series of occasions or transactions,
by any person or group (within the meaning of Section 13(d)(3) of the Exchange
Act) other than the Ultimate Shareholders and their Affiliates of beneficial
ownership of more than fifty (50) per cent. of the aggregate outstanding voting
power of the equity interests of the Borrower.
Charter Accounts means each of the ten (10) bank accounts opened by each of the
Owners with the relevant Account Bank and designated (1) “King Coal Shipco LLC”,
account number 0/444064/005 IBAN GR62 0840 0020 0000 0044 4064 005 , (2)
“Fearless Shipco LLC”, account number 0/444065/001 IBAN GR39 0840 0020 0000 0044
4065 001, (3) “Coal Age Shipco LLC”, account number Account No.0/444066/008 IBAN
GR10 0840 0020 0000 0044 4066 008, (4) “Iron Man Shipco LLC”, 0/444063/009 IBAN
GR85 0840 0020 0000 0044 4063 009, (5) “Linda Leah Shipco LLC”, account number
0/444068/019 IBAN GR33 0840 0020 0000 0044 4068 019, (6) “Barbara Shipco LLC”,
account number 0/444069/007 IBAN GR32 0840 0020 0000 0044 4069 007, (7) “Coal
Glory Shipco LLC”, account number 0/444067/004 IBAN GR84 0840 0020 0000 0044
4067004, (8) “Coal Pride Shipco LLC”, account number 0/444070/005 IBAN GR52 0840
0020 0000 0044 4070 005, (9) “Iron Beauty Shipco LLC” account number
0/444101/008 IBAN GR81 0840 0020 0000 0044 4101 008 and (10) “Kirmar Shipco LLC”
account number 0/444102/004 IBAN GR58 0840 0020 0000 0044 4102 004 and any
additional accounts which may be opened by Additional Guarantors with the
relevant Account Bank.
Charter Account Charges means the charges to be granted by each of the
Guarantors (other than Quintana Management) in favour of the Security Trustee
(and to be held by the Security Trustee on behalf of itself and the Lenders) in
the form attached at Appendix 9, in respect of all monies standing to the credit
from time to time of each of the Charter Accounts, together with any and all
notices and acknowledgements entered into in connection therewith.
Charterer means any company to which any of the Guarantors (other than Quintana
Management) charter any of the Vessels from time to time in accordance with the
provisions of Clause 20.22.
Code means the Internal Revenue Code of 1986 of the United States of America, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
Commitment means:
(a) for an Original Lender, the amount set opposite its name in Part 2 of
Schedule 1 (Original Parties) under the heading Commitments and the amount of
any other commitment to advance funds under this Agreement, it acquires; and
(b) for any other Lender, the amount of any commitment to advance funds under
this Agreement, it acquires,
to the extent not cancelled, transferred or reduced under this Agreement.
Compliance Certificate means the form of certificate attached at Schedule 6.

3



--------------------------------------------------------------------------------



 



Consolidated Cash and Cash Equivalents shall have the meaning given to it in
Clause 19.1 (Financial Covenants).
Consolidated EBITDA shall have the meaning given to it in Clause 19.1 (Financial
Covenants).
Consolidated Interest Coverage Ratio shall have the meaning given to it in
Clause 19.1 (Financial Covenants).
Consolidated Net Worth shall have the meaning given to it in Clause 19.1
(Financial Covenants).
Consolidated Total Capitalisation shall have the meaning given to it in Clause
19.1 (Financial Covenants).
Consolidated Total Indebtedness shall have the meaning given to it in Clause
19.1 (Financial Covenants).
Credit means a Loan or a Letter of Credit.
Default means:

(a)   an Event of Default; or

(b)   an event or circumstance which would be (with the expiry of a grace
period, the giving of notice or the making of any determination under the
Finance Documents or any combination of them) an Event of Default.

Delivery Date means, in respect of an Additional Vessel, the Business Day upon
which the delivery of that Additional Vessel to the relevant Additional
Guarantor under the terms of the relevant Memorandum of Agreement takes place.
Deposit Costs means in connection with the acquisition of an Additional Vessel
to be acquired by an Additional Guarantor, the deposit payable in respect of
such Additional Vessel pursuant to the relevant Memorandum of Agreement
Dollars or US$ means the lawful currency for the time being of the United States
of America.
Drawing means, in respect of a Loan under the Facility, the amount of the
advance made by the Lenders.
Earnings means, in respect of a Vessel, all present and future moneys and claims
which are earned by or become payable to or for the account of the relevant
Guarantor (other than Quintana Management) in connection with the operation or
ownership of that Vessel and including but not limited to:

(a)   freights, passage and hire moneys (howsoever earned);

(b)   remuneration for salvage and towage services;

(c)   demurrage and detention moneys; or

(d)   all moneys and claims in respect of the requisition for hire of that
Vessel.

4



--------------------------------------------------------------------------------



 



Earnings Transfer Date shall have the meaning given to it in Clause 14.3
(Transfers to Reserve Account).
Environment means:

(a)   any land including, without limitation, surface land and sub-surface
strata, sea bed or river bed under any water (as referred to below) and any
natural or man-made structures;

(b)   water including, without limitation, coastal and inland waters, surface
waters, ground waters and water in drains and sewers; and

(c)   air including, without limitation, air within buildings and other natural
or man-made structures above or below ground.

Environmental Affiliate means the Borrower, any Guarantor or the Manager
together with their respective employees and subcontractors.
Environmental Approvals means any permit, licence, approval, ruling, variance,
exemption or other authorisation required under applicable Environmental Laws.
Environmental Claim means any claim by any person or persons or any
governmental, judicial or regulatory authority which arises out of any breach,
contravention or violation of Environmental Law or of the existence of any
liability or potential liability arising from such breach, contravention or
violation or the presence of Hazardous Material in contravention of
Environmental Laws. In this context, claim means a claim for damages,
compensation, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an order or direction to take, or not to take, certain
action or to desist from or suspend certain action by any governmental, judicial
or regulatory authority, and any form of enforcement or regulatory action.
Environmental Laws means any or all Applicable Law relating to or concerning:

(a)   pollution or contamination of the Environment, any ecological system or
any living organisms which inhabit the Environment or any ecological system;

(b)   the generation, manufacture, processing, distribution, use (including
abuse), treatment, storage, disposal, transport or handling of Hazardous
Materials; and

(c)   the emission, leak, release, spill or discharge into the Environment of
noise, vibration, dust, fumes, gas, odours, smoke, steam effluvia, heat, light,
radiation (of any kind), infection, electricity or any Hazardous Material and
any matter or thing capable of constituting a nuisance or an actionable tort or
breach of statutory duty of any kind in respect of such matters,

including, without limitation, the following laws of the United States of
America: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Hazardous Materials Transportation Act, as amended,
the Oil Pollution Act of 1990, as amended, the Resource Conservation and
Recovery Act, as amended, and the Toxic Substances Control Act, as amended,
together, in each case, with the regulations promulgated and the guidance issued
pursuant thereto.
ERISA means the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended from time to time, and the regulations promulgated
and rulings issued thereunder.

5



--------------------------------------------------------------------------------



 



ERISA Affiliate means each person (as defined in Section 3(9) of ERISA) which,
together with the Obligors, would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
Event of Default means an event specified as such in Clause 23.
Event of Illegality shall have the meaning given to it in Clause 8.2(a)
(Mandatory Prepayment — illegality).
Excess Risks means, in respect of a Vessel:

(a)   the proportion of claims for general average, salvage and salvage charges
which are not recoverable as a result of the value at which that Vessel is
assessed for the purpose of such claims exceeding her hull and machinery insured
value; and

(b)   collision liabilities not recoverable in full under the hull and machinery
insurance by reason of those liabilities exceeding such proportion of the
insured value of that Vessel as is covered by the hull and machinery insurance.

Exchange Act means the Securities Exchange Act of 1934 of the United States of
America, as amended from time to time, and the regulations promulgated and
rulings issued thereunder.
Existing Lender shall have the meaning given to it in Clause 32.2.
Existing Credit Facility means the US$262,456,000 loan facility made available
to the Borrower pursuant to a credit agreement dated 29th April, 2005, as the
same may have been amended or supplemented from time to time.
Facility means the credit facility made available under this Agreement.
Facility Agent shall have the meaning given to it in the Preamble.
Facility Office means the office(s) notified by a Lender to the Facility Agent:

(a)   on or before the date it becomes a Lender; or

(b)   by not less than five (5) Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.
Fee Letters means any letters entered into by reference to this Agreement
between one or more Administrative Parties and the Borrower setting out the
amount of certain fees payable in connection with this Agreement.
Final Maturity Date means the date falling eight (8) years from the date of this
Agreement.
Finance Document means:

(a)   this Agreement;

(b)   a Security Agreement;

6



--------------------------------------------------------------------------------



 



(c)   the Fee Letters;

(d)   on or after the date of its execution and delivery, any Swap Agreement;

(e)   on or after the date of its execution and delivery, any Accession
Agreement;

(f)   on or after the date of its execution and delivery, the Subordination
Deed;

(g)   a Transfer Certificate; and

(h)   any other document designated as such by the Facility Agent and the
Borrower.

Finance Party means a Lender, an Administrative Party or any Swap Bank.
Financial Indebtedness means any indebtedness for or in respect of:

(a)   moneys borrowed;

(b)   any acceptance credit;

(c)   any bond, note, debenture, loan stock or other similar instrument;

(d)   any redeemable preference share;

(e)   any agreement treated as a finance or capital lease in accordance with
GAAP;

(f)   any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

(g)   the acquisition cost of any asset to the extent payable after its
acquisition or possession by the party liable where the deferred payment is
arranged primarily as a method of raising finance or financing the acquisition
of that asset;

(h)   any other transaction (including any forward sale or purchase agreement)
which has the commercial effect of a borrowing;

(i)   any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or

(j)   any guarantee and indemnity or similar assurance against financial loss of
any indebtedness of any other person which falls within any of paragraphs (a) to
(i) above.

Foreign Pension Plan means any plan, fund (including, without limitation, any
superannuation fund) or similar program established or maintained outside the
United States of America by any Obligor primarily for the benefit of its
employees resident outside the United States of America, and which plan is not
subject to ERISA or the Code.
GAAP means generally accepted accounting principles in the United States of
America as in effect from time to time.

7



--------------------------------------------------------------------------------



 



General Assignment means, in respect of a Vessel, the assignment of the
Earnings, any Time Charter and the Obligatory Insurances to be granted in favour
of the Security Trustee by the relevant Guarantor (other than Quintana
Management) (and held by the Security Trustee on behalf of itself and the
Lenders) in the form attached at Appendix 1, together with any and all notices
and acknowledgements entered into in connection therewith.
Group means the Borrower, the Guarantors and any Subsidiaries of any of them.
Guarantors means each of the Original Guarantors and the Additional Guarantors.
Hazardous Material means any element or substance, whether natural or
artificial, and whether consisting of gas, liquid, solid or vapour, whether on
its own or in any combination with any other element or substance, which is
listed, identified, defined or determined by any Environmental Law or other
Applicable Law to be, to have been, or to be capable of being or becoming
harmful to mankind or any living organism or damaging to the Environment,
including, without limitation, oil (as defined in the United States
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended).
Holding Company:

(a)   in relation to a company incorporated in England and Wales, has the
meaning given in Section 736 Companies Act 1985; and

(b)   in relation to a company or other person incorporated or formed outside
England and Wales, means a company or other person of which such company is the
Subsidiary.

Increased Cost means:

(a)   an additional or increased cost;

(b)   a reduction in the rate of return under a Finance Document (other than a
Swap Agreement) or on a Finance Party’s (or its Affiliate’s) overall capital; or

(c)   a reduction of an amount due and payable under any Finance Document (other
than a Swap Agreement),

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document (other than a Swap Agreement) or funding or performing its
obligations under any Finance Document (other than a Swap Agreement).
Indemnified Parties shall have the meaning given to it in Clause 28.2(c) (Other
indemnities).
Insurers means the underwriters or insurance companies with whom any Obligatory
Insurances are effected and the managers of any protection and indemnity or war
risks association in which any of the Vessels may at any time be entered.
Interest Rate shall have the meaning given to it in Clause 9.1 (Calculation of
Interest).
ISM Code means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization Assembly as Resolutions A.741(18) and A.788(19), as the same may
have been or may be amended or supplemented from time to

8



--------------------------------------------------------------------------------



 



time. The terms safety management system, Safety Management Certificate,
Document of Compliance and major non-conformity shall have the same meanings as
are given to them in the ISM Code.
ISPS Code means the International Ship and Port Facility Security Code adopted
by the International Maritime Organization Assembly as the same may have been or
may be amended or supplemented from time to time.
Incremental Facilities shall have the meaning given to it in Clause 8.8
(Incremental Facilities).
Issuing Bank shall have the meaning given to it in the Preamble.
Junior Charter Accounts Charge means the charge to be granted by each of the
Guarantors (other than Quintana Management) in favour of the Junior Security
Trustee (and to be held by the Junior Security Trustee on behalf of itself and
any Swap Bank) in the form attached at Appendix 10, in respect of all monies
standing to the credit from time to time of each of the Charter Accounts, such
charge to be fully subordinated to the Charter Accounts Charge, together with
any and all notices and acknowledgments entered into in connection therewith.
Junior General Assignment means, in respect of a Vessel, the assignment of the
Earnings, any Time Charter and the Obligatory Insurances to be granted in favour
of the Junior Security Trustee by the relevant Guarantor (other than Quintana
Management) (and held by the Junior Security Trustee on behalf of itself and any
Swap Bank) in the form attached at Appendix 2, such assignment to be fully
subordinated to the General Assignment in respect of the relevant Vessel,
together with any and all notices and acknowledgements entered into in
connection therewith.
Junior Mortgage means, in respect of a Vessel, a second preferred ship mortgage
to be given by the relevant Guarantor in favour of the Junior Security Trustee
(and to be held by the Junior Security Trustee on behalf of itself and any Swap
Bank):

(a)   in respect of the Original Vessels, on the date referred to in Clause
20.31; and

(b) in respect of any Additional Vessels, on the relevant Delivery Date,
to be, in each case, where the Vessel is registered or to be registered in the
Republic of the Marshall Islands, in the form attached at Appendix 6 and where
the Vessel is registered or to be registered in any other Approved Flag State,
in such form as the Agent (acting on the instructions of the Majority Lenders),
the Borrowers and the relevant Guarantor may agree, such mortgage in any event
to be fully subordinated to the Mortgage in respect of the relevant Vessel.
Junior Operating Account Charge means the charge to be granted by Quintana
Management in favour of the Security Trustee (and to be held by the Junior
Security Trustee on behalf of itself and any Swap Bank) in the form attached at
Appendix 8, in respect of all monies standing to the credit from time to time of
the Operating Account, such charge to be fully subordinated to the Operating
Account Charge, together with any and all notices and acknowledgments entered
into in connection therewith.
Junior Pledges of Shares means (i) in relation to the Original Guarantors, the
pledge of the issued share capital of the Original Guarantors to be granted by
the Borrower in favour of the Junior Security Trustee (and held by the Junior
Security Trustee on behalf of itself and any Swap Bank), such charge to be fully

9



--------------------------------------------------------------------------------



 



subordinated to the Pledges of Shares, together with any and all notices and
acknowledgments entered into in connection therewith and (ii) in relation to an
Additional Guarantor, the pledge of the issued share capital of that Additional
Guarantor to be granted by the Borrower in favour of the Security Trustee (and
held by the Security Trustee on behalf of itself and any Swap Bank), such charge
to be fully subordinated to the Pledges of Shares, together with any and all
notices and acknowledgments entered into in connection therewith.
Junior Reserve Account Charge means the charge to be granted by the Borrower in
favour of the Security Trustee (and held by the Junior Security Trustee on
behalf of itself and any Swap Bank) in the form attached at Appendix 4, in
respect of all monies standing to the credit from time to time of the Reserve
Account, together with any and all notices and acknowledgments entered into in
connection therewith.
Junior Security Documents means, on or after the date any such document is
executed and delivered, the Junior Mortgages, the Junior Pledges of Shares, the
Junior General Assignments, the Junior Operating Account Charge, the Junior
Charter Accounts Charge, the Junior Reserve Account Charge and any other
security granted by the Obligors to secure the Swap Agreements.
Junior Security Trustee means Citicorp Trustee Company Limited or such other
person as is appointed under the Subordination Deed in the capacity of junior
security trustee.
Lender means:

(a)   an Original Lender; or

(b)   any New Lender;

and Lenders means all of them.
Letter of Credit means an irrevocable, unconditional, on demand letter of credit
in an amount of not less than five hundred thousand Dollars (US$500,000) in a
form agreed by the Issuing Bank, the Facility Agent and the Borrower.
Leverage Ratio shall have the meaning given to in Clause 19.1 (Financial
Covenants).
LC Illegality shall have the meaning given to it in Clause 6.2(a) (Illegality).
LIBID means for a Term of any Loan or overdue amount the arithmetic mean
(rounded upward to four decimal places) of the rates, as supplied to the
Facility Agent at its request, quoted to the Reference Banks by leading banks in
the London interbank market as of 11.00 a.m. on the Rate Fixing Day for the
taking of deposits in the currency of that Loan or overdue amount for a period
comparable to that Term.
LIBOR means for a Term of any Loan or overdue amount:

(a)   the applicable Screen Rate; or       (b)if no Screen Rate is available for
the relevant currency or Term of that Loan or overdue amount, the arithmetic
mean (rounded upward to four decimal places) of the rates, as supplied to the
Facility Agent at its request, quoted by the Reference Banks to leading banks in
the London interbank market,

10



--------------------------------------------------------------------------------



 



    as of 11.00 a.m. on the second London Business Day before the start of the
Term for the offering of deposits in the currency of that Loan or overdue amount
for a period comparable to that Term.       Loans means together each amount
which is advanced by the Lenders to the Borrower in accordance with this
Agreement (each a Loan).       London Business Day means a day (other than a
Saturday or a Sunday) on which banks are open for business in London.      
Losses means each and every liability, loss, charge, claim, demand, action,
proceeding, damage, judgment, order or other sanction, enforcement, penalty,
fine, fee, commission, interest, lien, salvage, general average, cost and
expense of whatsoever nature suffered or incurred by or imposed on the Finance
Parties.       Majority Lenders means, at any time, Lenders:

  (a)   whose share in the outstanding Credits and whose undrawn Commitments
then aggregate more than fifty per cent. (50%) of the aggregate of all the
outstanding Credits and the undrawn Commitments of all the Lenders;     (b)   if
there is no Credit then outstanding, whose undrawn Commitments then aggregate
more than fifty per cent. (50%) of the Total Commitments; or     (c)   if there
is no Credit then outstanding and the Total Commitments have been reduced to
zero, whose Commitments aggregated more than fifty per cent. (50%) of the Total
Commitments immediately before the reduction.

    Manager means (i) in respect of MV “Fearless” and MV “Iron Man” only,
Blossom Maritime Corporation of 80 Broad Street, Monrovia, Liberia or
(ii) Quintana Management or such other entity within the Group as the Borrower
shall advise to the Facility Agent from time to time (and as shall be acceptable
to the Majority Lenders).       Mandatory Cost means the properly evidenced cost
of complying with certain regulatory requirements, expressed as a percentage
rate per annum and calculated by the Facility Agent in accordance with
Schedule 4 (Calculation of the Mandatory Cost).       Margin means zero point
nine seven five per cent. (0.975%) per annum.       Market Value means, in
respect of a Vessel, the market value of that Vessel calculated in accordance
with Clause 22 (Valuation).       Material Adverse Effect means a material
adverse effect on:

  (a)   the business, condition (financial or otherwise) or operations of the
Group, taken as a whole;     (b)   the ability of the Group, taken as a whole,
to perform the obligations of the Obligors under any Finance Document; or    
(c)   the validity or enforceability of any Finance Document.

    Maturity Date means the last day of the Term of a Loan.

11



--------------------------------------------------------------------------------



 



    Maximum Facility Amount means the lesser of (a) sixty-five (65) per cent. of
the aggregate Market Value of the Vessels and (b) two hundred and fifty million
Dollars (US$ 250,000,000).       Maximum Letter of Credit Amount means twenty
five million Dollars (US$25,000,000).       Measurement Period means, at any
time, the last four (4) fiscal quarters for the Borrower provided always that
until four (4) fiscal quarters have elapsed from the date of this Agreement, the
period beginning with the commencement of the first quarter beginning on or
after the date of this Agreement and ending on the date of determination.      
Memorandum of Agreement means, in relation to any Additional Vessel, the
memorandum of agreement entered into or to be entered into by an Additional
Guarantor pursuant to which the Additional Guarantor will acquire an Additional
Vessel.       Mortgage means, in respect of a Vessel, a first preferred ship
mortgage to be given by the relevant Guarantor in favour of the Security Trustee
(and to be held by the Security Trustee on behalf of itself and the Lenders):

  (a)   in respect of the Original Vessels, on the date of this Agreement; and  
  (b)   in respect of any Additional Vessels, on the relevant Delivery Date,

    to be, in each case, where the Vessel is registered or to be registered in
the Republic of the Marshall Islands, in the form attached at Appendix 5 and
where the Vessel is registered or to be registered in any other Approved Flag
State, in such form as the Agent (acting on the instructions of the Majority
Lenders), the Borrower and the relevant Guarantor may agree.       Net Worth
shall have the meaning given to it in Clause 19.1 (Financial Covenants).      
New Lender shall have the meaning to it in Clause 32.2 (Assignments and
transfers by Lenders).       Obligatory Insurances means in respect of each
Vessel:

  (a)   all contracts and policies of insurance and reinsurance and all entries
in clubs and/or associations which are from time to time required to be effected
and maintained in accordance with this Agreement in respect of each of the
Vessels; and     (b)   all benefits under the contracts, policies and entries
under paragraph (a) above and all claims in respect of them and the return of
premiums.

    Obligor means the Borrower or a Guarantor.       Operating Account means the
bank account to be opened by Quintana Management with the Account Bank with
account number 0/444072/008 USD, IBAN GR 97 0840 0020 0000 0044 4072 008 and
designated “Quintana Management LLC – Operating Account”.       Operating
Account Charge means the charge to be granted by Quintana Management in favour
of the Security Trustee (and held by the Security Trustee on behalf of itself
and the Lenders) in the form attached at Appendix 7, in respect of all monies
standing to the credit from time to time of the Operating Account, together with
any and all notices and acknowledgements entered into in connection therewith.

12



--------------------------------------------------------------------------------



 



    Operating Expenses means all costs, expenses and expenditures reasonably
incurred by each Obligor in the ordinary course of the operation of its business
including (i) all costs, expenses and expenditures incurred by each Guarantor
(other than Quintana Management) in connection with the operation, employment,
maintenance, drydocking, repair and insurance of the Vessel owned by it
(including any capital expenditure in respect of that Vessel permitted under the
terms of this Agreement), (ii) all costs, expenses and expenditures incurred by
Quintana Management in connection with the operation of its business and its
role as Manager, (iii) all costs, expenses and expenditures incurred by Quintana
Management in connection with the operation of the Vessels and its role as
Manager of the Vessels and (iv) all other costs, expenditures and expenses
permitted to be made or incurred by an Obligor under the terms of the Finance
Documents.       Original Balance Sheet means the unaudited balance sheet of the
Group prepared as at 30th June, 2005.       Original Guarantors means each of
the Owners and Quintana Management.       Original Lender has the meaning given
to it in the Preamble.       Original Vessels means the vessels detailed in
Part 1 of Schedule 1 and Original Vessel means any of them.       Owners shall
have the meaning given to it in the Preamble.       Participating Member State
means a member state of the European Communities that adopts or has adopted the
euro as its lawful currency under the legislation of the European Union for
European Monetary Union.       PBGC means the Pension Benefit Guaranty
Corporation of the United States of America established pursuant to Section 4002
of ERISA, or any successor thereto.       Party means a party to this Agreement
or any Finance Document.       Permitted Dividends means any dividends or
distributions which the Borrower is permitted to pay pursuant to Clause 20.30
(Dividends).       Permitted Security Interests means:

  (a)   Security Interests created by the Security Agreements;     (b)   liens
for unpaid crew’s wages including wages of the master and stevedores employed by
any Vessel, outstanding in the ordinary course of trading for not more than one
calendar month after the due date for payment;     (c)   liens for salvage;    
(d)   liens for collision;     (e)   liens for master’s disbursements incurred
in the ordinary course of trading;     (f)   liens arising by operation of law
in respect of not more than two (2) months prepaid hire under any Time Charter
relating to a Vessel;

13



--------------------------------------------------------------------------------



 



  (g)   statutory and common law liens of carriers, warehousemen, mechanics,
suppliers, materials men, repairers or other similar liens, including maritime
liens, in each case arising in the ordinary course of business, outstanding for
not more than two (2) months whose aggregate value does not exceed five hundred
thousand Dollars (US$500,000) in respect of any one Vessel,

    in the case of paragraphs (b) to (g) inclusive provided that the amounts
which give rise to such Security Interests are paid when due (unless expressly
indicated above) or, if not paid when due are being disputed in good faith by
appropriate proceedings (and for the payment of which adequate reserves or
security are at the relevant time maintained or provided to the extent required
by GAAP), and provided further that such proceedings, whether by payment of
adequate security into court or otherwise, do not give rise to a material risk
of the relevant Vessel or any interest therein being seized, sold, forfeited or
otherwise lost or of criminal liability on the Facility Agent or on any of the
Lenders.       Plan means any pension plan as defined in Section 3(2) of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute) any Obligor or any ERISA Affiliate, and each such plan for the five
(5) year period immediately following the latest date on which the Obligor or
any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.       Pledge of Shares means (i) in respect of the
Original Guarantors, the pledge of the issued share capital of the Original
Guarantors to be granted by the Borrower in favour of the Security Trustee (and
held by the Security Trustee on behalf of itself and the Lenders), together with
any and all notices and acknowledgments entered into in connection therewith and
(ii) in respect of an Additional Guarantor, the pledge of the issued share
capital of that Additional Guarantor to be granted by the Borrower in favour of
the Security Trustee (and held by the Security Trustee on behalf of itself and
the Lenders), together with any and all notices and acknowledgments entered into
in connection therewith.       Prime Rate means the rate of interest per annum
publicly announced from time to time by Citibank, N.A. as its prime rate in
effect at its principal office in New York City, United States of America. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.       Pro Rata Share means:

  (a)   for the purpose of determining a Lender’s share in a utilisation of the
Facility, the proportion which its Commitment in respect of the Credits bears to
the Total Commitments; and     (b)   for any other purpose on a particular date:

  (i)   the proportion which a Lender’s share of the Credits (if any) bears to
all the Credits;     (ii)   if there is no Credit outstanding on that date, the
proportion which its Commitment bears to the Total Commitments on that date; or
    (iii)   if the Total Commitments have been cancelled, the proportion which
its Commitment bore to the Total Commitments immediately before being cancelled.

    Quintana Management shall have the meaning given to it in the Preamble.

14



--------------------------------------------------------------------------------



 



    Rate Fixing Day means two (2) Business Days before the first day of a Term,
or unless market practice differs in the London interbank market for a currency,
in which case the Rate Fixing Day for that currency will be determined by the
Facility Agent in accordance with market practice in the London interbank market
(and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Rate Fixing Day will be the last of
those days).       Reconciliation Certificate means the form of certificate
attached at Schedule 9.       Reduction Amount means the percentage by which the
Total Commitments are required to be reduced on a Reduction Date pursuant to
Clause 8.1 (Automatic reduction and cancellation).       Reduction Date means
each of the dates for reduction of the Total Commitments determined in
accordance with Clause 8.1 (Automatic reduction and cancellation).      
Reference Banks means the Facility Agent and any other bank or financial
institution appointed as such by the Facility Agent (acting on the instructions
of the Majority Lenders) under this Agreement.       Related Contracts means any
or all of the Vessel Management Agreements (as the context requires).      
Release means an emission, spill, release or discharge into or upon the air,
surface water, groundwater, or soils of any Hazardous Materials for which any of
the Guarantors has any liability under Environmental Law, except in accordance
with a valid Environmental Approval.       Reportable Event means an event
described in Section 4043(c) of ERISA with respect to a plan that is subject to
Title IV of ERISA.       Replacement Request shall have the meaning given to it
in Clause 21 (Substitution).       Replacement Vessel shall have the meaning
given to it in Clause 21 (Substitution).       Request means a request made by
the Borrower for a Credit, substantially in the form of Schedule 3 (Form of
Request).       Required Amount means, in respect of the Vessels, that amount
which at the relevant time is no less than one hundred and thirty five (135) per
cent. of the aggregate outstanding principal amount of the Credits including,
without limitation, any contingent liabilities under Letters of Credit.      
Required Insurance Amount means, in respect of the Vessels, that amount which at
the relevant time is one hundred and twenty-five (125) per cent. of the
aggregate outstanding principal amount of the Credits including, without
limitation, any contingent liabilities under Letters of Credit.       Required
Lenders means, at any time, Lenders:

  (a)   whose share in the outstanding Credits and whose undrawn Commitments
then aggregate more than eighty five (85) per cent. of the aggregate of all the
outstanding Credits and the undrawn Commitments of all the Lenders;     (b)   if
there are no Credits then outstanding, whose undrawn Commitments then aggregate
more than eighty five (85) per cent. of the Total Commitments; or

15



--------------------------------------------------------------------------------



 



  (c)   if there are no Credits then outstanding and the Total Commitments have
been reduced to zero, whose Commitments aggregated more than eighty five
(85) per cent. of the Total Commitments immediately before the reduction.

    Requisition Compensation means, in respect of a Vessel, all moneys or other
compensation payable by reason of requisition for title to, or other compulsory
acquisition of, that Vessel including requisition for hire.       Reserve
Account means the interest bearing bank account to be opened in the name of the
Borrower with the Account Bank with account number 10863688 and designated
“Quintana Maritime Limited– Reserve Account”.       Reserve Account Charge means
the charge to be granted by the Borrower in favour of the Security Trustee (and
held by the Security Trustee on behalf of itself and the Lenders) in the form
attached at Appendix 3, in respect of all monies standing to the credit from
time to time of the Reserve Account, together with any and all notices and
acknowledgements entered into in connection therewith.       Revised Total
Commitments shall have the meaning given to it in Clause 8.1 (Automatic
reduction and cancellation).       Rollover Loan means one or more Loans:

  (a)   to be made on the same day that a maturing Loan is due to be repaid;    
(b)   the aggregate amount of which is equal to or less than the maturing Loan;
and     (c)   to be made for the purpose of refinancing of maturing Loan.

    Screen Rate means, for LIBOR, and in respect of a Term, the percentage rate
per annum for a period substantially the same as the relevant Term displayed on
page 3750 of the Telerate screen. If the relevant page is replaced or the
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate.       Secured Liabilities means all
present and future obligations and liabilities (actual or contingent) of the
Obligors to the Finance Parties or any of them under or in connection with any
Finance Document.       Security Agreements means the Junior Security Documents,
the Senior Security Documents and any other documents designated as such in
writing by the Borrower and the Facility Agent.       Security Assets means any
asset which is the subject of a Security Interest created by a Security
Document.       Security Document means:

  (a)   each Security Agreement; and     (b)   any other document to which the
Security Trustee (amongst others) is a party evidencing or creating security
over any asset of an Obligor to secure any obligation of an Obligor to the
Finance Parties or any of them under the Finance Documents.

16



--------------------------------------------------------------------------------



 



    Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.       Security Trustee shall have the meaning given to it in
the Preamble.       Senior Security Documents means the Mortgages, the Pledges
of Shares, the General Assignments, the Operating Account Charge, the Charter
Accounts Charges, the Reserve Account Charge and any other security granted by
the Obligors to secure the Credits.       Standing Payment has the meaning given
to in Clause 15.3(c).       Subordination Deed means the deed of subordination
to be entered into by, inter alios, the Lenders, each Swap Bank and each of the
Administrative Parties, pursuant to which each Swap Bank confirms the
subordination of the Junior Security Documents to the Senior Security Documents
in the form attached at Appendix 13.       Subsidiary means:

  (a)   in respect of a person incorporated or formed outside England and Wales,
any company or entity directly or indirectly controlled by such person, and for
this purpose control means either the ownership of more than fifty (50) per
cent. of the voting share capital (or equivalent rights of ownership) of such
company or entity or the power to direct its policies and management whether by
contract or otherwise; and     (b)   in respect of a person incorporated in
England and Wales, a subsidiary within the meaning of Section 736 Companies Act
1985.

    Substitution Date shall have the meaning given to it in Clause 21
(Substitution).       Swap Agreement means, if any, each of the ISDA Master
Agreements (and the confirmations thereunder) entered into or to be entered into
in respect of interest rate swaps in respect of the Loans (or any part of the
Credits) by any Swap Bank and the Borrower.       Swap Bank means any Lender
which has entered into, or which may from time to time enter into, any ISDA
Master Agreement with the Borrower in respect of the Loans or any part of the
Loans.       Tax means any tax, levy, impost, duty or other charge or
withholding of a similar nature imposed by a governmental revenue authority
(including, without limitation, any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same).       Tax
Credit means any credit, deduction or other Tax benefit that results in a net
reduction in liability for Tax.       Tax Deduction means a deduction or
withholding for or on account of Tax made from a payment under a Finance
Document.       Tax Form means any such forms or documents required or
reasonably requested in writing in order to allow the Facility Agent or an
Obligor to make a payment under this Agreement or any Finance Document without
any Tax Deduction (or without incurring any obligation to indemnify in respect
of Tax) or with such Tax Deduction (or indemnification) at a reduced rate, so
long as the completion,

17



--------------------------------------------------------------------------------



 



    execution or submission of such form or document would not materially
prejudice the legal or commercial position of the party in receipt of such
demand.

    Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.       Term means each period
determined under this Agreement by reference to which interest payable on a Loan
or an overdue amount is calculated.       Time Charter means, in relation to a
Vessel, any fixed rate charter relating to such Vessel.       Total Commitments
means the aggregate of the Commitments of all the Lenders.       Total Loss
means in relation to a Vessel:

  (a)   actual, constructive, compromised, agreed or arranged total loss of that
Vessel;     (b)   requisition for title or other compulsory acquisition of that
Vessel otherwise than by requisition for hire;     (c)   capture, seizure,
arrest, detention, or confiscation of that Vessel by any person or government or
by persons acting or purporting to act on behalf of any government or any other
person which deprives the Owner of that Vessel, or as the case may be the
Charterer, of the use of that Vessel, for more than sixty (60) days after that
occurrence; and     (d)   requisition for hire of that Vessel by any government
or by persons acting or purporting to act on behalf of any government which
deprives the Owner, or as the case may be the Charterer, of the use of that
Vessel.

    Transfer Certificate means a certificate, substantially in the form of
Schedule 5 (Form of Transfer Certificate), with such amendments as the Facility
Agent and the Borrower may approve or reasonably require or any other form
agreed between the Facility Agent and the Borrower.       Transfer Date shall
have the meaning given to it in Clause 32.4(a) (Procedure for transfer by way of
novations).       Ultimate Shareholders means each of First Reserve Fund X,
L.P., AMCI Acquisition II, LLC, and Quintana Maritime Partners, L.P. (each an
Ultimate Shareholder).       Unfunded Current Liability means, in respect of any
Plan, the amount (if any) by which the value of the accumulated plan benefits
under the Plan determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by PBGC for
this purpose, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).       Utilisation Date means each date on which the Facility or
any part thereof is utilised, whether by way of the drawdown of a Loan or the
issue of a Letter of Credit.       Vessels means together the Original Vessels
and the Additional Vessels.

18



--------------------------------------------------------------------------------



 



    Vessel Management Agreements means the management agreement(s) entered into
or to be entered into between the Manager and the Owners.       Year 5 Total
Commitments means the Total Commitments determined as of the fifth (5th)
anniversary of the date of this Agreement.

1.2   Construction

  (a)   In this Agreement, unless the contrary intention appears, a reference
to:

  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;         assets includes
present and future properties, revenues and rights of every description;        
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation under Applicable Law;  
      disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;        
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;         a person includes any
individual, company, corporation, unincorporated association or body (including
a partnership, trust, joint venture or consortium), government, state, agency,
organisation or other entity whether or not having separate legal personality
and their successors in title, permitted assigns and permitted transferees;    
    a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

  (ii)   a currency is a reference to the lawful currency for the time being of
the relevant country;     (iii)   a Default being outstanding means that it has
not been cured, remedied or waived;     (iv)   a provision of law is a reference
to that provision as extended, applied, amended or re-enacted and includes any
subordinate legislation;     (v)   a Clause, a Subclause or a Schedule is a
reference to a clause or subclause of, or a schedule to, this Agreement;    
(vi)   words importing the plural shall include the singular and vice versa;    
(vii)   a Finance Document or another document is a reference to that Finance
Document or other document as amended; and

19



--------------------------------------------------------------------------------



 



  (viii)   a time of day is a reference to London time.

  (b)   Unless the contrary intention appears, a reference to a month or months
is a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

  (i)   if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);     (ii)   if there is no numerically
corresponding day in that month, that period will end on the last Business Day
in that month; and     (iii)   notwithstanding subparagraph (i) above, a period
which commences on the last Business Day of a month will end on the last
Business Day in the next month or the calendar month in which it is to end, as
appropriate.

  (c)   Unless expressly provided to the contrary in a Finance Document, a
person who is not a party to a Finance Document may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999 and notwithstanding any
term of any Finance Document, the consent of any third party is not required for
any variation (including any release or compromise of any liability) or
termination of that Finance Document.     (d)   Unless the contrary intention
appears or unless the context otherwise permits:

  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Agreement or the relevant Finance Document;     (ii)   a
word or expression used in any other Finance Document or in any notice given in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and     (iii)   any obligation of an
Obligor under the Finance Documents which is not a payment obligation remains in
force in accordance with its terms for so long as any payment obligation of an
Obligor is or may be outstanding under the Finance Documents.

  (e)   Joint and several liability

  (i)   All obligations, covenants, representations, warranties and undertakings
in or pursuant to the Finance Documents assumed, given, made or entered into by
the Obligors shall, unless otherwise expressly provided, be assumed, given, made
or entered into by the Obligors that are parties to such Finance Document
jointly and severally.     (ii)   Each of the Obligors agrees that any rights
which it may have at any time during the term of the Facility by reason of the
performance of its obligations under the Finance Documents to be indemnified by
any other Obligor and/or to take the benefit of any security taken by the
Facility Agent pursuant to the Finance Documents shall be exercised in such
manner and on such terms as the Facility Agent may require or as provided in
this Agreement. Each of the Obligors agrees to hold any sums received by

20



--------------------------------------------------------------------------------



 



      it as a result of its having exercised any such right on trust for the
Facility Agent absolutely.     (iii)   Each of the Obligors agrees that it will
not at any time during the term of the Facility claim any set-off or
counterclaim against any other Obligor in respect of any liability owed to it by
that other Obligor under or in connection with the Finance Documents, nor prove
in competition with any of the Finance Parties in any liquidation of (or
analogous proceeding in respect of) any other Obligor in respect of any payment
made under the Finance Documents or in respect of any sum which includes the
proceeds of realisation of any security held by the Facility Agent for the
repayment of the Loans.

  (f)   The headings in this Agreement do not affect its interpretation.

2.   FACILITY   2.1   Facility

    Subject to the terms of this Agreement, the Lenders make available to the
Borrower a revolving credit facility in a maximum aggregate amount equal to
US$250,000,000. Subject to the provisions of Clause 2.3 (Purpose), each Loan
shall be capable of being drawn up to the Maximum Facility Amount.

2.2   Letters of Credit

    The Facility includes an option for the Borrower to request the Issuing Bank
to issue Letters of Credit. Each Letter of Credit shall be capable of being
requested in a principal amount of up to the lesser of:

  (a)   when aggregated with the Credits then outstanding or in respect of which
a Request has been issued, the Maximum Facility Amount; and     (b)   when
aggregated with the Letters of Credit then outstanding or in respect of which a
Request has been issued, the Maximum Letter of Credit Amount.

2.3   Purpose

    Each Loan may be used only in or towards:

  (a)   re-financing the Existing Credit Facility;     (b)   financing the
Deposit Costs of the Additional Vessels;     (c)   financing the acquisition
costs of the Additional Vessels;     (d)   funding working capital and the
general corporate requirements of the Group, provided that any amounts drawn
down to fund the working capital and general corporate requirements of the Group
shall not exceed the sum of twenty million Dollars (US$20,000,000) outstanding
at any one time;     (e)   the payment of Permitted Dividends; and/or     (f)  
satisfying the obligations of the Borrower to the Issuing Bank under any Letters
of Credit in relation to which the Issuing Bank is called upon to make a
payment.

21



--------------------------------------------------------------------------------



 



2.4   No obligation to monitor

    No Finance Party is obliged to monitor or verify the utilisation of any Loan
or Letter of Credit.

2.5   Nature of a Finance Party’s rights and obligations

    Unless otherwise agreed by all the Finance Parties:

  (a)   the obligations of a Finance Party under the Finance Documents are
several;     (b)   failure by a Finance Party to perform its obligations does
not affect the obligations of any other Party under the Finance Documents;    
(c)   no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;     (d)   the rights of a Finance Party under
the Finance Documents are separate and independent rights;     (e)   a Finance
Party may, except as otherwise stated in the Finance Documents, separately
enforce those rights; and     (f)   a debt arising under the Finance Documents
to a Finance Party is a separate and independent debt.

3.   CONDITIONS PRECEDENT   3.1   Conditions precedent documents

  (a)   In the case of a Request for a Loan (other than a Request for a Loan
relating to Deposit Costs for an Additional Vessel), such Loan will not become
due and payable by the Lenders or, in the case of a Request for a Letter of
Credit, the Letter of Credit will not be issued by the Issuing Bank, until the
Facility Agent has notified the Borrower and the Lenders that it has received:

  (i)   all of the documents and evidence set out in Schedule 2 Part 1 (Initial
Conditions Precedent); and     (ii)   in the case of a Request relating to the
borrowing of a Loan for the acquisition of an Additional Vessel, all of the
documents and evidence set out in Schedule 2 Part 2 (Additional Guarantor
Documents),

      in each case in form and substance satisfactory to the Facility Agent and
provided that, unless specifically provided to the contrary, a document
delivered need not be redelivered in connection with a second request. The
Facility Agent must give this notification to the Borrower and the Lenders
promptly upon being so satisfied.

  (b)   In the case of a Request for a Loan relating to Deposit Costs for an
Additional Vessel (which Additional Vessel shall be a dry bulk carrier of less
than 10 years of age), such Loan will not become due and payable by the Lenders
until the Facility Agent has notified the Borrower and the Lenders that it has
received:

22



--------------------------------------------------------------------------------



 



  (i)   all of the documents and evidence set out in Schedule 2 Part 1 (Initial
Conditions Precedent) in each case in form and substance satisfactory to the
Facility Agent and provided that, unless specifically provided to the contrary,
a document delivered need not be redelivered in connection with the second
request;     (ii)   a copy, certified by the Borrower as a true copy, of a duly
executed Memorandum of Agreement in relation to such Additional Vessel; and    
(iii)   a representation from the Borrower that at the time of the acquisition
of such Additional Vessel (taking into account such acquisition and the assumed
market value of that Additional Vessel) the collateral maintenance test as set
out in Clause 19.6 will be met.

      The Facility Agent must give this notification to the Borrower and the
Lenders promptly upon being so satisfied.

3.2   Further conditions precedent

    The obligations of each Lender to advance any Loan and the obligations of
the Issuing Bank to issue any Letter of Credit are subject to the further
conditions precedent that on both the date of the Request and the Utilisation
Date for that Credit:

  (a)   the representations made under Clause 17 are correct in all material
respects; and     (b)   no Default or, in the case of a Rollover Loan, no Event
of Default is outstanding or would result from the Drawing or issuance of the
Letter of Credit.

4.   UTILISATION – LOANS   4.1   Giving of Requests

  (a)   The Borrower may borrow a Loan by giving to the Facility Agent a duly
completed Request.     (b)   Unless the Facility Agent otherwise agrees, the
latest time for receipt by the Facility Agent of a duly completed Request is
11.00 a.m., London time, three (3) Business Days prior to the proposed
Utilisation Date.     (c)   Notwithstanding paragraph (b) above, the latest time
for receipt by the Facility Agent of a duly completed Request for a Loan in
relation to Deposit Costs for the acquisition of an Additional Vessel is 11.00
a.m., London time, two (2) Business Days prior to the proposed Utilisation Date.
    (d)   Each Request is irrevocable.     (e)   On the Maturity Date of a Loan
(other than the Final Maturity Date), provided that no Event of Default has
occurred and is continuing, such Loan will be rolled over for another Term and a
Request for that Loan will not be required but, for the avoidance of doubt, may
be provided by the Borrower to change the Term of such Loan.

4.2   Completion of Requests

    A Request for a Loan will not be regarded as having been duly completed
unless:

23



--------------------------------------------------------------------------------



 



  (a)   the Utilisation Date occurs within the Availability Period.     (b)  
the amount of the Loan requested is in an amount not exceeding the Maximum
Facility Amount;     (c)   the amount of the Loan requested does not exceed,
when aggregated with the amounts drawndown or to be drawndown under any other
Requests issued for drawdown on the proposed Utilisation Date, the undrawn
amount of the Total Commitment on the proposed Utilisation Date;     (d)   the
amount of the Loan requested is a minimum amount of one million Dollars
(US$1,000,000) and integral multiples of one million Dollars (US$1,000,000) (or,
if less, the aggregate unutilised amount of the Facility);     (e)   the
proposed Term complies with this Agreement; and     (f)   if such Loan is to be
used to finance the acquisition of an Additional Vessel, such Additional Vessel
is not more than ten (10) years old at the proposed Utilisation Date and is a
dry bulk carrier.

    Only one Loan may be requested in a Request.

4.3   Advance of Loans

  (a)   The Facility Agent must promptly and in any event one (1) Business Day
before the Rate Fixing Day notify each Lender of the details of the requested
Loan and the amount of its share in that Loan.     (b)   The amount of each
Lender’s share of the Loan will be its Pro Rata Share on the proposed
Utilisation Date.     (c)   No Lender is obliged to participate in a Loan if, as
a result, its share in the Loans then outstanding or in respect of which a
Request has been issued would exceed its Commitment.     (d)   If the conditions
set out in this Agreement have been met, each Lender must make its share in the
Loan available to the Facility Agent by the Utilisation Date through its
Facility Office.

5.   UTILISATION – LETTERS OF CREDIT   5.1   Giving of Requests

  (a)   The Borrower may request a Letter of Credit to be issued by giving to
the Facility Agent a duly completed Request.     (b)   Unless the Facility Agent
otherwise agrees, the latest time for receipt by the Facility Agent of a duly
completed Request is 11.00 a.m., London time, three (3) Business Days prior to
the proposed Utilisation Date.     (c)   Each Request is irrevocable.

24



--------------------------------------------------------------------------------



 



5.2   Completion of Requests

    A Request for a Letter of Credit will not be regarded as having been duly
completed unless:

  (a)   it specifies that it is for a Letter of Credit;     (b)   the
Utilisation Date is specified and occurs within the Availability Period;     (c)
  the amount of the Letter of Credit requested:

  (i)   is a minimum amount of five hundred thousand Dollars (US$500,000);    
(ii)   when aggregated with the Credits then outstanding or in respect of which
a Request has been issued, equal to or less than the Maximum Facility Amount;
and     (iii)   when aggregated with the Letters of Credit then outstanding or
in respect of which a Request has been issued, equal to or less than the Maximum
Letter of Credit Amount.

  (d)   it confirms that the Letter of Credit is only to be used in the ordinary
course of business of the Borrower;     (e)   the form of the Letter of Credit
is attached and is in a form acceptable to the Issuing Bank and the Facility
Agent;     (f)   the Letter of Credit is for not more than twelve (12) months
duration, provided that the Letter of Credit may provide that it will be
renewable on an annual basis;     (g)   the expiry date of the Letter of Credit
falls on or before the earlier of (x) the date falling twelve (12) months from
the relevant Utilisation Date and (ii) the date falling ten (10) Business Days
prior to the Final Maturity Date; and     (h)   the delivery instructions for
the Letter of Credit are specified.

    Only one Letter of Credit may be requested in a Request.

5.3   Issue of Letter of Credit

  (a)   The Facility Agent must promptly notify the Issuing Bank and each Lender
of the details of the requested Letter of Credit and the amount of its share of
that Letter of Credit.     (b)   The amount of each Lenders’ share in a Letter
of Credit will be its Pro Rata Share of the principal amount of the Letter of
Credit on the proposed Utilisation Date.     (c)   If the conditions set out in
this Agreement have been met, the Issuing Bank must issue the Letter of Credit
on the Utilisation Date.

5.4   Conditions precedent

  (a)   The Issuing Bank is not obliged to issue any Letter of Credit if as a
result:

  (i)   a Lender’s Pro Rata Share of the Credits would exceed its Commitment; or

25



--------------------------------------------------------------------------------



 



  (ii)   the Credits would exceed the Total Commitments or the Maximum Letter of
Credit Amount.

  (b)   When issuing a Letter of Credit the Issuing Bank has no duty to enquire
of any person whether or not any of the conditions precedent set out in this
Subclause have been met. The Issuing Bank may assume that those conditions have
been met unless it is expressly notified to the contrary by the Facility Agent.
The Issuing Bank will have no liability to any person for issuing a Letter of
Credit based on any such assumption.

6.   LETTERS OF CREDIT   6.1   General

  (a)   A Letter of Credit is repaid or prepaid to the extent that:

  (i)   the Borrower provides cash cover for that Letter of Credit;     (ii)  
the maximum amount payable under the Letter of Credit is reduced or cancelled in
accordance with its terms; or     (iii)   the Issuing Bank is satisfied that it
has no further liability under that Letter of Credit.

    The amount by which a Letter of Credit is repaid or prepaid under
sub-paragraphs (i) and (ii) above is the amount of the relevant cash cover,
reduction or cancellation.

  (b)   If a Letter of Credit or any amount outstanding under a Letter of Credit
becomes immediately payable under this Agreement, the Borrower must repay or
prepay to the Facility Agent for the Issuing Bank that amount within one
(1) Business Day.     (c)   Cash cover is provided for a Letter of Credit if the
Borrower pays an amount in the currency of the Letter of Credit to an
interest-bearing account with a Finance Party in London in the name of the
Borrower and the following conditions are met:

  (i)   the account is with the Facility Agent, an Account Bank or the Issuing
Bank (if, subject as provided below, the cash cover is to be provided for all
the Lenders) or with a Lender (if the cash cover is to be provided for that
Lender);     (ii)   until no amount is or may be outstanding under that Letter
of Credit, withdrawals from the account may only be made to pay the Finance
Party for which the cash cover is provided under this Clause; and     (iii)  
the Borrower has executed and delivered a security document over that account,
in form and substance satisfactory to the Facility Agent or the Finance Party
for which the cash cover is provided, creating a first ranking security interest
over that account.

    Where cash cover is to be provided to all the Lenders, a Lender may require
its portion of the cash cover to be paid into its account instead of an account
with the Facility Agent or the Issuing Bank. References to cash cover exclude
any interest accrued on that cash cover.

26



--------------------------------------------------------------------------------



 



  (d)   The outstanding or principal amount of a Letter of Credit at any time is
the maximum amount (actual or contingent) that is or may be payable by the
Issuing Bank in respect of that Letter of Credit at that time.

    The amount of cash cover will be ignored in calculating the undrawn
Commitment of each Lender.

  (e)   Subject to the other terms of this Agreement, any amounts repaid under
this Clause 6 may be re-utilised.

6.2   Illegality

  (a)   The Issuing Bank must notify the Facility Agent and the Borrower
promptly if it becomes aware that it is unlawful in any jurisdiction for the
Issuing Bank to perform any of its obligations as contemplated by this Agreement
or a Finance Document or to have outstanding any Letter of Credit (the LC
Illegality).     (b)   After notification under paragraph (a) above the
Borrower, the Facility Agent and the Issuing Bank shall thereafter consult with
each other in good faith for a period of thirty (30) days or in the event that
the LC Illegality takes effect before the expiration of thirty (30) days, for
the maximum number of days available before the LC Illegality take effect, with
a view to restructuring or amending the Letters of Credit in such a way as to
avoid the effect of the LC Illegality.     (c)   If agreement cannot be reached
by the parties within the period specified in paragraph (b) above:

  (i)   the Borrower must use its best endeavours to ensure the release of the
liability of the Issuing Bank under each outstanding Letter of Credit;     (ii)
  failing this, the Borrower must repay or prepay the share of each Lender in
each Letter of Credit requested by it on the date specified in paragraph
(d) below; and     (iii)   no further Letters of Credit will be issued.

  (d)   The date for repayment or prepayment of a Lender’s share in a Letter of
Credit will be the date specified by the Issuing Bank in the notification under
paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

6.3   Fees in respect of Letters of Credit

  (a)   The Borrower must pay to the Issuing Bank a fronting fee in respect of
each Letter of Credit requested by it in the manner agreed in the Fee Letter
between the Issuing Bank and the Borrower.     (b)   The Borrower must pay to
the Facility Agent for each Lender a letter of credit fee computed at the same
rate as the Margin on the outstanding amount of each Letter of Credit for the
period from the issue of that Letter of Credit until its expiry date. This fee
will be distributed according to each Lender’s Pro Rata Share, adjusted to
reflect any assignment or transfer to or by that Lender.

27



--------------------------------------------------------------------------------



 



  (c)   Accrued letter of credit fee is payable quarterly in arrear (or any
shorter period that ends on the expiry date for that Letter of Credit). Accrued
letter of credit fee is also payable to the Facility Agent on the cancelled
amount of any Lender’s Commitment at the time the cancellation is effective if
that Commitment is cancelled in full and its participation in the Letters of
Credit is prepaid or repaid in full.     (d)   If the Borrower provides cash
cover for any part of a Letter of Credit, then:

  (i)   the fronting fee payable to the Issuing Bank and the letter of credit
fee payable for the account of each Lender in respect of any part of a Letter of
Credit which is the subject of cash cover will continue to be payable until the
expiry of that Letter of Credit; but     (ii)   the Borrower will be entitled to
withdraw the interest accrued on the amount of the cash cover to the extent
necessary to pay those fees.

6.4   Claims under a Letter of Credit

  (a)   The Borrower irrevocably and unconditionally authorises the Issuing Bank
to pay any claim made or purported to be made under a Letter of Credit and which
appears on its face to be in order (a claim).     (b)   The Borrower must pay to
the Facility Agent for the Issuing Bank an amount equal to the amount of any
claim within one (1) Business Day of such Claim.     (c)   The Borrower
acknowledges that the Issuing Bank:

  (i)   is not obliged to carry out any investigation or seek any confirmation
from any other person before paying a claim; and     (ii)   deals in documents
only and will not be concerned with the legality of a claim or any underlying
transaction or any available set-off, counterclaim or other defence of any
person.

  (d)   The obligations of the Borrower under this Clause will not be affected
by:

  (i)   the sufficiency, accuracy or genuineness of any claim or any other
document; or     (ii)   any incapacity of, or limitation on the powers of, any
person signing a claim or other document.

6.5   Indemnities

  (a)   The Borrower must within one (1) Business Day of a demand indemnify the
Issuing Bank against any loss or liability which the Issuing Bank incurs under
or in connection with any Letter of Credit requested by it, except to the extent
that the loss or liability is directly caused by the gross negligence or wilful
misconduct of the Issuing Bank.     (b)   Each Lender must within one
(1) Business Day of a demand indemnify the Issuing Bank against its share of any
loss or liability which the Issuing Bank incurs under or in connection with any
Letter of Credit and which has not been paid for by an Obligor including,
without limitation,

28



--------------------------------------------------------------------------------



 



      payment of a claim, except to the extent that the loss or liability is
caused by the gross negligence or wilful misconduct of the Issuing Bank.

  (c)   A Lender’s share of the liability or loss referred to in paragraph
(b) above will be its Pro Rata Share on the Utilisation Date of the relevant
Letter of Credit, adjusted to reflect any subsequent assignment or transfer
under this Agreement.     (d)   The Borrower must immediately on demand
reimburse any Lender for any payment it makes to the Issuing Bank under this
Subclause.     (e)   The obligations of the Borrower and each Lender under this
Clause are continuing obligations and will extend to the ultimate balance of all
sums payable by the Borrower or that Lender under or in connection with any
Letter of Credit, regardless of any intermediate payment or discharge in whole
or in part.     (f)   The obligations of any Lender under this Clause will not
be affected by any act, omission or thing which, but for this provision, would
reduce, release or prejudice any of its obligations under this Clause (whether
or not known to it or any other person). This includes:

  (i)   any time or waiver granted to, or composition with, any person;     (ii)
  any release of any person under the terms of any composition or arrangement;  
  (iii)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (iv)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (v)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;     (vi)   any
amendment (however fundamental) of a Finance Document, any Letter of Credit or
any other document or security; or     (vii)   any unenforceability, illegality
or invalidity of any obligation of any person under any Finance Document, any
Letter of Credit or any other document or security.

6.6   Rights of contribution

    The Borrower will not be entitled to any right of contribution or indemnity
from any Finance Party in respect of any payment it may make under this Clause.

7.   REPAYMENT AND REUTILISATION   7.1   Repayment of Loans

  (a)   The Borrower must repay each Loan in full on its Maturity Date provided
that to the extent a Rollover Loan is made with respect to such Loan on its
Maturity Date, such Loan shall be deemed to be repaid.

29



--------------------------------------------------------------------------------



 



  (b)   Subject to the other terms of this Agreement, any amounts repaid under
this Clause 7 may be re-utilised.     (c)   In any event, each Loan shall be
repaid in full on the Final Maturity Date.

7.2   Reutilisation of Letters of Credit

    In the event that:

  (a)   the amount payable under a Letter of Credit is reduced or cancelled in
accordance with its terms, whether due to the expiry of that Letter of Credit or
otherwise; or     (b)   there has been no claim in respect of that Letter of
Credit or there has been a claim and the Issuing Bank has been indemnified by
the Borrower pursuant to Clause 6.5 (Indemnities),

    then the amount by which that Letter of Credit has been reduced or cancelled
may, subject to the other terms of this Agreement, be re-utilised by the
Borrower.

8.   REDUCTION, PREPAYMENT, CANCELLATION AND INCREASE   8.1   Automatic
reduction and cancellation

  (a)   At close of business in London on each date specified in Column 1 of the
Table below, the Total Commitments shall be automatically reduced by the
percentage of the Year 5 Total Commitments as is set out opposite that date in
Column 2 of that Table (the Reduction Amount) so as to reduce the Total
Commitments (the Revised Total Commitments):

      Column 1   Column 2
4 October 2010
  10.83% of the Year 5 Total Commitments
4 April 2011
  10.83% of the Year 5 Total Commitments
4 October 2011
  10.83% of the Year 5 Total Commitments
4 April 2012
  10.83% of the Year 5 Total Commitments
4 October 2012
  10.83% of the Year 5 Total Commitments
4 April 2013
  10.83% of the Year 5 Total Commitments
4 October 2013
  10.83% of the Year 5 Total Commitments

  (b)   If any date specified in the Table above is not a Business Day, the
relevant Reduction Date shall instead be the immediately preceding Business Day.
    (c)   On each such Reduction Date following the reduction of the Total
Commitments in accordance with this Clause 8.1, the Borrower shall be required
to prepay such amounts so as to ensure that

30



--------------------------------------------------------------------------------



 



      the Credits outstanding following such Reduction Date do not exceed the
Revised Total Commitments as of such Reduction Date.

  (d)   Each prepayment under this Clause 8.1 shall be applied against the Loans
of each Lender on a pro rata basis.     (e)   The Commitment of each of the
Lenders will be automatically cancelled at the end of the Availability Period.

8.2   Mandatory prepayment — illegality

  (a)   If it becomes, or to the knowledge of any Lender is to become, unlawful
in any relevant jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or a Finance Document or to fund or maintain its
share in one or more of the Loans (the Event of Illegality), that Lender shall
notify the Facility Agent and the Borrower.     (b)   After notification under
paragraph (a) above, the Borrower and that Lender shall thereafter consult with
each other in good faith for a period of thirty (30) days or in the event that
the Event of Illegality takes effect before the expiration of thirty (30) days,
for the maximum number of days available before the Event of Illegality takes
effect with a view to restructuring the Facility in such a way as to avoid the
effect of the Event of Illegality.     (c)   If agreement cannot be reached
between the parties within the period specified in paragraph (b) above, the
Borrower shall repay the share of that Lender in the relevant Loan or Loans on
the date specified in paragraph (d) below and the Commitment of that Lender will
be immediately cancelled.     (d)   The date for repayment of a Lender’s share
in a Loan or Loans will be the earlier of:

  (i)   the last day of the current Term of that Loan; and     (ii)   the date
specified by that Lender in the notice delivered to the Borrower (being no
earlier than the last day of any applicable grace period permitted by Applicable
Law).

8.3   Mandatory prepayment – Sale or Total Loss of a Vessel

  (a)   The Borrower shall be obliged to apply against the Loans outstanding,
the entire sale or total loss proceeds (as the case may be) for a Vessel (net of
any commissions payable in connection therewith) in the following circumstances
and at the following times, to be applied by the Facility Agent:

  (i)   if that Vessel is sold, on or before the date on which the sale is
completed by delivery of that Vessel to a buyer; and     (ii)   if there is a
Total Loss, on the earlier of the date falling one hundred and twenty (120) days
after the occurrence of the relevant event of Total Loss and the date of receipt
by the Facility Agent of the proceeds of insurance relating to such Total Loss.

  (b)   The Facility Agent shall apply the prepayment referred to in Clause
8.3(a) in accordance with Clause 15.7.

31



--------------------------------------------------------------------------------



 



  (c)   Subject to the other terms and conditions of this Agreement, all amounts
prepaid pursuant to this Clause 8.3 (Mandatory prepayment – Sale or Total Loss
of a Vessel) may be re-borrowed.

8.4   Mandatory prepayment – Termination of Memorandum of Agreement

  (a)   The Borrower shall be obliged to prepay a Loan in relation to Deposit
Costs for an Additional Vessel if that Additional Vessel is not delivered to the
relevant Additional Guarantor under the relevant Memorandum of Agreement for any
reason whatsoever prior to the expiry or termination of that Memorandum of
Agreement, such prepayment to be made at the time of the expiry or termination
of the Memorandum of Agreement.     (b)   The Facility Agent shall apply the
prepayment referred to in Clause 8.4(a) in accordance with Clause 15.7.     (c)
  Subject to the other terms and conditions of this Agreement, all amounts
prepaid pursuant to this Clause 8.4 (Mandatory prepayment – Termination of
Memorandum of Agreement) may be re-borrowed.

8.5   Voluntary prepayment

    The Borrower shall be entitled at any time to make a voluntary prepayment of
the Loans in whole or in part provided that:

  (a)   a prepayment must be in a minimum amount of two million Dollars
(US$2,000,000) and in multiples of one million Dollars (US$1,000,000) in excess
thereof; and     (b)   the Borrower gives not less than three (3) Business Days
prior notice to the Facility Agent; and     (c)   where such prepayment occurs
on a day other than the last Business Day of the Term, the Borrower pays any
Break Costs arising from the prepayment.

    Any such prepayment shall be applied in accordance with Clause 8.7 (Partial
prepayment of Loans). Subject to the other terms and conditions of this
Agreement, all amounts prepaid pursuant to this Clause 8.5 (Voluntary
prepayment) may be re-borrowed.

8.6   Voluntary prepayment and cancellation

  (a)   If the Borrower is, or will be, required to pay to a Lender a Tax
Payment or an Increased Cost, the Borrower may, while the requirement continues,
give notice to the Facility Agent requesting prepayment and cancellation in
respect of that Lender.     (b)   After notification under paragraph (a) above:

  (i)   the Borrower must repay or prepay that Lender’s share in each Loan made
to it on the date specified in paragraph (c) below; and     (ii)   the
Commitment of that Lender will be immediately cancelled.

  (c)   The date for repayment or prepayment of a Lender’s share in a Loan will
be the last Business Day of the current Term for the relevant Loan (or, if
earlier, the date specified by the Borrower in the notice delivered to the
Facility Agent).

32



--------------------------------------------------------------------------------



 



  (d)   The Borrower may, by giving not less than ten (10) Business Days’ prior
written notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part, provided that partial cancellation of the Total
Commitments must be in a minimum amount or multiple of one million Dollars
(US$1,000,000). Any cancellation in part will be applied against the Commitment
of each Lender pro rata.

8.7   Partial prepayment of Loans       Except where this Clause 8 expressly
provides otherwise, any partial prepayment of the Loans will be applied to the
outstanding Loans of each Lender, on a pro rata basis.   8.8   Incremental
Facilities       On or before the Final Maturity Date, the Borrower may by
written notice to the Facility Agent elect to increase the Facility by up to
fifty million Dollars (US$50,000,000) (the Incremental Facilities). Such notice
shall specify (A) the date upon which the Borrower proposes that the additional
Commitments shall be effective, which shall be a date not less than 20 Business
Days after the date on which such notice is delivered to the Facility Agent and
(B) the identity of each Lender or, to the extent that any Lender does not wish
to provide additional Commitments, any person satisfying the criteria set out in
Clause 32.2(a) to whom the Borrower proposes any portion of such additional
Commitments (and who will become a Lender), as applicable, be allocated and the
amounts of such allocations; provided always that:

  (a)   no such notice may be submitted by the Borrower unless:

  (i)   the Group is in compliance with Clause 19 (Financial Covenants); and    
(ii)   at the time of such notice no Event of Default has occurred and is
continuing;

  (b)   no Lender shall be under an obligation to participate in the Incremental
Facility and nothing in this Agreement shall be interpreted as imposing an
obligation on a Lender to make funds available to the Borrower in respect of its
pro rata share in any such Incremental Facility;     (c)   nothing in this
Clause shall be interpreted as imposing an obligation on the Borrower to request
the Incremental Facilities;     (d)   the terms and provisions of the additional
Commitments shall be, except as otherwise set forth in the ancillary agreement
applicable to such additional Commitments and specifying the interest rate and
fees thereof, identical to the existing Commitments and Loans; and     (e)   the
Facility Agent may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Finance Documents as may be necessary
or appropriate to effect the provision of this Clause 8.8.

8.9   Miscellaneous provisions

  (a)   Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s).

33



--------------------------------------------------------------------------------



 



  (b)   All prepayments under this Agreement must be made with accrued interest
on the amount prepaid. All prepayments shall also be subject to Break Costs in
respect of any amounts prepaid to the Lenders.     (c)   No prepayment or
cancellation is allowed except in accordance with the express terms of this
Agreement.

9.   INTEREST   9.1   Calculation of interest

  (a)   The rate of interest on each Loan for each Term shall be the percentage
rate per annum equal to the aggregate of:

  (i)   LIBOR; and     (ii)   the Margin; and     (iii)   Mandatory Cost
(together, the Interest Rate).

  (b)   Interest shall be calculated by reference to the actual number of days
elapsed and on the basis of a year of 360 days. Interest shall accrue from and
including the first day of each Term to but excluding the last day of such Term.

9.2   Payment of interest

  (a)   Except where it is provided to the contrary in this Agreement, the
Borrower must pay accrued interest on each Loan on the last Business Day of each
Term.     (b)   Notwithstanding Clause 9.2(a) above, where a Term is of more
than three (3) months duration, the Borrower must pay accrued interest on each
Loan on the last Business Day of each three (3) month period during that Term.

9.3   Interest on overdue amounts

  (a)   If an Obligor fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.     (b)   If the overdue amount is a principal
amount of a Loan or is an amount accruing in respect of interest on a Loan and
becomes due and payable prior to the last day of its current Term, then:

  (i)   the first Term for that overdue amount will be the unexpired portion of
that Term and the rate of interest on the overdue amount for that first Term
will be two (2) per cent. per annum above the Interest Rate; and     (ii)  
thereafter, any subsequent Terms for that overdue amount shall be selected by
the Facility Agent (acting on the instructions of the Lenders, acting
reasonably) who may select successive Terms of any duration of up to six
(6) months, and the rate of interest on the overdue amount for those Terms will
be two (2) per cent. per annum above the Interest Rate.

34



--------------------------------------------------------------------------------



 



  (c)   In respect of any amounts outstanding other than in accordance with
paragraph (b) above, interest on such overdue amount is payable at a rate
determined by the Facility Agent to be two and a half (2.5) per cent. per annum
above the Facility Agent’s Prime Rate and the Facility Agent shall be entitled
to compound any accrued but unpaid interest on a quarterly basis.     (d)  
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

9.4   Notification of rates of interest       The Facility Agent must promptly
notify each relevant Party of the determination of a rate of interest under this
Agreement.   10.   TERMS   10.1   Selection

  (a)   Each Loan shall have one Term only.     (b)   The Borrower must select
the Term for a Loan in the relevant Request. Each Term for a Loan will start on
its Utilisation Date.     (c)   Subject to the following provisions of this
Clause, each Term shall be of a period of one (1), two (2), three (3) or six
(6) months or, to the extent available and agreed by all Lenders, nine (9) or
twelve (12) months subject always to the provisions of Clauses 10.2 (No
overrunning Reduction Dates), 10.3 (No overrunning the Final Maturity Date) and
10.4 (Other adjustments).

10.2   No overrunning Reduction Dates       If a Term for a Loan (the New Loan)
would otherwise overrun a Reduction Date, and the amount of the New Loan, when
aggregated with all Credits then outstanding or requested and whose Maturity
Date falls after the relevant Reduction Date, would exceed the anticipated
amount of the Total Commitments immediately after that Reduction Date, the Term
of the New Loan will be shortened so as to end on that Reduction Date.   10.3  
No overrunning the Final Maturity Date       If a Term would otherwise overrun
the Final Maturity Date, it will be shortened so that it ends on the Final
Maturity Date.   10.4   Other adjustments       The Facility Agent and the
Borrower may enter into such other arrangements as they may agree for the
adjustment of Terms and the consolidation and/or splitting of Loans.

35



--------------------------------------------------------------------------------



 



11.   MARKET DISRUPTION   11.1   Failure of the Reference Bank to supply a rate
      If LIBOR is to be calculated by reference to the Reference Banks but if
the Reference Banks are unable to supply a rate by 12.00 p.m. on the Rate Fixing
Day, the applicable LIBOR will be calculated in accordance with Clause 11.2.  
11.2   Market disruption

  (a)   A market disruption event shall arise where,

  (i)   no, or, following the end of the primary syndication, only one,
Reference Bank supplies a rate by 12.00 p.m. on the Rate Fixing Day; or     (ii)
  the Facility Agent receives by close of business on the Rate Fixing Day
notification from any Lender or Lenders whose aggregate shares in the relevant
Loan exceed forty (40) per cent. of that Loan that the cost to them of obtaining
matching deposits in the relevant interbank market is in excess of LIBOR for the
relevant Term.

  (b)   The Facility Agent must promptly notify the Borrower and the Lenders of
a market disruption event.     (c)   After notification under paragraph
(b) above, the rate of interest on each Lender’s Pro Rata Share in the affected
Loan for the relevant Term will be the aggregate of the applicable:

  (i)   Margin; and     (ii)   rate notified to the Facility Agent by those
Lenders as soon as practicable, and in any event before interest is due to be
paid in respect of that Term, to be that which expresses as a percentage rate
per annum the cost to those Lenders of funding that Loan from whatever source it
may reasonably select; and     (iii)   Mandatory Cost.

11.3   Alternative basis of interest or funding

  (a)   If a market disruption event occurs and the Facility Agent or the
Borrower so require, the Borrower and the Facility Agent must enter into
negotiations for a period of not more than thirty (30) days with a view to
agreeing an alternative basis for determining the rate of interest and/or
funding for the affected Loan and any future Loan.     (b)   Any alternative
basis agreed will be, with the prior written consent of all the Lenders, binding
on all the Parties hereto.

12.   TAXES   12.1   Tax gross-up

  (a)   Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by an
Applicable Law.

36



--------------------------------------------------------------------------------



 



  (b)   If a Tax Deduction is required by an Applicable Law to be made by an
Obligor or, as the case may be the Facility Agent, then, except as otherwise
provided in a Finance Document, the amount of the payment due from the Obligor
under the Finance Documents will be increased, or as the case may be the Obligor
shall make an additional payment, so that the amount (after making the Tax
Deduction) received by the recipient is equal to the payment which would have
been due if no Tax Deduction had been required.     (c)   If an Obligor is
required to make a Tax Deduction, that Obligor must make the minimum Tax
Deduction and must make any payment required in connection with that Tax
Deduction within the time allowed by the Applicable Law.     (d)   Within thirty
(30) days of making either a Tax Deduction or a payment required in connection
with a Tax Deduction the Obligor making that Tax Deduction or payment must
deliver to the Facility Agent for the relevant Finance Party, an original
receipt (or other evidence thereof) reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) the appropriate
payment has been paid to the relevant taxing authority.

12.2   Tax Indemnity       Without prejudice to the provisions of Clause 12.1
(Tax gross-up), and except as otherwise provided in a Finance Document if any
Lender or the Facility Agent or the Security Trustee is required to make any
payment on account of Tax solely as a result of its entry into any Finance
Document (not being a Tax imposed on the net income of any of the foregoing or
its Facility Office by the jurisdiction in which it is incorporated or managed
and controlled or was formerly incorporated or managed and controlled (save
where such incorporation, or, as the case may be, management or control would
not have arisen but for the entry by any Lender, the Facility Agent or the
Security Trustee into the Finance Documents and/or the location of any Vessel in
that jurisdiction), the jurisdiction or in which its Facility Office is
presently or was formerly located or on the capital of that Lender employed in
such jurisdiction or jurisdictions) on any sum received or receivable under the
Finance Documents (including, without limitation, any sum received or receivable
under this Clause 12.2) or any liability in respect of any such payment is
asserted, imposed, levied or assessed against a Lender or the Facility Agent or
the Security Trustee, the relevant Obligor shall, upon demand of the Facility
Agent promptly indemnify that Lender or the Facility Agent or the Security
Trustee against such payment or liability, together with any expenses payable or
incurred in connection therewith.   12.3   Tax Credit       If an Obligor makes
a Tax Payment and the relevant Finance Party determines in its absolute
discretion that:

  (a)   a Tax Credit is attributable to that Tax Payment (or is attributable to
the Tax Deduction or payment that gave rise to such Tax Payment); and     (b)  
that Finance Party or an Affiliate has obtained, utilised and fully retained
that Tax Credit on an affiliated group basis,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines in its absolute discretion will leave it (after that payment) in the
same after-Tax position as it would have been in, had the Tax Payment not been
made by the Obligor.

37



--------------------------------------------------------------------------------



 



12.4   Confidentiality of Tax Affairs       If a Lender intends to make a claim
pursuant to Clause 12.2 (Tax Indemnity) it shall, as soon as reasonably
practicable after becoming aware that it may be entitled to make a claim under
Clause 12.2, notify the Facility Agent of the event by reason of which it is
entitled to do so, provided that nothing herein shall require that Lender to
disclose any confidential information relating to the organisation of its
affairs.   12.5   Stamp taxes       The Borrower must pay and indemnify each
Finance Party against any stamp duty, registration or other similar Tax payable
by a Finance Party in connection with the entry into, performance or enforcement
of any Finance Document, except for any such Tax payable in connection with
entering into a Transfer Certificate.   12.6   Value added taxes       Any
amount (including costs and expenses) payable under a Finance Document by an
Obligor is exclusive of any value added tax or any other Tax of a similar nature
which might be chargeable in connection with that amount. If any such Tax is
chargeable and required to be collected by a Finance Party, the Obligor must pay
to the relevant Finance Party (in addition to and at the same time as paying
that amount) an amount equal to the amount of that Tax.   12.7   Tax Forms

  (a)   On or prior to the date of its execution and delivery of this Agreement
in the case of the Original Lenders and on or prior to the Transfer Date
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by an Obligor or the
Facility Agent (but only so long as such Lender remains lawfully able to do so),
each Lender and each other Finance Party shall provide each of the Obligor and
the Facility Agent with any Tax Forms reasonably demanded by such Obligor or
Facility Agent, with any such Tax Form to be accurate and completed in a manner
reasonably satisfactory to the requesting party and to be executed and to be
delivered with any reasonably required certification.     (b)   Notwithstanding
Clauses 12.1 and 12.2, to the extent a Tax Deduction or payment in respect of
Tax would not have been due as a result of a payment hereunder or pursuant to
any Finance Document but for the failure of any Lender or other Finance Party to
provide a complete and accurate Tax Form required to be provided pursuant to
this Clause 12.7, then to such extent no Obligor shall be required to make a Tax
Payment otherwise required under Clauses 12.1 or 12.2; provided, however, that
should a Lender or other Finance Party become subject to a Tax Deduction or
payment in respect of Tax because of its failure to deliver a Tax Form required
hereunder, the Obligor shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Tax Deduction or payment in respect
of Tax.

12.8   Swap Agreements       The provisions of this Clause 12 shall not apply to
any Swap Agreements and all references to Finance Documents in this Clause 12
shall exclude any Swap Agreements.

38



--------------------------------------------------------------------------------



 



13.   INCREASED COSTS   13.1   Increased Costs       Except as provided below in
this Clause 13, the Borrower must pay to a Finance Party the amount of any
Increased Cost incurred by that Finance Party or any of its Affiliates as a
result of:

  (a)   the introduction of, or any change in, or any change in the
interpretation or application of, any law or regulation; or     (b)   compliance
with any law or regulation,     made after the date of this Agreement.

13.2   Exceptions       The Borrower need not make any payment for an Increased
Cost to the extent that the Increased Cost is:

  (a)   compensated for under another Clause or would have been but for an
exception to that Clause;     (b)   a Tax on the overall net income of the
relevant Finance Party or its Facility Office or any of its Subsidiaries, or
Affiliates; or     (c)   attributable to the relevant Finance Party or any of
its Subsidiaries, or any of its Affiliates, wilfully failing to comply with any
law or regulation.

13.3   Claims       If a Finance Party intends to make a claim for an Increased
Cost it must notify the Facility Agent promptly of the circumstances giving rise
to, and the amount of, the claim, following which the Facility Agent will notify
the Borrower. Each Finance Party must, as soon as practicable after a demand by
the Facility Agent, provide a certificate confirming the amount of its Increased
Cost.   13.4   Mitigation

  (a)   Each Finance Party must, in consultation with the Borrower, use its
reasonable endeavours to mitigate any circumstances which arise and which result
or would result in any Increased Cost being payable to that Finance Party.    
(b)   The Borrower must indemnify that Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under Clause 13.4(a) above.     (c)   A Finance Party is not obliged to take any
step under this subclause if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

13.5   Conduct of business by a Finance Party       Subject to the provisions of
Clause 13.4 (Mitigation), no term of this Agreement will:

39



--------------------------------------------------------------------------------



 



  (a)   interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it in respect of Tax or the extent, order and manner of any claim;
or     (c)   oblige any Finance Party to disclose any information relating to
its affairs (Tax or otherwise) or any computation in respect of Tax.

14.   RESERVE, CHARTER AND OPERATING ACCOUNTS   14.1   Maintenance of accounts  
    The Borrower shall maintain the Reserve Account and shall procure that
Quintana Management shall maintain the Operating Account and each of the
Guarantors (other than Quintana Management) shall maintain their respective
Charter Accounts with the relevant Account Bank until the Final Maturity Date,
free of Security Interests (other than Permitted Security Interests) and rights
of set-off other than as created by or pursuant to the Security Documents.      
The Borrower shall procure that each Guarantor (other than Quintana Management)
procure that all Earnings and any Requisition Compensation for the relevant
Vessel are paid by the relevant Charterer or other third party payer directly
into the relevant Charter Account.   14.2   Transfers to Operating Account      
The Borrower shall procure that, upon receipt into the respective Charter
Accounts of any amounts representing Earnings or Requisition Compensation for
any Vessel, the relevant Guarantor transfers from the relevant Charter Account
to the Operating Account, and irrevocably authorises the Facility Agent to
instruct the relevant Account Bank to transfer from the relevant Charter Account
to the Operating Account, all sums then standing to the credit of the Charter
Accounts, such transfer to take place in any event not less than twice every
calendar month.   14.3   Transfers to Reserve Account       The Borrower shall
procure that there is transferred from the Operating Account on the last
Business Day of each month (an Earnings Transfer Date), and irrevocably
authorises the Facility Agent to instruct the Account Bank to transfer from the
Operating Account to the Reserve Account, after deduction of (i) Operating
Expenses due and payable during the next thirty (30) days and (ii) any Permitted
Dividends, all sums then standing to the credit of the Operating Account.   14.4
  Application of Reserve Account

  (a)   The Borrower shall procure that a transfer is made from the Reserve
Account to the Facility Agent on the last day of each Term of that Loan, of an
aggregate amount equal to the amount of interest calculated in accordance with
Clause 9.1 (Calculation of Interest) then due on that Loan;     (b)   The
Borrower may at any time provide the Facility Agent with a notice of request (in
accordance with the provisions of Clause 4.1 as if such notice was a Request for
a Loan (provided that no notice must be provided for application of the monies
pursuant to sub-

40



--------------------------------------------------------------------------------



 



      paragraphs (iii) and (iv) below)) to withdraw and apply all or any portion
of the monies standing to the credit of the Reserve Account in or towards:

  (i)   financing the Deposit Costs for an Additional Vessel; or     (ii)  
financing the acquisition costs of an Additional Vessel; or     (iii)   funding
working capital and general corporate requirements of the Group; or     (iv)  
the payment of Permitted Dividends,

and the Facility Agent shall consent (or, in the case of an application pursuant
to paragraphs (iii) and (iv), shall be deemed to have consented) to such
application of monies and such application of monies shall be permitted provided
that, (x) in relation to a notice for application of monies as set out in
sub-paragraph (i), the Facility Agent receives all of the conditions precedent
documents set out in Clause 3.1(b) (Conditions precedent documents), (y) in
relation to a notice for application of the monies as set out in sub-paragraph
(ii) the Facility Agent receives all of the conditions precedent documents set
out in Clause 3.1(a)(ii) and (z) in relation to any application under any of
paragraphs (i) to (iv) inclusive, no Event of Default is outstanding or would
result from such withdrawal;

  (c)   The Borrower shall procure that an amount equal to the amount withdrawn
for the financing of the Deposit Cost for an Additional Vessel is credited to
the Reserve Account if such Additional Vessel is not delivered to the relevant
Additional Guarantor under the relevant Memorandum of Agreement for any reason
whatsoever prior to the expiry or termination of that Memorandum of Agreement,
such payment to be made at the time of the expiry or termination of the
Memorandum of Agreement.     (d)   At any time that amounts due and payable to
the Lenders under this Agreement have not been paid, the Facility Agent shall be
entitled to apply amounts standing to the credit of the Reserve Account against
such amounts that are then due and payable to be applied pro rata against the
Commitments of the Lenders.     (e)   During the first twelve months after the
date of this Agreement and thereafter upon the request of the Facility Agent
(acting upon the instructions of the Majority Lenders) (such request not be made
more than twice in any twelve month period), the Borrower must supply to the
Facility Agent a Reconciliation Certificate in the form attached at Schedule 9
(signed by either the Borrower’s chief financial officer or chief executive
officer) at the same time that the Borrower provides a Compliance Certificate.

14.5   Borrower’s obligations not affected       If for any reason the amount
standing to the credit of the Reserve Account shall be insufficient to make any
payment of interest when due, the Borrower’s obligation to pay those amounts or
to make that payment of interest shall not be affected.   14.6   Restriction on
withdrawal

41



--------------------------------------------------------------------------------



 



During the term of the Facility, each of the Obligors shall only be permitted to
withdraw sums from the Operating Account, the Charter Accounts and the Reserve
Account in accordance with the provisions of this Clause 14.

14.7   Release of monies from the Operating Account       At any time during the
term of the Facility, Quintana Management shall be entitled to transfer amounts
standing to the credit of the Operating Account in order to pay:

  (a)   Operating Expenses incurred; and     (b)   Permitted Dividends.

15.   PAYMENTS   15.1   Place

  (a)   Unless a Finance Document specifies that payments under it are to be
made in another manner, all payments by a Party (other than the Facility Agent)
under the Finance Documents must be made to the Facility Agent to its account
no. 10963054 with Citibank, N.A., New York or such other account in the United
States of America as it may notify to that Party for this purpose by not less
than five (5) Business Days’ prior notice.     (b)   Notwithstanding paragraph
(a) above, any payment to be made under the Finance Documents by the Facility
Agent to a Lender shall be made in accordance with that Lender’s Standing
Payment Instruction.

15.2   Funds       Payments under the Finance Documents to the Facility Agent
must be made for value on the due date at such times and in such funds as the
Facility Agent may specify to the Party concerned as being customary at the time
for the settlement of transactions in the relevant currency in the place for
payment.   15.3   Distribution

  (a)   The Facility Agent or the Security Trustee may apply any amount received
by it from any of the Obligors in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from the Obligors under the
Finance Documents or in or towards the purchase of any amount of any currency to
be so applied.     (b)   Where a sum is paid to the Facility Agent under this
Agreement for another Party, the Facility Agent is not obliged to pay that sum
to that Party until it has established that it has actually received it.
However, the Facility Agent may assume that the sum has been paid to it, and, in
reliance on that assumption, make available to that Party a corresponding
amount. If it transpires that the sum has not been received by the Facility
Agent, that Party must immediately on demand by the Facility Agent refund any
corresponding amount made available to it together with interest on that amount
from the date of payment to the date of receipt by the Facility Agent at a rate
calculated by the Facility Agent to reflect its cost of funds.

42



--------------------------------------------------------------------------------



 



  (c)   For the purposes of this Clause 15 Standing Payment Instruction means:

  (i)   in relation to a Lender which is a Lender on the date of this Agreement,
payment instructions set below the name of that Lender in Schedule 7; or    
(ii)   in relation to a Lender which becomes a Lender after the date of this
Agreement, payment instructions set out in the Transfer Certificate to which
that Lender is a party,

or such other payment instructions the Lender may notify to the Facility Agent
by not less than five (5) Business Days’ notice.

  (d)   If, upon receipt by the Facility Agent of any amount due from any of the
Obligors in or towards payment of any amount due to the Finance Parties under
the Finance Documents, the Facility Agent fails to make such payment on the date
of receipt for value on that date (or, if due to technical reasons it is
impossible for the Facility Agent to make such payment on and for value on the
date of receipt, on and for value on the next Business Day) then it shall pay to
such Finance Party or Finance Parties that overdue amount with interest from the
due date up to the date of actual payment and value, both before, on and after
judgment. The rate to be applied in respect of such overdue amount shall be
calculated at the Facility Agent’s internally derived overnight LIBID rate.

15.4   Currency       All amounts payable under the Finance Documents are
payable in Dollars provided always that amounts payable in respect of costs and
expenses are payable in the currency in which those costs and expenses are
incurred.   15.5   No set-off or counterclaim       All payments made by an
Obligor under the Finance Documents must be calculated and made without set-off
or counterclaim.   15.6   Business Days

  (a)   If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not).     (b)   During any extension of the due date for payment of
any principal under this Agreement interest is payable on that principal at the
rate payable on the original due date.

15.7   Partial Payments

  (a)   If any Administrative Party receives a payment insufficient to discharge
all the amounts then due and payable by the Obligors under the Finance
Documents, then, except to the extent otherwise provided in any Finance Document
all the proceeds of the enforcement of the security conferred by the Security
Agreements, shall be applied by the Administrative Party towards the obligations
of the Obligors under the Finance Documents as follows:

43



--------------------------------------------------------------------------------



 



  (i)   first, in or towards payment or satisfaction pro rata of all costs,
charges, sales taxes, expenses and liabilities incurred and payments made by the
Finance Parties (other than any Swap Bank and the Junior Security Trustee) or
any receiver and all remuneration payable to the Finance Parties (other than any
Swap Bank and the Junior Security Trustee) or any receiver under or pursuant to
the Senior Security Documents or which are incurred in relation to a Total Loss
or sale of the affected Vessel, including, without limitation, legal expenses,
re-instatement costs and any costs incurred in recovering possession of the
Security Assets;     (ii)   second, in or towards payment pro rata of any unpaid
fees, costs and expenses of the Finance Parties (other than any Swap Bank and
the Junior Security Trustee) to the extent not recovered under paragraph
(i) above under the this Agreement and the Senior Security Documents;     (iii)
  third, in or towards payment pro rata of any accrued due but unpaid interest
payable to the Lenders under the this Agreement and the Senior Security
Documents;     (iv)   fourth, in or towards payment pro rata of any Break Costs
payable to the Lenders due but unpaid under the this Agreement and the Senior
Security Documents;     (v)   fifth, in or towards payment pro rata of principal
in respect of the Credits and the Senior Security Documents due but unpaid;    
(vi)   sixth, in or towards payment pro rata to the Finance Parties (other than
any Swap Bank and the Junior Security Trustee) of any other amounts which are
due but unpaid by any of the Obligors to any of the Finance Parties (other than
any Swap Bank and the Junior Security Trustee) under the Finance Documents in
such order as the Facility Agent shall in its absolute discretion determine;    
(vii)   seventh, in or towards payment or satisfaction of all costs, charges,
expenses and liabilities incurred and payments made by the Junior Security
Trustee and any Swap Bank or any receiver and all remuneration payable to the
Junior Security Trustee and any Swap Bank or any receiver under or pursuant to
the Junior Security Documents including, without limitation, legal expenses,
re-instatement costs and any costs incurred in recovering possession of the
property the subject of the Junior Security Documents;     (viii)   eighth, in
or towards payment pro rata of any unpaid fees, costs and expenses of the Junior
Security Trustee and any Swap Bank under the this Agreement, the Junior Security
Documents and/or any Swap Agreement;     (ix)   nineth, in or towards payment
pro rata of any Break Costs and/or Swap Debt payable to any Swap Bank due but
unpaid under any Swap Agreements or any of them;     (x)   tenth, in or towards
payment pro rata of other sums due to any Swap Bank under any Swap Agreement and
the Junior Security Documents in such order as the Junior Security Trustee shall
in its absolute discretion determine; and     (xi)   lastly, the surplus (if
any) shall be paid to the Borrower or other relevant Obligor or to any other
person entitled to it.

44



--------------------------------------------------------------------------------



 



  (b)   This Subclause will override any appropriation made by an Obligor.

15.8   Timing of payments       If a Finance Document does not provide for when
a particular payment is due, that payment will be due within three (3) Business
Days of demand by the relevant Finance Party.   16.   GUARANTEE AND INDEMNITY  
16.1   Guarantee and indemnity       Each of the Guarantors irrevocably,
unconditionally and jointly and severally:

  (a)   as principal obligor guarantees to each Finance Party punctual
performance by the Borrower of all its obligations under the Finance Documents;
    (b)   undertakes with each Finance Party that, whenever the Borrower does
not pay any amount when due under any Finance Document, such Guarantor must
immediately on demand by the Facility Agent pay that amount as if they were the
principal obligor; and     (c)   indemnifies each Finance Party immediately on
demand against any loss or liability suffered by that Finance Party (i) if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal or
(ii) by operation of law. The amount of the loss or liability under this
indemnity will be equal to the amount that Finance Party would otherwise have
been entitled to recover.

16.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of all sums payable by the Borrower under
the Finance Documents, regardless of any intermediate payment or discharge in
whole or in part.   16.3   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of an Obligor or
any security for those obligations or otherwise) or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation or otherwise without
limitation, the liability of the Guarantors under this Clause 16 will continue
as if the discharge or arrangement had not occurred.     (b)   Each Finance
Party may concede or compromise any claim that any payment, security or other
disposition is liable to avoidance or restoration.

16.4   Waiver of defences       The obligations of the Guarantors under this
Clause will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Clause 16 (whether or not known to it or any Finance Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;

45



--------------------------------------------------------------------------------



 



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;     (f)   any
amendment (however fundamental) of a Finance Document or any other document or
security; or     (g)   any unenforceability, illegality, invalidity or
non-provability of any obligation of any person under any Finance Document or
any other document or security.

16.5   Immediate recourse       Each of the Guarantors waives any right it may
have of first requiring any Finance Party (or any trustee or agent on its
behalf) to proceed against or enforce any other right or security or claim
payment from any person before claiming from the Guarantors under this Clause.
This waiver applies irrespective of any law or any provision of a Finance
Document to the contrary.   16.6   Appropriations       Until all amounts which
may be or become payable by the Obligors under the Finance Documents have been
irrevocably paid in full, each Finance Party (or any trustee or agent on its
behalf) may:

  (a)   without affecting the liability of the Guarantors under this Clause:

  (i)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party in respect of those amounts; or     (ii)
  apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise); and

  (b)   hold in an interest-bearing suspense account any moneys received from
the Guarantors or on account of each of the Guarantors’ liability under this
Clause.

16.7   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Obligors under the
Finance Documents have been irrevocably paid in full; or     (b)   the Facility
Agent otherwise directs,

the Guarantors shall not, after a claim has been made or by virtue of any
payment or performance by it under this Clause:

46



--------------------------------------------------------------------------------



 



  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Finance Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Guarantors’ liability under
this Clause;     (iii)   claim, rank, prove or vote as a creditor of any of the
Obligors or its estate in competition with the Lender; or     (iv)   receive,
claim or have the benefit of any payment, distribution or security from or on
account of any of the Obligors, or exercise any right of set-off as against any
of the Obligors.

The Guarantors must hold in trust for and immediately pay or transfer to the
Facility Agent for the Finance Parties any payment or distribution or benefit of
security received by either of them contrary to this Clause or in accordance
with any directions given by the Facility Agent under this Clause.

16.8   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other security now or subsequently held by any Finance
Party.   17.   REPRESENTATIONS   17.1   Representations       The
representations set out in this Clause are made, unless otherwise stated, by
each of the Obligors or (if it so states) any one of them to the Finance
Parties.   17.2   Status

  (a)   With respect to the Borrower it is a corporation, duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and with
respect to each of the Guarantors it is a limited liability company, duly formed
and validly existing under the laws of its jurisdiction of formation.     (b)  
It and each of its Subsidiaries, if any, has the power to own its assets and
carry on its business as it is being conducted.     (c)   Each of the Guarantors
is directly wholly owned by the Borrower.

17.3   Powers and authority       It has the power to enter into and perform,
and has taken all necessary action to authorise the entry into and performance
of, the Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.   17.4   Legal validity       Subject
to any general principles of law limiting its obligations and referred to in any
legal opinion required under this Agreement, each Finance Document to which it
is a party is its legally binding, valid

47



--------------------------------------------------------------------------------



 



and enforceable obligation and is in the proper form for its enforcement in the
jurisdiction of its incorporation.

17.5   Non-conflict       The entry into and performance by it of, and the
transactions contemplated by, the Finance Documents to which it is a party do
not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its or any of its
Subsidiaries’ constitutional documents; or     (c)   any document which is
binding upon it or any of its Subsidiaries or any of its or its Subsidiaries’
assets.

17.6   No default

  (a)   No Default is outstanding or will result from the execution of, or the
performance by it of any transaction contemplated by, any Finance Document; and
    (b)   no other event is outstanding which constitutes a default under any
document which is binding on it or any of its Subsidiaries or any of its or its
Subsidiaries’ assets to an extent or in a manner which is reasonably likely to
have a Material Adverse Effect.

17.7   Authorisations       Except for the registration of:

  (a)   the Mortgages, the Junior Mortgages and the relevant Additional Vessel
at the registry of the Approved Flag State;     (b)   any relevant Security
Agreement under the Companies Act 1985,

all authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, the Finance Documents have been obtained or effected (as appropriate) and
are in full force and effect.

17.8   Financial statements       In respect of the Borrower, its audited
consolidated financial statements most recently delivered to the Facility Agent
(or, until the delivery of the first audited financial statements, the Original
Balance Sheet) together with any other financial information supplied to the
Facility Agent by the Obligors:

  (a)   have been prepared in accordance with accounting principles and
practices generally accepted in its jurisdiction of incorporation, consistently
applied; and     (b)   fairly represent its financial condition (consolidated,
if applicable) as at the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial statements
or other information.

48



--------------------------------------------------------------------------------



 



17.9   No material adverse change       There has been no material adverse
change in the business, condition (financial or otherwise), prospects or
operations of the Group, taken as a whole, since the date of this Agreement.  
17.10   Litigation       No litigation, investigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency
(including, but not limited to, investigative proceedings) which might
reasonably be expected to have a Material Adverse Effect have (to the best of
its knowledge and belief) been started or threatened against the Obligors or any
of them.   17.11   Provision of Information       All information (as
supplemented from time to time), other than financial projections which are
addressed in the next sentence, that has been or will hereafter be made
available to the Finance Parties by the Obligors or any of their representatives
in connection with the transactions contemplated hereby, is and will at the time
it is provided be complete and correct in all material respects and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were or are
made. All financial projections (if any) that have been prepared by the Obligors
and made available to the Facility Agent in connection with this Agreement have
been prepared in good faith based upon reasonable assumptions (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realised).   17.12   Pari
passu ranking       Its payment obligations under the Finance Documents rank at
least pari passu with all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally.   17.13   Taxes on payments       All amounts payable by it
under the Finance Documents may be made without any Tax Deduction.   17.14  
Stamp duties       Except as notified in writing to and accepted by the Facility
Agent no stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of formation in respect of any Finance Document.   17.15  
Environment       Except as may already have been disclosed by the Borrower in
writing to the Facility Agent:

  (a)   each Guarantor and its Environmental Affiliates have without limitation
in all material respects (such determination to be made by the Facility Agent
acting in its sole discretion) complied with the provisions of all applicable
Environmental Laws in relation to each Vessel;

49



--------------------------------------------------------------------------------



 



  (b)   each Guarantor and its Environmental Affiliates have obtained all
requisite material Environmental Approvals in relation to each Vessel and are in
compliance in all material respects with such Environmental Approvals;     (c)  
no Guarantor nor any of its Environmental Affiliates has received notice of any
Environmental Claim in relation to the relevant Vessel which alleges that such
Guarantor is not in compliance in all material respects with applicable
Environmental Laws in relation to such Vessel or Environmental Approvals in
relation to such Vessel;     (d)   there is no Environmental Claim of the nature
referred to in Clause 17.15(c) above in relation to any Vessel pending or
threatened; and     (e)   there has been no Release of Hazardous Materials by or
in respect of any Vessel of such nature as could lead to the Guarantor or any of
its Environmental Affiliates receiving notice of an Environmental Claim pursuant
to Clause 17.15(c) above.

17.16   Security Interests

  (a)   No Security Interest exists over its or any of its Subsidiary’s assets
which would cause a breach of Clause 20.5 (Security Interests).     (b)   No
steps have been taken to enforce a Security Interest over its or any of its
Subsidiary’s assets.

17.17   Security Assets       Each Owner is solely and absolutely entitled to
the Security Assets over which it has or will create any Security Interest
pursuant to the Security Documents to which it is, or will be, a party and there
is no agreement or arrangement under which it is obliged to share any proceeds
of or derived from such Security Assets with any third party.   17.18   ISM Code
compliance       Each Owner is in compliance in all material respects with the
ISM Code in respect of its Vessel and the Safety Management Certificate relating
to such Vessel remains in full force and effect and, as of the relevant Delivery
Date, each Additional Guarantor shall be in compliance with the ISM Code in
respect of its Additional Vessel.   17.19   ISPS Code Compliance       Each
Owner is in compliance in all material respects with the ISPS Code in respect of
its Vessel and the International Ship Security Certificate relating to such
Vessel remains in full force and effect and, as of the relevant Delivery Date,
each Additional Guarantor shall be in compliance with the ISPS Code in respect
of its Additional Vessel.   17.20   No amendments to Related Contracts      
Other than as notified to and agreed by the Facility Agent in writing, there
have been no material amendments to any of the Related Contracts.

50



--------------------------------------------------------------------------------



 



17.21   Money Laundering       Any borrowing by the Borrower and the performance
of its obligations hereunder and under the other Finance Documents to which it
is a party will be for its own account and will not involve any breach by it of
any law or regulatory measure relating to money laundering as defined in
Article 1 of the Directive (91/308/EEC) of the Council of the European
Communities or any equivalent law or regulatory measure in any other
jurisdiction.   17.22   Insolvency

  (a)   No Obligor is unable, or admits or has admitted its inability, to pay
its debts or has suspended making payments on any of its debts.     (b)   Each
Obligor is able to satisfy its financial obligations at such time as they fall
due.     (c)   No Obligor, by reason of actual or anticipated financial
difficulties has commenced, or intends to commence, negotiations with one or
more of its creditors with a view to rescheduling any of its Financial
Indebtedness.     (d)   The fair value of the assets of each Obligor is not less
than its liabilities (taking into account contingent and prospective
liabilities).     (e)   Each Obligor has sufficient capital to carry on its
business.     (f)   No moratorium has been, or may, in the reasonably
foreseeable future be, declared in respect of any indebtedness of any Obligor.

17.23   Immunity

  (a)   The execution by it of each Finance Document to which it is a party
constitutes, and the exercise by it of its rights and performance of its
obligations under each such Finance Document will constitute, private and
commercial acts performed for private and commercial purposes.     (b)   It will
not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its jurisdiction of incorporation in
relation to any Finance Document.

17.24   No adverse consequences

  (a)   It is not necessary under the laws of its jurisdiction of formation:

  (i)   in order to enable the Facility Agent to enforce its rights under any
Finance Document; or     (ii)   by reason of the execution of any Finance
Document or the performance by it of its obligations under any Finance Document,

    that the Facility Agent should be licensed, qualified or otherwise entitled
to carry on business in its jurisdiction of formation.

51



--------------------------------------------------------------------------------



 



  (b)   The Facility Agent will not be deemed to be resident, domiciled or
carrying on business in its jurisdiction of formation by reason only of the
execution, performance and/or enforcement of any Finance Document.

17.25   Jurisdiction/governing law

  (a)   Its:

  (i)   irrevocable submission under this Agreement to the jurisdiction of the
courts of England;     (ii)   agreement that this Agreement is governed by
English law; and     (iii)   agreement not to claim any immunity to which it or
its assets may be entitled, are legal, valid and binding under the laws of its
jurisdiction of formation.

  (b)   Any judgment obtained in England will be recognised and be enforceable
by the courts of its jurisdiction of formation, subject to any statutory or
other conditions of such jurisdiction.

17.26   Ownership       Legal and beneficial ownership of the entire issued
share capital of each of the Guarantors is held by the Borrower and each of the
Guarantors has no Subsidiaries.   17.27   Times for making representations

  (a)   The representations set out in this Clause are made by each Obligor on
the date of this Agreement.     (b)   Unless a representation is expressed to be
given at a specific date, each representation is deemed to be repeated by each
Obligor on each Utilisation Date with reference to the circumstances existing at
the time of repetition.

18.   INFORMATION COVENANTS   18.1   Financial statements

  (a)   The Borrower must supply to the Facility Agent:

  (i)   its audited, consolidated, financial statements of the Group for each of
its financial years ending after the date hereof; and     (ii)   its interim
unaudited quarterly consolidated financial statements for each quarter-year of
each of its financial years.

  (b)   All financial statements must be in the English language, be supplied as
soon as they are available and:

  (i)   in the case of audited financial statements, within one hundred and
twenty (120) days of the end of the relevant financial period; and

52



--------------------------------------------------------------------------------



 



  (ii)   in the case of quarterly financial statements, within forty-five
(45) days of the end of the relevant financial period.

  (c)   The Facility Agent shall send to each Lender all of the financial
statements received by it under this Clause 18.1 (Financial statements) within
fifteen (15) days of receipt of such financial statements.

18.2   Form of financial statements

  (a)   The Borrower must ensure that each set of its financial statements
supplied under this Agreement fairly represents, the financial condition
(consolidated or otherwise) of the relevant person as at the date to which those
financial statements were drawn up and in accordance with GAAP (subject, in the
case of the quarterly financial statements, to normal year end audit adjustments
and the absence of footnotes).     (b)   The Borrower must notify the Facility
Agent of any change to the basis on which its audited financial statements are
prepared.     (c)   If requested by the Facility Agent, the Borrower must supply
or procure that the following are supplied to the Facility Agent:

  (i)   a full description of any change notified under paragraph (b) above; and
    (ii)   sufficient information to enable the Finance Parties other than the
Security Trustee to make a proper comparison between the financial position
shown by the set of financial statements prepared on the changed basis and its
most recent audited consolidated financial statements delivered to the Facility
Agent under this Agreement.

  (d)   If requested by the Facility Agent or any Obligor, each Obligor or the
Facility Agent must enter into discussions for a period of not more than thirty
(30) days with a view to agreeing any amendments required to be made to this
Agreement to place the Finance Parties and the Obligors in the same position as
they would have been in if the change had not happened.     (e)   If no
agreement is reached under paragraph (d) above on the required amendments to
this Agreement, each Obligor must ensure that its auditors certify the changes
to the basis on which the financial statements are prepared; the certificate of
the auditors will be, in the absence of manifest error, binding on all the
Parties.

18.3   Compliance Certificate

  (a)   The Borrower must supply to the Facility Agent a Compliance Certificate
in the form attached at Schedule 6 with each set of its financial statements
sent to the Facility Agent under this Agreement.     (b)   Each Compliance
Certificate supplied by the Borrower with its audited consolidated financial
statements must be signed by either its chief financial officer or chief
executive officer.



53



--------------------------------------------------------------------------------



 



18.4   Access to Books and Records       Upon the request of the Facility Agent,
each Obligor shall provide the Facility Agent and any of its representatives,
professional advisors and contractors with access to and permit inspection of
its books and records, in each case at reasonable times and upon reasonable
notice.   18.5   Information — miscellaneous       Each Obligor must supply to
the Facility Agent:

  (a)   copies of all documents despatched by it to its creditors or
shareholders generally or any class of them at the same time as they are
despatched;     (b)   promptly upon becoming aware of them, details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against it and which could reasonably be expected to have
a Material Adverse Effect; and     (c)   promptly on request, such further
information regarding the financial condition and operations of a Guarantor as
the Facility Agent may reasonably request.

18.6   Notification of Default

  (a)   Unless the Facility Agent has already been so notified, the Borrower
must notify the Facility Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.     (b)   On
a quarterly basis the Borrower must supply to the Facility Agent a certificate,
signed by an authorised signatory on its behalf, certifying that no Default is
outstanding or, if a Default is outstanding, specifying the Default and the
steps, if any, being taken to remedy it.

18.7   Year end       None of the Obligors may change their financial year end.
  19.   FINANCIAL COVENANTS   19.1   Definitions       In this Clause:      
Consolidated Cash and Cash Equivalents means, as at any date of determination:

  (a)   cash in hand or on deposit in the Operating Account, Reserve Account and
Charter Accounts;     (b)   any investment in marketable obligations issued or
guaranteed by the government of the United States of America or the United
Kingdom or by an instrumentality or agency of the government of the United
States of America or the United Kingdom, maturing within one (1) year after the
relevant date of calculation;     (c)   time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having capital, surplus and undivided

54



--------------------------------------------------------------------------------



 



      profits aggregating in excess of two hundred million Dollars
(US$200,000,000) which time deposits and certificates of deposit mature within
one (1) year after the relevant date of calculation;     (d)   repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the type referred to in subclause (b) above entered into with any
bank meeting the qualifications specified in subclause (c) above;     (e)   open
market commercial paper:

  (i)   for which a recognised trading market exists;     (ii)   issued in the
United States of America or the United Kingdom;     (iii)   which matures within
one (1) year after the relevant date of calculation; and     (iv)   which has a
credit rating of either A-1 by S&P or Fitch or P-1 by Moody’s, or, if no rating
is available in respect of the commercial paper, the issuer of which has, in
respect of its long-term debt obligations, an equivalent rating;

  (f)   any other instrument, security or investment approved by the Majority
Lenders,

    in each case, to which any member of the Group is beneficially entitled at
that time and which is capable of being applied against Consolidated Total
Indebtedness.       Consolidated EBITDA means the consolidated net income of the
Group for a Measurement Period:

  (a)   including the net income of a member of the Group or business or assets
acquired during that Measurement Period for the part of that Measurement Period
when it was not a member of the Group and/or the business or assets were not
owned by a member of the Group; but     (b)   excluding the net income
attributable to any member of the Group or to any business or assets sold during
that Measurement Period,

    and all as adjusted by:

  (i)   adding back taxation;     (ii)   adding back Consolidated Interest
Expenses;     (iii)   taking no account of any extraordinary item;     (iv)  
excluding any amount attributable to minority interests;     (v)   adding back
depreciation and amortisation; and     (vi)   taking no account of any
revaluation of an asset or any loss or gain over book value arising on the
disposal of an asset (otherwise than in the ordinary course of trading) by a
member of the Group during that Measurement Period.

55



--------------------------------------------------------------------------------



 



    Consolidated Interest Coverage Ratio means, as at any date of determination
and with respect to any period, the ratio of Consolidated EBITDA for such period
to Consolidated Interest Expense for such period.       Consolidated Interest
Expense means all cash interest and cash commitment fees incurred by the Group
during a Measurement Period.       Consolidated Net Worth means, as at any date
of determination and with respect to any entity, the Net Worth of the Group
determined on a consolidated basis in accordance with GAAP with appropriate
deductions for any minority interests in Subsidiaries.       Consolidated Total
Capitalisation means, as at any date of determination, the sum of Consolidated
Total Indebtedness at such time and Consolidated Net Worth at such time.      
Consolidated Total Indebtedness means, as at any date of determination, the
aggregate stated balance sheet amount of all Financial Indebtedness (including
but not limited to all amounts then outstanding under the Loans and all Letters
of Credit (whether or not drawn upon)) of the Group on a consolidated basis
determined in accordance with GAAP, provided that Financial Indebtedness
outstanding pursuant to trade payables and Operating Expenses or pursuant to any
instrument referred to in paragraph (f) of the definition of Financial
Indebtedness shall be excluded in determining Consolidated Total Indebtedness.  
    Leverage Ratio means, at any date of determination, the ratio of
Consolidated Total Indebtedness on such date less Consolidated Cash and Cash
Equivalents held by the Group in excess of the minimum liquidity received
pursuant to Clause 19.4 (Minimum Liquidity) to Consolidated Total
Capitalisation.       Net Worth means, at any date of determination and with
respect to any entity, the sum of its capital stock, capital in excess of par or
stated value of shares of its capital stock, retained earnings and any other
account which, in accordance with GAAP, constitutes stockholder’s equity, but
excluding any treasury stock.   19.2   Definitions

  (a)   Except as provided to the contrary in this Agreement, an accounting term
used in this Clause is to be construed in accordance with GAAP.     (b)   Any
amount in a currency other than Dollars is to be taken into account at its
Dollar equivalent calculated on the basis of:

  (i)   the Facility Agent’s spot rate of exchange for the purchase of the
relevant currency in the London foreign exchange market with Dollars at or about
11.00 a.m. on the day the relevant amount falls to be calculated; or     (ii)  
if the amount is to be calculated on the last day of a financial period of the
Borrower, the relevant rates of exchange used by the Borrower in, or in
connection with, its financial statements for that period.

  (c)   No item must be credited or deducted more than once in any calculation
under this Clause.

19.3   Maximum Leverage Ratio

56



--------------------------------------------------------------------------------



 



    The Borrower will not permit the Leverage Ratio on the last day of any
fiscal quarter of the Group to be greater than 0.65:1.00.   19.4   Minimum
Liquidity       The Borrower will not permit the aggregate of:

  (a)   Consolidated Cash and Cash Equivalents held by the Group on the last day
of any fiscal quarter of the Group; and     (b)   available undrawn credit
facilities (including amounts available to be drawn under this Facility) as of
the last day of such fiscal quarter,

    to be less than the aggregate of five hundred and twenty five thousand
Dollars (US$525,000) multiplied by the number of Vessels as of the last day of
such fiscal quarter.   19.5   Consolidated Interest Coverage Ratio       For any
fiscal quarter of the Group commencing with the fiscal quarter ending on 31st
December, 2005, the Borrower will not permit the Consolidated Interest Coverage
Ratio on the last day of such fiscal quarter (calculated on a trailing four
quarter basis) to be less than 2.0 to 1.00.       Until such time as four
quarters of fiscal history for the Group are available to effect the above
calculations, the Consolidated Interest Coverage Ratio shall be calculated on a
year-to-date basis on the last day of each fiscal quarter of the Group.   19.6  
Collateral Maintenance

  (a)   The Borrower will not permit the aggregate Market Value of the Vessels
to be less than the Required Amount, such test to be determined no more than
semi annually as provided in Clause 19.6(c) below, provided that in the event
the Facility Agent, acting in accordance with Clause 20.30 (Dividends), requests
additional valuations, such test shall be determined no more than quarterly.    
(b)   In the event that the Borrower fails to meet the ratio set out in this
Clause 19.6, the Borrower shall, within thirty (30) days of notice being given
by the Facility Agent so to do, either (i) prepay such amount of the Credits as
will ensure that the aggregate of the Market Value of the Vessels is not less
than the Required Amount in respect of the Vessels; or (ii) provide or cause to
be provided to the Security Trustee additional collateral, such collateral to be
in all respects satisfactory to the Facility Agent (acting on the instructions
of all Lenders), such that the Required Amount is again met provided that, for
the avoidance of doubt, such additional security will be required to have such
value (as the Facility Agent then determines to be appropriate) such that the
Required Amount is again met.     (c)   Except as provided in the proviso to
Clause 19.6(a) when the collateral maintenance test may be effected on no more
than a quarterly basis, the Facility Agent shall be entitled to effect such
collateral maintenance test on a semi-annual basis and shall base its
calculations on the average of the then most recent Valuations provided by two
(2) of the Approved Valuers in accordance with Clause 22 (Valuations).

57



--------------------------------------------------------------------------------



 



  (d)   If any Vessel becomes a Total Loss, it shall, as of the earlier of
(i) the date of receipt by the Facility Agent of the proceeds of insurance
relating to such Total Loss and (ii) the date falling one hundred and twenty
(120) days after the occurrence of the relevant event of Total Loss, cease to be
a Vessel for the purposes of this Clause 19.6 unless the underwriters agree to
settle any insurance claim in respect or such Vessel for an amount not less than
the Market Value of such Vessel within one hundred and twenty (120) days from
the occurrence of the event giving rise to such Total Loss, PROVIDED that, if
any insurance proceeds or Requisition Compensation are received by either the
Security Trustee or the Facility Agent in respect of a Total Loss of such Vessel
they shall be applied in accordance with Clause 6.2(b).     (e)   If at any time
any Vessel is not insured in accordance with the terms of the Security Documents
and this Agreement then, for so long as such Vessel is not insured in accordance
with such requirements, such Vessel shall, if the Facility Agent so determines,
cease to be deemed a Vessel for the purposes of this Clause 19.6.

    Clauses 8.7 and 8.9 shall apply, mutatis mutandis, to any prepayment made
pursuant to this Clause 19.6(b). Any prepayment made in accordance with this
Clause shall be applied pro rata across all of the Loans.   19.7   Consolidated
Net Worth       The Borrower will not permit the Consolidated Net Worth of the
Group as of the last day of any fiscal quarter of the Group to be less than 80%
of two hundred and forty eight million Dollars (US$248,000,000).   20.   GENERAL
COVENANTS   20.1   General       Each of the Obligors agrees to be bound by the
covenants set out in this Clause relating to it, and, in the case of the
Borrower, agrees to procure the performance by the Guarantors of the covenants
applicable to them.   20.2   Authorisations       Each Obligor must promptly
obtain, maintain and comply, in all material respects, with the terms of any
authorisation required under any Applicable Law to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.   20.3   Compliance with laws       Each Obligor must comply and must
procure that the Managers (with respect to their management agreement) comply in
all respects with all Applicable Laws to which it is subject where failure to do
so is reasonably likely to have a Material Adverse Effect.   20.4   Pari passu
ranking       Each Obligor must ensure that its payment obligations under the
Finance Documents rank at least pari passu with all its other present and future
unsecured payment obligations, except for obligations mandatorily preferred by
law applying to companies generally.

58



--------------------------------------------------------------------------------



 



20.5   Security Interests       Neither the Borrower nor the Guarantors shall,
and the Guarantors shall procure that the Managers do not, create or permit to
subsist any Security Interest over the Obligatory Insurances or any other
Security Assets or any Related Contract other than:   (a)   Permitted Security
Interests; or   (b)   with the prior written consent of the Facility Agent
(acting on the instructions of the Majority Lenders).   20.6   Issuance of
Shares       The Guarantors shall not issue or cause to be issued any new shares
other than those shares which are, as at the date of this Agreement, owned by
the Borrower, other than those issued to the Borrower and which are secured in
favour of the Security Trustee by the Pledges of Shares and the Junior Pledges
of Shares.   20.7   Disposals

  (a)   Except as provided below, no Obligor may, either in a single transaction
or in a series of transactions and whether related or not, dispose of all or any
part of its assets.     (b)   Paragraph (a) does not apply to any disposal:

  (i)   made in the ordinary course of trading of the disposing entity; or    
(ii)   of assets in exchange for other assets comparable or superior as to type,
value and quality; or     (iii)   of a Vessel provided that the proceeds of such
disposal (net of any commissions payable in connection with such disposal) are
applied in accordance with Clause 8.3 (Mandatory prepayment – Sale or Total Loss
of a Vessel),

    PROVIDED ALWAYS that such disposal shall be on an arm’s length basis and
shall not have a Material Adverse Effect in respect of the Obligors.   20.8   No
other business, assets or Financial Indebtedness

  (a)   The Borrower shall not engage in any business other than the ownership
of the Guarantors and activities incidental thereto. Subject to the Pledges of
Shares and the Junior Pledges of Shares, the Borrower shall at all times remain
the legal and beneficial owner of all of the issued shares in each of the
Guarantors.     (b)   No Guarantor (other than Quintana Management) shall engage
in any business other than the direct or indirect ownership, operation or
chartering of the relevant Vessel and any business incidental thereto nor shall
any Guarantor own any asset other than the relevant Vessel and any asset
incidental to the ownership, operation and chartering of that Vessel.     (c)  
Quintana Management shall not engage in any other business other than the
management of the Vessels or any business incidental thereto.

59



--------------------------------------------------------------------------------



 



  (d)   The Borrower shall be permitted to incur Financial Indebtedness provided
that:

  (i)   no Event of Default has occurred and is continuing; and     (ii)  
incurring such Financial Indebtedness would not cause the Group to be in breach
of any of the covenants set out in Clause 19 (Financial Covenants).

  (e)   The Guarantors shall not be permitted to incur Financial Indebtedness
other than (i) the Financial Indebtedness contemplated by the Finance Documents
and the Memoranda of Agreement, (ii) any trade debt, and (iii) any unsecured
indebtedness incurred by the Guarantors to the Borrower in connection with the
on-lending of the Loans by the Borrower to the Guarantors, and any unsecured
indebtedness incurred by Quintana Management to the other Guarantors in
connection with the routine operation and management of the Vessels.

20.9   Change of business       Each Obligor must maintain its jurisdiction and
place of formation, and keep its constitutional documents, at the address stated
opposite its name in Part 1 of Schedule 1, and the Obligors will not establish,
or do anything as a result of which it would be deemed to have, a place of
formation in any country other than the Republic of the Marshall Islands.  
20.10   Mergers       None of the Obligors shall enter into any amalgamation,
demerger, merger or reconstruction otherwise than under an intra-Group
re-organisation on a solvent basis or other transaction agreed by the Facility
Agent (acting on the instructions of the Majority Lenders).   20.11   Security  
    Each of the Obligors:

  (a)   will procure that the relevant Mortgage is (and with respect to each
Additional Vessel, from the relevant Delivery Date will) and continues to be,
registered as a first priority mortgage with the registry of the Approved Flag
State;     (b)   will procure that the relevant Junior Mortgage is (and with
respect to each Additional Vessel, from the relevant Delivery Date will) and
continues to be, registered as a second priority mortgage with the registry of
the Approved Flag State;     (c)   without prejudice to paragraphs (a) and
(b) will procure that the Mortgage and any other security conferred by it under
any Senior Security Document is registered as a first priority interest with the
relevant authorities and will procure that the Junior Mortgage and any other
security conferred by it under any Junior Security Document is registered as a
second priority interest with the relevant authorities, in each case within the
period prescribed by the Applicable Laws and is maintained and perfected with
the relevant authorities;     (d)   will at its own cost, do all that it can to
ensure that any Finance Document validly creates the obligations and Security
Interests which it purports to create; and

60



--------------------------------------------------------------------------------



 



  (e)   without limiting the generality of paragraph (a) above, will at its own
cost, promptly register, file, record or enrol any Finance Document with any
court or authority, pay any stamp, registration or similar tax payable in
respect of any Finance Document, give any notice or take any other step which,
in the reasonable opinion of the Facility Agent, is or has become necessary or
desirable for any Finance Document to be valid, enforceable or admissible in
evidence or to ensure or protect the priority of any Security Interest which it
creates.

20.12   Transactions with affiliated companies

  (a)   No Obligor may enter into any transaction with any Affiliate of it
unless it is either (i) to comply with any obligations such Obligor may have
under the Finance Documents or (ii) on an arm’s length basis and that Affiliate
has previously agreed in writing (in a form satisfactory to the Facility Agent
(acting on the instructions of the Majority Lenders)) to subordinate to any and
all obligations of the Obligors and the rights of the Administrative Parties and
the Lenders under the Finance Documents any rights that it may have under such
transaction to receive payment in cash or in kind from the relevant Obligor
following the occurrence of a Default which is continuing under the terms of
this Agreement.     (b)   No Obligor shall grant any credit to, or give any
guarantees in respect of the obligations of, any Affiliate unless such
transaction has been approved in writing by the Facility Agent (acting on behalf
of the Lenders) or has been entered into in order for the relevant Obligor to
comply with any obligations such Obligor may have under the Finance Documents.

20.13   Registration of the Vessels

  (a)   The Borrower and each Obligor shall:

  (i)   procure and maintain the valid and effective permanent registration of
the Vessel under the flag of the Republic of the Marshall Islands or another
Approved Flag State or, in the case of each Additional Vessel, procure and
maintain the valid and effective provisional registration of such Vessel under
the flag of the Republic of the Marshall Islands or another Approved Flag State
and shall effect permanent registration of such Vessel within two (2) months of
the relevant Delivery Date, and shall ensure nothing is done or omitted by which
the registration of the Vessels would or might be defeated or imperilled; and  
  (ii)   subject to (b) and (c) below, not change the name or port of
registration of the Vessels without the prior written consent of the Facility
Agent (acting on the instructions of the Majority Lenders) (such consent not to
be unreasonably withheld or delayed).

  (b)   As at the date of this Agreement, each of the Approved Flag States is
regarded by the Lenders as an acceptable state of registration, subject to the
right of the Lenders to treat such state as not being acceptable in the future
by reason of change of legal or political circumstances in such jurisdictions
that could reasonably be expected to have an adverse effect on the Finance
Parties rights under the Finance Documents or by reason of such jurisdictions
ceasing to be acceptable to the relevant classification society of any of the
Vessels.     (c)   The Borrower and each Obligor shall provide the Facility
Agent with 21 days’ notice of an intention to change the port of registration of
any Vessel to another Approved Flag State during which time the Borrower and the
relevant Obligor shall provide the Facility Agent with such

61



--------------------------------------------------------------------------------



 



      information as the Facility Agent requires to agree the form of mortgages
and the registration steps required in such Approved Flag State and the consent
of the Facility Agent pursuant to Clause 20.13(a)(ii) is subject to satisfaction
of the conditions precedent that the relevant Guarantor shall sign an agreed
form mortgage, such mortgage shall be registered in the Approved Flag State and
receipt by the Facility Agent of a legal opinion from counsel in the Approved
Flag State in form and substance satisfactory to the Facility Agent.

20.14   Classification and repair       The Borrower and each Guarantor shall:

  (a)   ensure that the Vessels are surveyed from time to time as required by
the classification society in which the Vessel is for the time being entered and
maintain and preserve the Vessel in good working order and repair, ordinary wear
and tear excepted, and in any event in such condition as will entitle each to
the highest applicable class for vessels of her type and age with an Approved
Classification Society, free of all overdue requirements and overdue
recommendations of that classification society;     (b)   procure that all
repairs to or replacement of any damaged, worn or lost parts or equipment shall
be effected in accordance with Class Rules and requirements in such manner (both
as regards workmanship and quality of materials) as not to diminish the value of
the Vessels;     (c)   not remove any material part of any of the Vessels, or
any item of equipment installed on any of the Vessels unless the part or item so
removed is forthwith replaced by a suitable part or item which is in the same
condition as or better condition than the part or item removed, is free from any
Security Interest (other than a Permitted Security Interest) or any right in
favour of any person other than the Security Trustee and becomes on installation
on that Vessel the property of the Owner and subject to the security constituted
by the relevant Security Document(s) provided that the Owner may install and
remove equipment owned by a third party if the equipment can be removed without
any risk of damage to a Vessel;     (d)   ensure that each Vessel complies in
all material respects with all Applicable Laws from time to time applicable to
vessels registered under the laws and flag of the Republic of the Marshall
Islands or such other Approved Flag State, under which the Vessels may be
registered from time to time in accordance with this Agreement; and     (e)  
except as required by law or by the relevant Vessel’s classification society,
not without the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders), (such consent not to be unreasonably
withheld) cause or permit to be made any substantial change in the structure,
type or performance characteristics of any of the Vessels and provide
notification of such substantial changes in structure, type or performance
characteristics of any of the Vessels to the Facility Agent and furthermore
provide confirmation to the Facility Agent that such substantial change in
structure, type or performance characteristics of any of the Vessels shall not
result in a breach of any covenant under this Agreement.

62



--------------------------------------------------------------------------------



 



20.15 Lawful and Safe Operation
The Borrower and each Guarantor shall at all times:

  (a)   operate each Vessel and cause each of the Vessels to be operated in a
manner consistent in all material respects with any and all laws, regulations,
treaties and conventions (and all rules and regulations issued thereunder) from
time to time applicable to that Vessel;     (b)   (unless the relevant Owner
(i) is obliged under the terms of any Time Charter to so trade and (ii) has
carried out and is complying with the results of its proper due diligence in
respect of the safety of the Vessel and crew that would reasonably be expected
of a prudent operator of like vessels) not cause or permit any of the Vessels to
trade with, or within the territorial waters of any country in which her safety
could reasonably be expected to be imperilled by exposure to piracy, terrorism,
arrest, requisition, confiscation, forfeiture, seizure, destruction or
condemnation as prize;     (c)   not cause or permit any of the Vessels to be
employed in any manner which will or may give rise to any reasonable degree of
likelihood that such Vessel would be liable to requisition, confiscation,
forfeiture, seizure, destruction or condemnation as prize;     (d)   not cause
or permit any of the Vessels to be employed in any trade or business which is
forbidden by international law or is illicit or in carrying illicit or
prohibited goods;     (e)   in the event of hostilities in any part of the world
(whether war be declared or not) not cause or permit any of the Vessels to be
employed in carrying any contraband goods or trade in any zone after it has been
declared a war zone by any authority or by any of that Vessel’s war risks
Insurers unless that Vessel’s Insurers shall have confirmed to the relevant
Owner that such Vessel is held covered under the Obligatory Insurances for the
voyage(s) in question; and     (f)   not charter any of the Vessels or permit
any of the Vessels to serve under any contract of affreightment with any foreign
country or national of any foreign country which would be contrary to Applicable
Law or would render any Finance Document or the security conferred by the
Security Documents unlawful.

20.16 Arrests and Liabilities
The Borrower and each Owner shall at all times:

  (a)   pay and discharge all obligations and liabilities whatsoever which have
given or may give rise to liens (other than liens arising in the ordinary course
of operation of any Vessel in each case for amounts the payment of which is not
yet due or, if due and payable, is being disputed in good faith by appropriate
proceeding (and for the payment of which adequate reserves have been provided or
are and continue to be available)) on or claims enforceable against any Vessel
and take all reasonable steps to prevent a threatened arrest of the Vessel;    
(b)   notify the Facility Agent promptly in writing of the levy of either
distress on any Vessel or her arrest, detention, seizure, condemnation as prize,
compulsory acquisition or requisition for title or use and (save in the case of
compulsory acquisition or requisition for title or use) obtain her release
within thirty (30) days;

63



--------------------------------------------------------------------------------



 



  (c)   pay and discharge when due all dues, taxes, assessments, governmental
charges, fines and penalties lawfully imposed on or in respect of any Vessel or
the relevant Owner except any which are being disputed in good faith by
appropriate proceedings (and for the payment of which adequate reserves or
security are at the relevant time maintained or provided to the extent required
by GAAP); and     (d)   pay and discharge all other obligations and liabilities
whatsoever in respect of any Vessel and the Obligatory Insurances.

20.17 Related Contracts

  (a)   The Obligors shall not, take any action, enter into any document or
agreement or omit to take any action or to enter into any document or agreement
which would, or could reasonably be expected to, cause any Related Contract to
cease to remain in full force and effect and shall use all reasonable endeavours
to procure that each other party to any Related Contract does not take any
action, enter into any document or agreement or omit to take any action or to
enter into any document or agreement which would, or could reasonably be
expected to, cause any Related Contract to cease to remain in full force and
effect.     (b)   The Borrower shall not, and shall procure that the Guarantors
shall not, amend or agree to any material amendment to the Related Contracts
without the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders).

20.18 Environment
The Borrower and each Guarantor shall at all times:

  (a)   comply in all material respects with all applicable Environmental Laws
including, without limitation, requirements relating to the establishment of
financial responsibility (and shall require that all Environmental Affiliates of
each Guarantor comply in all material respects with all applicable Environmental
Laws and obtain and comply in all material respects with all required
Environmental Approvals, which Environmental Laws and Environmental Approvals
relate to any of the Vessels or her operation or her carriage of cargo); and    
(b)   promptly upon becoming aware of the occurrence of any of the following
events, provide to the Facility Agent a certificate of an officer of the
relevant Guarantor or of the relevant Guarantor’s agents specifying in detail
the nature of the event concerned:

  (i)   the receipt by the Guarantor or any Environmental Affiliate (where the
Guarantor has knowledge of the receipt) of any Environmental Claim; or     (ii)
  any Release of Hazardous Materials.

20.19 Information regarding the Vessels
The Borrower and each Guarantor shall at all times:

  (a)   promptly notify the Facility Agent of the occurrence of any accident,
casualty or other event which has caused or resulted in or may cause or result
in a Vessel being or becoming a Total Loss;

64



--------------------------------------------------------------------------------



 



  (b)   promptly notify the Facility Agent of any requirement or recommendation
made by any Insurer or classification society or by any competent authority
which is not complied with in a timely manner;     (c)   promptly notify the
Facility Agent of any Environmental Claim being made in connection with any of
the Vessels or its operation;     (d)   promptly notify the Facility Agent of
any claim for breach of the ISM Code being made in connection with any of the
Vessels or its operation;     (e)   promptly notify the Facility Agent of any
claim for breach of the ISPS Code being made in connection with any of the
Vessels or its operation;     (f)   promptly notify the Facility Agent of any
intended dry docking of over thirty (30) days of any of the Vessels;     (g)  
give to the Facility Agent from time to time on request such information as the
Facility Agent may reasonably require regarding any of the Vessels, her
employment, position and engagements;     (h)   provide the Facility Agent with
copies of the classification certificate of the Vessels and of all periodic
damage or survey reports on any of the Vessels which the Facility Agent may
reasonably request;     (i)   promptly furnish the Facility Agent with full
information of any casualty or other accident or damage to any of the Vessels
involving an amount in excess of one million Dollars (US$1,000,000) (or
equivalent):     (j)   give to the Facility Agent and its duly authorised
representatives reasonable access to any of the Vessels for the purpose of
conducting on board inspections and/or surveys of the Vessel and pay the
reasonable expenses incurred by the Facility Agent in connection with the
inspections and/or surveys provided that, unless an Event of Default has
occurred and is continuing (in which case all such inspections and/or surveys
shall be for the cost of the Borrower), only one (1) such inspection and/or
survey in respect of each Vessel per year shall take place at the expense of the
Borrower, and the Facility Agent shall co-operate with the Borrower and the
Owners in respect of the timing for and the place where such surveys take place
in order to minimise disruption to the activities of any of the Vessels; and    
(k)   if the Facility Agent reasonably believes an Event of Default may have
occurred, furnish to the Facility Agent from time to time upon reasonable
request certified copies of the ship’s log in respect of any of the Vessels.

20.20 Provision of further information
Each Obligor shall, as soon as practicable following receipt of a request by the
Facility Agent, provide the Facility Agent with any additional or further
financial or other information relating to any of the Vessels, the Obligatory
Insurances or to any other matter relevant to, or to any provision of, a Finance
Document which the Facility Agent may reasonably request.

65



--------------------------------------------------------------------------------



 



20.21 Management
Each Obligor shall ensure that at all times:

  (a)   technical management of the relevant Vessel is performed by a Manager;  
  (b)   the Manager shall not terminate or materially vary the terms of the
Management Agreement or appoint an alternative manager, provided that the
relevant Guarantor (as owner of that Vessel) shall be entitled so to do with the
prior written consent of the Facility Agent (acting on the instructions of the
Majority Lenders); and     (c)   the Manager shall not subcontract its
responsibilities for the maintenance and/or operation of any of the Vessels
without the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders).

20.22 Demise Charters
No Obligor shall be permitted to let any of the Vessels on demise charter.
20.23 Scope of Obligatory Insurances

  (a)   The Borrower will, and shall procure that each Guarantor shall, in
respect of each Vessel:

  (i)   keep that Vessel insured in the Required Insurance Amount, in Dollars in
the name of the relevant Guarantor or (if the Facility Agent so requires) in the
joint names of the relevant Guarantor and the Facility Agent and the Security
Trustee without the Facility Agent or the Security Trustee being liable but
having the right to pay premiums, through brokers approved by the Facility Agent
(acting on the instructions of the Majority Lenders) against fire and usual
marine risks (including hull and machinery and Excess Risks) with approved
underwriters or insurance companies approved by the Facility Agent (acting on
the instructions of the Majority Lenders) and by policies in form and content
reasonably acceptable to the Facility Agent (acting on the instructions of the
Majority Lenders)     (ii)   at all times after the relevant Delivery Date keep
that Vessel insured in the Required Insurance Amount in the same manner as above
against war risks (including risks of mines and all risks, whether or not
regarded as war risks, London Blocking and Trapping Addendum and Lost Vessel
Clause, excepted by the free of capture and seizure Clauses in the standard form
of Lloyds marine policy) either:     (A)   with underwriters or insurance
companies reasonably acceptable to the Facility Agent (acting on the
instructions of the Majority Lenders) and by policies in form and content
reasonably acceptable to the Facility Agent (acting on the instructions of the
Majority Lenders); or     (B)   by entering the relevant Vessel in an approved
war risks association,

      and for the avoidance of doubt, such war risks insurance will include
protection and indemnity liability up to at least the Required Insurance Amount,
excluding any liability in respect of death, injury or damage to crew;

66



--------------------------------------------------------------------------------



 



  (iii)   keep that Vessel entered in respect of her full value and tonnage in
an approved protection and indemnity association against all risks as are
normally covered by such protection and indemnity association (including
pollution risks and the proportion not recoverable in case of collision under
the running down Clause inserted in the ordinary Lloyds policies), such cover
for pollution risks to be for:     (A)   a minimum amount of one million Dollars
(US$1,000,000,000) or such other amount of cover against pollution risks as
shall at any time be comprised in the basic entry of each Vessel with either a
protection and indemnity association which is an acceptable member of either the
International Group of protection and indemnity associations (or any successor
organisation designated by the Facility Agent for this purpose) or the
International Group (or such successor organisation) itself; or     (B)   if the
International Group or any such successor ceases to exist or ceases to provide
or arrange any cover for pollution risks (or any supplemental cover for
pollution risks over and above that afforded by the basic entry of each Vessel
with its protection and indemnity association), such aggregate amount of cover
against pollution risks as shall be available on the open market and by basic
entry with a protection and indemnity association for ships of the same type,
size, age and flag as each respective Vessel; and     (iv)   provided that, if
any Vessel has ceased trading or is in lay up and in either case has unloaded
all cargo, the level of pollution risks cover afforded by ordinary protection
and indemnity cover available through a member of the International Group or
such successor organisation or, as the case may be, on the open market in such
circumstances shall be sufficient for such purposes.

20.24 Mortgagee’s interest insurances
The Facility Agent shall, in respect of each Vessel, be entitled from time to
time to effect, maintain and renew, in the relevant Required Insurance Amount,
and on standard London market terms, through such insurers and in such manner as
the Facility Agent (acting on the instructions of the Majority Lenders) may from
time to time consider appropriate, a mortgagee’s interest marine insurance
providing for the indemnification of the Finance Parties for any Losses under or
in connection with any Finance Document which directly or indirectly result from
loss of or damage to a Vessel or a liability of a Vessel or a Guarantor, being a
loss or damage which is prima facie covered by an Obligatory Insurance but in
respect of which there is a non-payment (or reduced payment) by the underwriters
by reason of, or on the basis of any allegation concerning:

  (a)   any act or omission on the part of the Borrower or a Guarantor, of any
operator or manager of any Vessel or of any officer, employee or agent of the
Borrower or a Guarantor or of any such person, including any breach of warranty
or condition or any non-disclosure relating to such Obligatory Insurance;    
(b)   any act or omission, whether deliberate, negligent or accidental, or any
knowledge or privity of a Guarantor or any other person referred to in paragraph
(a) above, or of any officer, employee or agent of the Borrower or a Guarantor
or of such a person, including the casting away or damaging of any Vessel and/or
any Vessel being unseaworthy; and/or     (c)   any other matter capable of being
insured against under a mortgagee’s interest marine insurance policy whether or
not similar to the foregoing,

67



--------------------------------------------------------------------------------



 



      and the Borrower shall upon demand fully indemnify the Facility Agent in
respect of all premiums which are incurred in connection with or with a view to
effecting, maintaining or renewing any such insurance or dealing with, or
considering, any matter arising out of any such insurance.

20.25 Obligatory Insurances
Without prejudice to its obligations under Clause 20.23 (Scope of Obligatory
Insurances), the Borrower shall not and shall procure that each Guarantor will:

  (a)   not without the prior consent of the Facility Agent (acting on the
instructions of the Majority Lenders) alter any Obligatory Insurance nor make,
do, consent or agree to any act or omission which would or might render any
Obligatory Insurance invalid, void, voidable or unenforceable or render any sum
paid out under any Obligatory Insurance repayable in whole or in part;     (b)  
not cause or permit any Vessel to be operated in any way inconsistent with the
provisions or warranties of, or implied in, or outside the cover provided by,
any Obligatory Insurance or to be engaged in any voyage or to carry any cargo
not permitted by any Obligatory Insurances without first covering the relevant
Vessel in the Required Insurance Amount and her freights for an amount approved
by the Facility Agent (acting on the instructions of the Majority Lenders) in
Dollars or another approved currency with the Insurers;     (c)   duly and
punctually pay when due all premiums, calls, contributions or other sums of
money from time to time payable in respect of any Obligatory Insurance;     (d)
  renew all Obligatory Insurances at least fourteen (14) days before the
relevant policies or contracts expire and procure that the approved brokers
and/or war risks and protection and indemnity clubs and associations shall
promptly confirm in writing to the Facility Agent as and when each renewal is
effected;     (e)   forthwith upon the effecting of any Obligatory Insurance,
give written notice of the insurance to the Facility Agent stating the full
particulars (including the dates and amounts) of the insurance, and on request
produce the receipts for each sum paid by it pursuant to paragraph (c) above;  
  (f)   not settle, release, compromise or abandon any claim in respect of any
Total Loss unless the Facility Agent (acting on the instructions of the Majority
Lenders) is satisfied that such release, settlement compromise or abandonment
will not prejudice the interests of the Finance Parties under or in relation to
any Finance Document;     (g)   arrange for the execution and delivery of such
guarantees as may from time to time be required by any protection and indemnity
or war risks club or association;     (h)   procure that the interest of the
Facility Agent and/or the Security Trustee is noted on all policies of insurance
and, as the case may be, all policies of reinsurance;     (i)   procure that a
loss payee provision in the form scheduled to the General Assignment, and
reflecting the provisions of Clause 20.26 (Application of Insurance Proceeds) is
endorsed on all policies of insurance and reinsurance, as the case may be;    
(j)   obtain from the relevant insurance brokers, reinsurance brokers and P&I
Club letters and undertakings in the forms scheduled to the General Assignment;
and

68



--------------------------------------------------------------------------------



 



  (k)   in the event that a Guarantor receives payment of any moneys under the
General Assignment, save as provided in the loss payable clause scheduled to the
General Assignment, forthwith pay over the same to the Facility Agent and until
paid over such moneys shall be held in trust for the Facility Agent by the
Borrower, or as the case may be, the relevant Guarantor.

20.26 Application of Insurance Proceeds

  (a)   All sums receivable in respect of the Obligatory Insurances after the
occurrence and during the continuance of an Event of Default shall be paid to
the Facility Agent and the Facility Agent shall apply them in accordance with
Clause 15.7.     (b)   Subject to paragraph (a) above:

  (i)   each sum receivable in respect of a major casualty (being any casualty
in respect of which the claim or the aggregate of the claims exceeds one million
Dollars (US$1,000,000) (or its equivalent)), other than in respect of protection
and indemnity risk insurances, shall be paid to the Facility Agent; and     (ii)
  the insurance moneys received by the Facility Agent in respect of any such
major casualty shall be paid:     (A)   to the person to whom the relevant
liability shall have been incurred; or     (B)   upon a Guarantor furnishing
evidence satisfactory to the Facility Agent that all loss and damage resulting
from the casualty has been properly made good and repaired or, as the case may
be, that a contract has been entered into for the repair or reinstatement of the
loss or damage, to the relevant Guarantor or, at the option of the Facility
Agent, to the person by whom any repairs have been or (upon receipt of evidence
satisfactory to the Facility Agent that the relevant repairs are being performed
under the relevant contract with such person) are being or to be effected.    
(iii)   The receipt by any such person referred to in paragraph (A) and (B) of
paragraph (ii) above shall be a full and sufficient discharge of the same to the
Facility Agent.

  (c)   Subject to paragraph (a) above, each sum receivable in respect of the
Obligatory Insurances (insofar as the same are hull and machinery or war risks
insurances) which does not exceed one million Dollars (US$1,000,000) or its
equivalent shall be paid in full to the relevant Guarantor or to its order and
shall be applied by it for the purpose of making good the loss and fully
repairing all damage in respect of which the receivable shall have been
collected.     (d)   Subject to paragraph (a) above, each sum receivable in
respect of protection and indemnity risk Obligatory Insurances shall be paid
direct to the person to whom the liability, to which that sum relates, was
incurred, or to the relevant Guarantor in reimbursement to it of moneys expended
in satisfaction of such liability.     (e)   Notwithstanding any other provision
in this Clause 20.26, all sums receivable in respect of Obligatory Insurances
relating to a Total Loss shall be applied in accordance with Clause 6.2(b)).

69



--------------------------------------------------------------------------------



 



20.27 Power of Facility Agent to Insure
If the Borrower or a Guarantor fails to effect and keep in force Obligatory
Insurances in accordance with this Agreement, it shall be permissible, but not
obligatory, for the Facility Agent to effect and keep in force insurance or
insurances in the amounts required under this Agreement and entries in a
protection and indemnity association or club and, if it deems necessary or
expedient, to insure the war risks upon any Vessel, and the Borrower will
reimburse the Facility Agent for the costs of so doing.
20.28 ISM Code
     The Borrower will, and shall procure that the relevant Guarantor and the
Manager shall:

  (a)   comply, and be responsible for compliance by itself and by such
Guarantor’s Vessel, with the ISM Code;     (b)   ensure that:

  (i)   such Vessel has a valid Safety Management Certificate (as defined in the
ISM Code);     (ii)   such Vessel is subject to a safety management system (as
defined in the ISM Code) which complies with the ISM Code; and     (iii)   there
is a valid Document of Compliance (as defined in the ISM Code) for such Vessel,
which is held on board the Vessel,

      and shall deliver to the Facility Agent a copy of a valid Safety
Management Certificate and a valid Document of Compliance in respect of the
relevant Vessel, in each case duly certified by an officer of the Guarantor of
such Vessel;     (c)   promptly notify the Facility Agent of any actual or, upon
becoming aware of the same, threatened withdrawal of an applicable Safety
Management Certificate or Document of Compliance;     (d)   promptly notify the
Facility Agent of the identity of the person ashore designated for the purposes
of paragraph 4 of the ISM Code and of any change in the identity of that person;
and     (e)   promptly upon becoming aware of the same notify the Facility Agent
of the occurrence of any accident or major non-conformity (as defined in the ISM
Code) requiring action under the ISM Code.

20.29 ISPS Code
     The Borrower will, and shall procure that the relevant Guarantor and the
Manager shall:

  (a)   comply and be responsible for compliance by itself and by such
Guarantor’s Vessel with the ISPS Code;     (b)   ensure that:

  (i)   such Vessel has a valid International Ship Security Certificate;

70



--------------------------------------------------------------------------------



 



  (ii)   such Vessel’s security system and its associated security equipment
comply with section 19.1 of Part A of the ISPS Code;     (iii)   such Vessel’s
security system and its associated security equipment comply in all respects
with the applicable requirements of Chapter XI-2 of SOLAS and Part A of the ISPS
Code; and     (iv)   an approved ship security plan is in place.

20.30 Dividends

  (a)   The Borrower shall not be permitted to pay dividends or make any other
distribution (whether by loan or otherwise) to its shareholders, unless

  (i)   at the time such dividend is declared or paid it has available surplus
funds which, under Applicable Law and accounting principles in its jurisdiction
of formation it is entitled to distribute as dividends;     (ii)   at the time
such dividend is declared or paid no Event of Default has occurred and is
continuing or would occur as a result of the payment of such dividends or other
distributions;     (iii)   at the time such dividends or distributions are
declared, the aggregate Market Value of the Vessels is not less than the
Required Amount; and     (iv)   such dividends or distributions together with
the aggregate amount of all other dividends and distributions made by the
Borrower since the date of this Agreement do not exceed sixty five per cent.
(65%) of the Borrower’s Free Cash Flow for the period (taken as one accounting
period) from July 1, 2005 to the end of the fiscal quarter of the Borrower most
recently ended prior to the date of such dividend or distribution,

      and Borrower’s Free Cash Flow means with respect to any period, the
Borrower’s Consolidated EBITDA for such period less the sum of (i) Consolidated
Interest Expense for such period, (ii) principal payments on any Financial
Indebtedness during such period (provided that, in the case of any principal
repayment of a revolving credit facility, only principal payments resulting in a
permanent reduction of such facility shall be included for this purpose),
(iii) cash taxes paid during such period, and (iv) capital expenditures made
during such period including, for the avoidance of doubt, expenditure on
dry-docking.     (b)   For the purposes of determining compliance with Clause
20.30(a) above, the Facility Agent may, in its sole discretion:

  (i)   utilise the most recent semi-annual valuations delivered to the Facility
Agent in accordance with Clause 22 (Valuation); or     (ii)   request the
delivery of new valuations, such valuations to be procured in accordance with
Clause 22 (Valuation) and to be at the expense of the Borrower,

PROVIDED ALWAYS THAT, for the avoidance of doubt, a request by the Facility
Agent for new valuations for the purposes of this Clause 20.30(b) shall not
prohibit the Facility Agent from requesting

71



--------------------------------------------------------------------------------



 



further semi-annual valuations in accordance with Clause 22 (Valuation) as long
as the most recently performed valuation pursuant to this Clause 20.30 was
performed more than one month prior to such request and so long as the Facility
Agent has not received more than four (4) valuations in respect of each Vessel
in any calendar year.
20.31 Hedging strategy
The Borrower will enter into hedging arrangements from time to time as it deems
appropriate. If the Borrower enters into any Swap Agreement with a Swap Bank it
shall at the same time enter into the Subordination Deed and the Junior Security
Documents in the form appended to this Agreement.
21. SUBSTITUTION

  (a)   The Borrower may, at any time following a sale or Total Loss of a
Vessel, request the substitution of that Vessel by a replacement vessel. The
replacement vessel shall be required to be:

  (i)   as at the time of substitution, of at least equal value to the Vessel
which is being replaced, such valuation to be conducted in accordance with
Clause 22 (Valuations) and have been conducted no more than forty five (45) days
prior to the Substitution Date (as defined below);     (ii)   a dry bulk carrier
which is less than ten (10) years of age as at the Substitution Date (as defined
below); and     (iii)   with the same or a similar remaining useful life as the
Vessel,

      such determinations to be made in the sole discretion of the Facility
Agent acting on behalf of the Lenders (the Replacement Vessel).     (b)   Any
such request by the Borrower pursuant to Clause 21(a) above (the Replacement
Request) shall be made to the Facility Agent in writing at least thirty
(30) Business Days prior to the proposed date of substitution (the Substitution
Date) and shall be accompanied by evidence of compliance by the Borrower of the
conditions specified in Clause 21(a).     (c)   Subject to satisfaction of the
above conditions in full, the Facility Agent shall be required to agree to a
Replacement Request provided that:

  (i)   the Facility Agent has received in writing confirmation from the
Majority Lenders consenting to the Replacement Request (and the Lenders agree
that such confirmation shall be provided as long as the conditions specified in
Clause 21(a) have been satisfied); and     (ii)   as at the date of either the
Replacement Request or the Substitution Date, no Default or Event of Default is
outstanding; and     (iii)   there are no adverse tax, credit or other relevant
implications which, in the opinion of the Facility Agent, may arise as a result
of the substitution;

72



--------------------------------------------------------------------------------



 



  (iv)   the Facility Agent has received a survey in respect of the Replacement
Vessel, conducted in accordance with the Facility Agent’s instructions;     (v)
  the Facility Agent has received evidence in form and substance satisfactory to
it that the Replacement Vessel is registered with an Approved Flag State in the
name of a Guarantor; and     (vi)   on or prior to the Substitution Date, the
Obligors will have executed (and where, relevant, registered) equivalent
Security Documents in relation to the Replacement Vessel, including but not
limited to a Mortgage and a Junior Mortgage, a General Assignment, a Junior
General Assignment, and such other security documents as the Facility Agent may
in its sole discretion determine appropriate in order to place the Finance
Parties in substantially the same position in all respects (mutatis mutandis) as
they would have been in prior to the Substitution Date.

  (d)   Each of the Obligors agrees that following a Replacement Request it will
duly execute and deliver such further documents and instruments and take such
further action as the Facility Agent requests in order to effect the Replacement
Request.     (e)   Each of the Facility Agent and the Borrower agree and confirm
that the costs in connection with the Replacement Request (including but not
limited to the costs of any legal advisers and any costs incurred in valuing and
surveying the Replacement Vessel) shall be for the account of the Borrower.

22. VALUATION
22.1 Valuation
     For the purposes of this Clause 22:

  (a)   the market value of any Vessel shall be the average of two
(2) valuations certified in Dollars and carried out by two (2) Approved Valuers,
reporting to the Facility Agent on the basis of sale for prompt delivery of the
Vessel for cash (free of Security Interests), on a without charter basis and at
arm’s-length on normal commercial terms as between willing seller and buyer;    
(b)   in the case of (a) above, there shall be deducted from any value or
valuation an amount equal to the amount which is owing or might become owing and
which is secured on such Vessel by any prior or equal ranking Security Interest
(other than in favour of the Facility Agent to secure the Secured Liabilities).

22.2 Delivery of Valuations

  (a)   The Borrower will procure one (1) valuation relating to each of the
Vessels within each consecutive six (6) month period (the first such period
commencing on the date of this Agreement) and provide such valuation to the
Facility Agent on a date on which the Facility Agent is required to be provided
with a quarterly Compliance Certificate, such valuation to be prepared in
accordance with Clause 22.1 (Valuation).

73



--------------------------------------------------------------------------------



 



  (b)   The Borrower will procure in favour of the Facility Agent and the
Approved Valuer, as applicable, all such information, facilities and rights of
inspection as they may reasonably (having regard to the use and operation of the
Vessel) require in order to effect such valuations.     (c)   All valuations
shall be at the expense of the relevant Owner.     (d)   In the event that such
valuation shows that the relevant Required Amount is not satisfied as required
under Clause 19.6, then the provisions of that Clause shall apply.     (e)   If
an Event of Default has occurred and is continuing, the Borrower shall be liable
to pay for any and all appraisals by Approved Valuers prepared in accordance
with Clause 22.1(a) at the time or times required by the Facility Agent.     (f)
  Any valuation under this Clause 22 shall be binding and conclusive (save for
manifest error).     (g)   The Facility Agent shall not be entitled to receive
more than four (4) valuations in accordance with this Agreement in respect of
each Vessel per calendar year.

23. DEFAULT
23.1 Events of Default
Each of the events set out in this Clause is an Event of Default.
23.2 Non-payment
An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless the
non-payment:

  (a)   is caused by technical or administrative error; and     (b)   is
remedied within three (3) Business Days of the due date.

23.3 Breach of other obligations

  (a)   An Obligor does not comply with any term of Clause 19 (Financial
Covenants) or Clause 20 (General Covenants), unless the non-compliance:

  (i)   is capable of remedy and provided such non-compliance does not have a
Material Adverse Effect; and     (ii)   is remedied within thirty (30) days of
the occurrence of the non-compliance.

The Obligors acknowledge that for the purposes of paragraph (i) above,
non-compliance with the following provisions of this Agreement shall not be
capable of remedy:

  (A)   Clause 20.11(a) and 20.11(b) (Security);     (B)   Clause 20.13(a)(i)
(Registration of Vessels);     (C)   Clause 20.23(a)(i), (ii) and (iii) (Scope
of Obligatory Insurances); and

74



--------------------------------------------------------------------------------



 



  (D)   Clause 19 (Financial Covenants).     (b)   Any Obligor does not comply
with any other term of the Finance Documents not already referred to in this
Clause which the Facility Agent (acting on the instructions of the Majority
Lenders) considers to be material, unless the non-compliance:

  (i)   is capable of remedy; and     (ii)   is remedied within thirty (30) days
of the occurrence of the non-compliance.

23.4 Misrepresentation
A representation made or repeated by an Obligor in any Finance Document or in
any document delivered by or on behalf of any Obligor under any Finance Document
is incorrect in any respect which the Facility Agent (acting on the instructions
of the Majority Lenders) considers to be material when made or deemed to be
repeated, unless the circumstances giving rise to the misrepresentation:

  (a)   are capable of remedy; and     (b)   are remedied within thirty
(30) days of the occurrence of the misrepresentation.

23.5 Cross-default
Any of the following occurs in respect of any Obligor:

  (a)   any of its Financial Indebtedness is not paid when due (after the expiry
of any originally applicable grace period);     (b)   any of its Financial
Indebtedness:

  (i)   becomes prematurely due and payable;     (ii)   is placed on demand; or
    (iii)   is then capable (as the result of a then existing default) of being
declared by a creditor to be prematurely due and payable or being placed on
demand,

      in each case, as a result of an event of default (howsoever described) and
after the expiry of any applicable grace period; or     (c)   any commitment for
its Financial Indebtedness is cancelled or suspended as a result of an event of
default (howsoever described),

unless the aggregate amount of Financial Indebtedness falling within paragraphs
(a) to (c) above is less than two million five hundred thousand Dollars
(US$2,500,000) or its equivalent.

75



--------------------------------------------------------------------------------



 



23.6 Insolvency
Any of the following occurs in respect of an Obligor:

  (a)   it is, or is deemed for the purposes of any Applicable Law to be, unable
to pay its debts as they fall due or insolvent;     (b)   it admits its
inability to pay its debts as they fall due;     (c)   it suspends making
payments on any of its debts or announces an intention to do so other than where
such debts are being disputed in good faith by appropriate proceedings (and for
the payment of which adequate reserves or security are at the relevant time
maintained or provided to the extent required by GAAP);     (d)   by reason of
actual or anticipated financial difficulties, it begins negotiations with any
creditor for the rescheduling or adjustment of any of its indebtedness;     (e)
  a moratorium is declared in respect of any of its indebtedness; or     (f)  
any steps are taken to enforce a Security Interest other than a Permitted
Security Interest.

If a moratorium occurs in respect of any Obligor, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.
23.7 Insolvency proceedings

  (a)   Except as provided in paragraph (b) below, any of the following occurs
in respect of an Obligor:

  (i)   any step is taken with a view to a moratorium, a composition, assignment
or similar arrangement with any of its creditors;     (ii)   a meeting of its
shareholders, directors or other officers is convened for the purpose of
considering any resolution to petition for or to file documents with a court for
its winding-up, administration or dissolution or any such resolution is passed;
    (iii)   any person presents a petition, or files documents with a court for
its winding-up, administration or dissolution;     (iv)   an order for its
winding-up, administration or dissolution is made;     (v)   any liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, receiver,
administrative receiver, administrator or similar officer is appointed in
respect of it or any of its assets;     (vi)   its directors, shareholders or
other officers request the appointment of, or give notice of their intention to
appoint a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer; or
    (vii)   any other analogous step or procedure is taken in any jurisdiction.

76



--------------------------------------------------------------------------------



 



  (b)   Paragraph (a) above does not apply to a frivolous or vexatious petition
for winding-up presented by a creditor which is being contested in good faith
and with due diligence and is discharged or struck out within twenty-one
(21) days.

23.8 Creditors’ process
Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor having an aggregate value of two million five hundred
thousand Dollars (US$2,500,000) or its equivalent, and is not discharged within
twenty-one (21) days.
23.9 Cessation of business
An Obligor ceases, or threatens to cease, to carry on business except as a
result of any disposal not prohibited under this Agreement.
23.10 Failure to pay final judgment
An Obligor fails to comply with or pay any sum due from it under any final
judgment or any final order (which, if capable of being appealed, is not
appealed within the time limit allowed by law) made or given by any court of
competent jurisdiction, which is in excess of two million five hundred thousand
Dollars (US$2,500,000).
23.11 Effectiveness of Finance Documents

  (a)   It is or becomes unlawful for any Obligor to perform any of its
obligations under the Finance Documents which the Facility Agent (acting on the
instructions of the Majority Lenders) considers material.     (b)   Any Finance
Document is not effective or is alleged by any Party (other than a Finance
Party, an Obligor or the Account Bank) to be ineffective for any reason and in
any respect which the Facility Agent (acting on the instructions of the Majority
Lenders) considers to be material.     (c)   An Obligor repudiates a Finance
Document or evidences an intention to repudiate a Finance Document.     (d)  
Any Party (other than a Finance Party or the Account Bank) repudiates any
material provision of a Finance Document or evidences an intention to repudiate
any material provision of a Finance Document.

23.12 Invalidity of Security Documents
Any of the Security Documents ceases to be valid or any of those Security
Documents creating a Security Interest in favour of the Security Trustee ceases
to provide a perfected first priority security interest or, as the context may
require, a perfected second priority security interest, in each case in favour
of the Security Trustee.
23.13 ERISA

  (a)   Any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof under Section 412 of the Code or Section 302 of
ERISA or a waiver of such standard or extension of any amortization period is
sought or granted under Section 412 of the Code or

77



--------------------------------------------------------------------------------



 



      Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(l) thereof) and an event described in sub-section .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following thirty (30) days, any Plan which
is subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is reasonably likely to be terminated or to be
the subject of termination proceedings under ERISA; any Plan shall have an
Unfunded Current Liability; a contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made; the Borrower, the Obligors or
any ERISA Affiliate has incurred or events have happened, or reasonably expected
to happen, that will cause it to incur any liability to or on account of a Plan
under Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account of a
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) under Section 4980B of the Code; or the Borrower, or any of the
Obligors, has incurred or is reasonably likely to incur retiree medical
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA or 4980B of the
Code);     (b)   there shall result from any such event or events the imposition
of a lien, the granting of a security interest, or a liability or a material
risk of incurring a liability; and     (c)   such lien, security interest or
liability, individually, and/or in the aggregate, in the reasonable opinion of
the Lenders, has had, or could reasonably be expected to have, a Material
Adverse Effect.

23.14 Acceleration

  (a)   If an Event of Default is outstanding, the Facility Agent may (and if
the Majority Lenders so instruct it, shall), by notice to the Borrower:

  (i)   cancel the undrawn, uncancelled amount of the Maximum Facility Amount;
and/or     (ii)   declare that all or part of any amounts outstanding under the
Finance Documents (other than any Swap Agreement and the Junior Security
Documents) are:     (A)   immediately due and payable; and/or     (B)   payable
on demand by the Facility Agent.

  (b)   If an Event of Default is outstanding in accordance with the provisions
of Clause 23.2, 23.7, 23.9 or 23.10 but upon which the Majority Lenders do not
instruct the Facility Agent to act in the manner detailed in either paragraph
(i) or (ii) above, after a period of fourteen (14) days plus the expiry of the
relevant grace period, the Facility Agent shall thereafter be entitled to act in
accordance with paragraphs (i) and (ii) above unless otherwise instructed by the
Majority Lenders.

Any notice given under this Subclause will take effect in accordance with its
terms.

78



--------------------------------------------------------------------------------



 



24. SECURITY
24.1 Security Trustee as trustee
Unless expressly provided to the contrary herein or in any Finance Document and
except as otherwise required by Applicable Law, the Security Trustee holds any
security created by a Senior Security Document on trust for the Finance Parties
(other than any Swap Bank), or, as the case may be, the relevant Finance Parties
specified in the relevant Senior Security Document.
24.2 Responsibility
The Security Trustee is not liable or responsible to any other Finance Party
for:

  (a)   any failure in perfecting or protecting the security created by any
Senior Security Document;     (b)   any other action taken or not taken by it in
connection with any Senior Security Document,

unless directly caused by its gross negligence or wilful misconduct.
24.3 Title
The Security Trustee may accept, without enquiry, the title (if any) an Obligor
may have to any asset over which security is intended to be created by any
Senior Security Document.
24.4 Possession of documents
The Security Trustee is not obliged to hold in its own possession any Senior
Security Document, title deed or other document in connection with any asset
over which security is intended to be created by a Senior Security Document.
Without prejudice to the above, the Security Trustee may allow any bank
providing safe custody services or any professional adviser to the
Administrative Parties to retain any of those documents in its possession.
24.5 Investments
All moneys received by the Security Trustee under a Senior Security Document
shall be paid to the Facility Agent who shall deal with the moneys in accordance
with the terms of this Agreement and the Subordination Deed. Any such moneys
will until utilised, be invested in the name of, or under the control of, the
Facility Agent in any investments selected by the Facility Agent (acting on the
instructions of the Majority Lenders). Additionally, those moneys may be placed
on deposit in the name of, or under the control of, the Facility Agent at any
bank or institution (including itself) and upon such terms as it may think fit.
24.6 Approval
Each Finance Party:

  (a)   confirms its approval of each Senior Security Document; and     (b)  
authorises and directs the Security Trustee to execute and enforce the Senior
Security Documents as trustee (or agent) or as otherwise provided.

79



--------------------------------------------------------------------------------



 



24.7 Enforcement of Security

  (a)   All instructions to the Security Trustee to enforce any Senior Security
Document shall be given through (and only through) the Facility Agent in
accordance with this Clause 24.7 (Enforcement of Security). The Security Trustee
may refrain from acting, exercising any right, power or discretion under any
Senior Security Document unless and until instructed by the Facility Agent as to
whether or not such right, power or discretion is to be exercised, and if it is
to be exercised, as to the manner in which it should be exercised.     (b)   The
Facility Agent shall instruct the Security Trustee to enforce any of the Senior
Security Documents if:

  (i)   an Event of Default has occurred and is continuing; and     (ii)   the
Majority Lenders have voted in favour of such action,

but the Security Trustee shall not enquire as to whether such requirements have
been satisfied.

  (c)   Upon receipt of instructions in accordance with paragraph (b) above from
the Facility Agent but subject to Clause 25.11 (Indemnities), the Security
Trustee shall enforce any of the rights and powers that the Finance Parties may
have under all or any of the Senior Security Documents in accordance with this
Agreement. If instructed by the Facility Agent due to legal requirements, the
Security Trustee shall instruct each other Finance Party which is a party to a
Senior Security Document to do likewise, whereupon each such Finance Party will
so enforce the Senior Security Documents to which it is a party in accordance
with the instructions of the Security Trustee.

24.8 Manner of enforcement

  (a)   If the Security Trustee is instructed to enforce any Senior Security
Document then, subject always to the provisions of the Subordination Deed, it
may do so in such manner as it, in its absolute discretion, sees fit and solely
having regard to the interests of the Finance Parties as a whole (or, as the
case may be, those Finance Parties on whose behalf it is holding that Senior
Security Document) and without having regard to the interests of any individual
Finance Party.     (b)   Notwithstanding the provisions of Clause 24.8(a), to
the extent that the Security Trustee is instructed to enforce any Senior
Security Document, it may refrain from doing in a jurisdiction, if in its
opinion, based on legal advice obtained from that jurisdiction, enforcement of
the Senior Security Document;

  (i)   would be contrary to any law of that jurisdiction and to the extent
applicable, to the laws of England and Wales;     (ii)   would render it liable
to any person in that jurisdiction or in England and Wales;     (iii)   would
not be available to the Security Trustee by virtue of any applicable law in that
jurisdiction or in England and Wales; or     (iv)   was deemed or determined by
any court or other competent authority in that jurisdiction or in England and
Wales to be ultra vires the powers of the Security Trustee.

80



--------------------------------------------------------------------------------



 



  (c)   If any Finance Party is instructed by the Security Trustee due to legal
requirements to enforce the security conferred by the Senior Security Documents
it will do so in accordance with the instructions of the Security Trustee. In
giving such instructions the Security Trustee shall act in accordance with this
Agreement and having regard to the interests of the Finance Parties as a whole
(or, as the case may be, those Finance Parties on whose behalf it is holding
that Senior Security Document) and without having regard to the interests of any
individual Finance Party.

24.9 Release of security

  (a)   If a disposal of any asset subject to security created by a Senior
Security Document is made to a person (which is and will remain) outside the
Group in the following circumstances:

  (i)   the Majority Lenders agree to the disposal;     (ii)   the disposal is
allowed by the terms of the Finance Documents and will not result or could not
reasonably be expected to result in any breach of any term of any Finance
Document;     (iii)   the disposal is being made at the request of the Facility
Agent or the Security Trustee in circumstances where any security created by the
Senior Security Documents has become enforceable; or     (iv)   the disposal is
being effected by enforcement of a Senior Security Document,

and, in any such case the Facility Agent is satisfied that the Credits will be
prepaid in full in accordance with Clause 8.3(a)(i) at the time of the disposal
or it is a disposal within Clause 20.7(b), then the asset being disposed of will
be released from any security over it created by a Senior Security Document.
However, the proceeds of any disposal (or an amount corresponding to them) must
be applied in accordance with the requirements of the Finance Documents (if
any).

  (b)   Following the Final Maturity Date, if the Credits have been irrevocably
and unconditionally repaid in full to the satisfaction of the Finance Parties
then the Mortgages over the Vessels and the Security Interests over any other
Security Assets shall be released, such release to be at the expense of the
Borrower.     (c)   If the Facility Agent is satisfied that a release is allowed
under this Subclause, the Security Trustee must execute (at the request and
expense of the relevant Obligor) any document which is reasonably required to
achieve that release. Each other Finance Party irrevocably authorises the
Security Trustee to execute any such document.

24.10 Co-security Agent

  (a)   The Security Trustee may appoint a separate security agent or a
co-security agent or co-security trustee in any jurisdiction outside the United
States of America:

  (i)   if the Security Trustee considers that without the appointment the
interests of the Lenders under the Finance Documents might be materially and
adversely affected;     (ii)   for the purpose of complying with any law,
regulation or other condition in any jurisdiction; or

81



--------------------------------------------------------------------------------



 



  (iii)   for the purpose of obtaining or enforcing a judgment or enforcing any
Finance Document in any jurisdiction.

  (b)   Any appointment under this Subclause will only be effective if the
security agent or co-security agent or co-security trustee confirms to the
Security Trustee and the Borrower in form and substance satisfactory to the
Security Trustee that it is bound by the terms of this Agreement as if it were
the Security Trustee.     (c)   The Security Trustee may remove any security
agent or co-security agent or co-security trustee appointed by it and may
appoint a new security agent or co-security agent in its place.     (d)   The
Borrower must pay to the Security Trustee any reasonable remuneration paid by
the Security Trustee to any security agent or co-security agent or co-security
trustee appointed by it, together with any related costs and expenses properly
incurred by the security agent or co-security agent or co-security trustee.

25. THE ADMINISTRATIVE PARTIES
25.1 Appointment of the Facility Agent and duties of the Facility Agent and the
Security Trustee

  (a)   Each Finance Party (other than the Facility Agent and the Security
Trustee) irrevocably appoints the Facility Agent to act as its agent under the
Finance Documents (other than any Swap Agreement and the Junior Security
Documents).     (b)   Each Finance Party irrevocably authorises each of the
Facility Agent and the Security Trustee to:

  (i)   perform the duties and to exercise the rights, powers and discretions
that are specifically given to it under the Finance Documents (other than any
Swap Agreement and the Junior Security Documents), together with any other
incidental rights, powers and discretions; and     (ii)   execute each Finance
Document (other than any Swap Agreement and the Junior Security Documents)
expressed to be executed by the Facility Agent or as the case may be, the
Security Trustee.

  (c)   Each of the Facility Agent and the Security Trustee has only those
duties which are expressly specified in the Finance Documents. Those duties are
solely of a mechanical and administrative nature.     (d)   Notwithstanding the
terms of any Senior Security Document, the Security Trustee will only exercise
any of its powers, rights and discretions if so instructed by the Facility
Agent.

25.2 Role of the Arrangers
Except as specifically provided in the Finance Documents, the Arrangers in their
capacity as Arrangers have no obligations of any kind to any other Party in
connection with any Finance Document.

82



--------------------------------------------------------------------------------



 



25.3   No fiduciary duties       Except as specifically provided in a Finance
Document, nothing in the Finance Documents makes an Administrative Party a
trustee or fiduciary for any other Party or any other person. No Administrative
Party other than the Security Trustee need hold in trust any moneys paid to it
for a Party or be liable to account for interest on those moneys.   25.4  
Individual position of an Administrative Party

  (a)   If it is also a Lender, each Administrative Party has the same rights
and powers under the Finance Documents as any other Lender and may exercise
those rights and powers as though it were not an Administrative Party.     (b)  
Each Administrative Party and any Affiliate of each Administrative Party may:

  (i)   carry on any business with any Obligor or its related entities
(including acting as an agent or a trustee for any other financing); and    
(ii)   retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Obligor or
its related entities.

25.5   Reliance       Each of Facility Agent and the Security Trustee may:

  (a)   rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;     (b)
  rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;
    (c)   engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than the Facility Agent or, as the
case may be, the Security Trustee);     (d)   rely on any statement made by a
director or employee of any person regarding any matters which may reasonably be
assumed to be within his knowledge or within his power to verify and shall be
protected by the provisions of Clause 24.11 (Indemnities) in such reliance; and
    (e)   the Security Trustee may refrain from acting, exercising any right,
power or discretion under any Finance Document (other than any Swap Agreement
and the Junior Security Documents) unless and until instructed by the Facility
Agent as to whether or not such right, power or discretion is to be exercised
and if it is to be exercised, as to the manner in which it should be exercised;
    (f)   the Security Trustee may refrain from acting in accordance with the
instructions of the Facility Agent or otherwise beginning any legal action or
proceedings arising out of or in connection with any Finance Document (other
than any Swap Agreement and the Junior Security Documents) until it shall have
received such security and/or indemnity as it may reasonably require (in advance
or in payment) for all costs, claims, losses, expenses (including legal fees)
and liabilities and costs which it will incur or may expend in complying with
such instructions;



83



--------------------------------------------------------------------------------



 



  (g)   act under the Finance Documents (other than any Swap Agreement and the
Junior Security Documents) through its personnel and agents.

25.6   Majority Lenders’ instructions

  (a)   Each of the Facility Agent and the Security Trustee is fully protected
if it acts on the instructions of the Majority Lenders or (in the case of the
Security Trustee) the Facility Agent in the exercise of any right, power or
discretion or any matter not otherwise expressly provided for in the Finance
Documents (other than any Swap Agreement and the Junior Security Documents). Any
such instructions given by the Majority Lenders will be binding on all the
Lenders. In the absence of instructions, then unless the Finance Documents
(other than any Swap Agreement and the Junior Security Documents) expressly
provide that the Facility Agent or, as the case may be, the Security Trustee
acts on the instructions of the Majority Lenders in exercising the relevant
right, power or discretion, the Facility Agent or, as the case may be, the
Security Trustee may act as it considers to be in the best interests of all the
Lenders.     (b)   Each Lender acknowledges and confirms that, unless expressly
provided for to the contrary in the Finance Documents (other than any Swap
Agreement and the Junior Security Documents), it shall act in a reasonable
manner when reaching any decision as to the exercise or non-exercise of any
right, power or discretion by the Facility Agent.     (c)   The Facility Agent
may assume that unless it has received notice to the contrary, any right, power,
authority or discretion vested in any Party or the Majority Lenders has not been
exercised.     (d)   Neither the Facility Agent nor the Security Trustee is
authorised to act on behalf of a Finance Party (without first obtaining that
Finance Party’s consent) in any legal or arbitration proceedings in connection
with any Finance Document (other than any Swap Agreement and the Junior Security
Documents).     (e)   The Facility Agent or, as the case may be, the Security
Trustee may require the receipt of security satisfactory to it, whether by way
of payment in advance or otherwise, against any liability or loss which it may
incur in complying with the instructions of the Majority Lenders.

25.7   Responsibility

  (a)   No Finance Party is responsible to any other Finance Party for the
adequacy, accuracy or completeness of:

  (i)   any Finance Document or any other document; or     (ii)   any statement
or information (whether written or oral) made in or supplied in connection with
any Finance Document.

  (b)   Without affecting the responsibility of any Obligor for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender confirms that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents (including
the financial condition

84



--------------------------------------------------------------------------------



 



      and affairs of each Obligor and its related entities and the nature and
extent of any recourse against any Party or its assets); and     (ii)   has not
relied exclusively on any information provided to it by any Administrative Party
in connection with any Finance Document.

25.8   Exclusion of liability

  (a)   Neither the Facility Agent nor the Security Trustee is liable or
responsible to any other Finance Party for any action taken or not taken by it
in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.     (b)   No Party (other than the Facility
Agent and the Security Trustee respectively) may take any proceedings against
any officer, employee or agent of the Facility Agent (or the Security Trustee,
as the case may be) in respect of any claim it might have against the Facility
Agent or the Security Trustee (as the case may be) or in respect of any act or
omission of any kind by that officer, employee or agent in connection with any
Finance Document. Any officer, employee or agent of the Facility Agent may rely
on this Subclause and enforce its terms under the Contracts (Rights of Third
Parties) Act 1999.     (c)   Neither the Facility Agent nor the Security Trustee
is liable for any delay (or any related consequences) in crediting an account
with an amount required under the Finance Documents to be paid by the Facility
Agent or the Security Trustee if the Facility Agent, or, as the case may be, the
Security Trustee has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognised
clearing or settlement system used by the Facility Agent or the Security Trustee
for that purpose.

    (d)   (i)   Nothing in this Agreement will oblige any Administrative Party
to satisfy any know your customer requirement in relation to the identity of any
person on behalf of any Finance Party.

  (ii)   Each Finance Party confirms to each Administrative Party that it is
solely responsible for any know your customer requirements it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

25.9   Default

  (a)   Neither the Facility Agent nor the Security Trustee is obliged to
monitor or enquire whether a Default has occurred. Neither the Facility Agent
nor the Security Trustee is deemed to have knowledge of the occurrence of a
Default.     (b)   If the Facility Agent or the Security Trustee:

  (i)   receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or     (ii)   is aware of the
non-payment of any principal, interest or fee payable to a Finance Party (other
than the Facility Agent and/or the Security Trustee and/or the Arranger) under
this Agreement,

85



--------------------------------------------------------------------------------



 



      it must promptly notify the other Finance Parties.

25.10   Information

  (a)   Both the Facility Agent and the Security Trustee must promptly forward
to the person concerned the original or a copy of any document which is
delivered to the Facility Agent or, as the case may be, the Security Trustee, by
a Party for that person.     (b)   Except where a Finance Document specifically
provides otherwise, neither the Facility Agent nor the Security Trustee is
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.     (c)   Except as provided above,
neither the Facility Agent nor the Security Trustee has any duty:

  (i)   either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or     (ii)   unless
specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

  (d)   In acting as the Facility Agent, the agency division of the Facility
Agent is treated as a separate entity from its other divisions and departments.
Any information acquired by the Facility Agent which, in its opinion, is
acquired by it otherwise than in its capacity as the Facility Agent may be
treated as confidential by the Facility Agent and will not be treated as
information possessed by the Facility Agent in its capacity as such.     (e)  
Neither the Facility Agent nor the Security Trustee is obliged to disclose to
any person any confidential information supplied to it by or on behalf of a
member of the Group solely for the purpose of evaluating whether any waiver or
amendment is required in respect of any term of the Finance Documents.     (f)  
Each Obligor irrevocably authorises the Facility Agent and the Security Trustee
to disclose to the other Finance Parties any information which, in its opinion,
is received by it in its capacity as the Facility Agent or, as the case may be,
the Security Trustee.

25.11   Indemnities

  (a)   Without limiting the liability of any Obligor under the Finance
Documents, each Lender must indemnify each of the Facility Agent and the
Security Trustee for that Lender’s Pro Rata Share of any loss or liability
incurred by the Facility Agent in acting as the Facility Agent, or any loss or
liability incurred by the Security Trustee in acting as the Security Trustee or
in respect of its role as Security Trustee, except to the extent that the loss
or liability is caused by the Facility Agent’s or the Security Trustee’s gross
negligence or wilful misconduct.     (b)   The Facility Agent may deduct from
any amount received by it for a Lender any amount due to the Facility Agent from
that Lender under a Finance Document but unpaid.

86



--------------------------------------------------------------------------------



 



25.12   Compliance       Each Administrative Party may refrain from doing
anything (including disclosing any information) which might, in its opinion,
constitute a breach of any law or regulation or be otherwise actionable at the
suit of any person, and may do anything which, in its opinion, is necessary or
desirable to comply with any law or regulation.   25.13   Resignation of the
Facility Agent or the Security Trustee

  (a)   Either of the Facility Agent or the Security Trustee may resign by
giving written notice to the Lenders and the Borrower, in which case the
Majority Lenders shall appoint a successor facility agent or, as the case may be
a successor security trustee of which the Borrower approves, such approval not
to be unreasonably withheld or delayed.     (b)   If no successor facility agent
or, as the case may be, successor security trustee has been appointed under
paragraph (a) above within thirty (30) days after notice of resignation was
given, the Facility Agent or, as the case may be Security Trustee may appoint a
successor facility agent or, as the case may be a successor security trustee.  
  (c)   The resignation of the Facility Agent or, as the case may be Security
Trustee and the appointment of any successor facility agent or, as the case may
be the successor security trustee will both become effective only when the
successor facility agent or, as the case may be the successor security trustee
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor facility agent or, as the case may be the successor
security trustee will succeed to the position of the Facility Agent or, as the
case may be the Security Trustee and the term Facility Agent or, as the case may
be, Security Trustee will mean the successor facility agent or, as the case may
be, successor security trustee.     (d)   The retiring Facility Agent or, as the
case may be the Security Trustee must, at its own cost, make available to the
successor Facility Agent or, as the case may be the successor Security Trustee
such documents and records and provide such assistance as the successor Facility
Agent or, as the case may be the successor Security Trustee may reasonably
request for the purposes of transferring its functions as the Facility Agent or,
as the case may be the Security Trustee under the Finance Documents.     (e)  
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent or, as the case may be the retiring Security Trustee
in respect of any action taken or not taken by it in connection with the Finance
Documents while it was the Facility Agent or, as the case may be the Security
Trustee, and, subject to paragraph (d) above, it will have no further
obligations under any Finance Document.     (f)   The Majority Lenders may, by
notice to the Facility Agent or, as the case may be the Security Trustee,
require it to resign under paragraph (a) above.

25.14   Relationship with Lenders

  (a)   Each of the Facility Agent and the Security Trustee may treat each
Lender as a Lender, entitled to payments under this Agreement and as acting
through its Facility Office(s) until it has received not less than five
(5) Business Days’ prior notice from that Lender to the contrary.

87



--------------------------------------------------------------------------------



 



  (b)   The Facility Agent may at any time, and must if requested to do so by
the Majority Lenders, convene a meeting of the Lenders.     (c)   The Facility
Agent must keep a register of all the Parties and supply any other Party with a
copy of the register on request. The register will include each Lender’s
Facility Office(s) and contact details for the purposes of this Agreement.

25.15   Notice period       Where this Agreement specifies a minimum period of
notice to be given to the Facility Agent or, as the case may be the Security
Trustee, the Facility Agent or, as the case may be the Security Trustee may, at
its discretion, accept a shorter notice period.   25.16   Survival       The
provisions of this Clause 25 shall survive the termination of this Agreement and
shall remain for the benefit of the Security Trustee even after its resignation
under the terms of this Agreement.   26.   EVIDENCE AND CALCULATIONS   26.1  
Accounts       Accounts maintained by a Finance Party in connection with this
Agreement are conclusive (save for manifest error) evidence of the matters to
which they relate for the purpose of any litigation or arbitration proceedings
and the Facility Agent will maintain separate accounts for each Loan.   26.2  
Certificates and determinations       Any certification or determination by a
Finance Party of a rate or amount under the Finance Documents will be, in the
absence of manifest error, conclusive evidence of the matters to which it
relates.   26.3   Calculations       Any interest or fee accruing under this
Agreement accrues from day to day and is calculated on the basis of the actual
number of days elapsed and a year of 360 days.   27.   FEES   27.1   Commitment
fee       The Borrower must pay a commitment fee calculated at the rate of zero
point three seven five per cent. (0.375%) per annum on the undrawn, uncancelled
amount of the Total Commitments to the Facility Agent for and on behalf of the
Lenders. The commitment fee shall accrue from the date of this Agreement and
shall be payable quarterly in arrears. Accrued commitment fee is also payable to
the Facility Agent for a Lender on the date that its Commitment is cancelled and
its share in the Credits prepaid or repaid in full.   27.2   Underwriting and
structuring fee       The Borrower must pay to the Arranger underwriting and
structuring fees in the manner agreed in a Fee Letter between the Arranger, the
Facility Agent and the Borrower.

88



--------------------------------------------------------------------------------



 



27.3   Agency and Security Trustee fee       The Borrower must pay to the
Facility Agent and the Security Trustee an agency and security trustee fee in
the manner agreed in a Fee Letter between the Arranger, the Facility Agent and
the Borrower.   27.4   Refund of fees       The fees referred to in this Clause
27 and the Fee Letters (including but not limited to any fees payable in respect
of Letters of Credit) shall not be refunded under any circumstances whatsoever
once they have been paid.   28.   INDEMNITIES AND BREAK COSTS   28.1   Currency
indemnity

  (a)   Each of the Obligors shall, as an independent obligation and within
three (3) Business Days of demand, indemnify each Finance Party against any
cost, loss or liability which that Finance Party incurs as a consequence of:

  (i)   the Finance Party receiving an amount in respect of an Obligor’s
liability under the Finance Documents; or     (ii)   that liability being
converted into a claim, proof, judgment or order,

      in a currency other than the currency in which the amount is expressed to
be payable under the relevant Finance Document.

  (b)   Each of the Obligors waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency other than that in
which it is expressed to be payable.

28.2   Other indemnities

  (a)   Each of the Obligors shall, as an independent obligation and within
three (3) Business Days of demand, indemnify each Finance Party against any
cost, loss or liability which that Finance Party incurs as a consequence of:

  (i)   the occurrence of any Event of Default;     (ii)   any failure by an
Obligor to pay any amount due under a Finance Document on its due date;    
(iii)   (other than by reason of gross negligence or default by that Finance
Party) a Loan (or part of a Loan) not being made after a Request has been
delivered for that Loan; or     (iv)   a Loan (or part of a Loan) not being
prepaid on the date and in the amount specified under a notice of prepayment.

    The liability of the Obligors in each case includes any cost, loss or
expense on account of funds borrowed, contracted for or utilised to fund any
amount payable under any Finance Document, any amount repaid or prepaid or any
Loan.

89



--------------------------------------------------------------------------------



 



  (b)   Each Obligor must indemnify against any cost, loss or liability incurred
by any Finance Party as a result of:

  (i)   investigating any event which that Finance Party reasonably believes to
be a Default; or     (ii)   acting or relying on any notice of an Obligor which
that Finance Party reasonably believes to be genuine, correct and appropriately
authorised.

  (c)   Each Obligor must indemnify and agree to hold harmless the Finance
Parties and in each case, each of its and their Affiliates and each of their
respective officers, directors, employees, agents, advisors and representatives
(each, an Indemnified Party) from and against any Losses, joint or several, that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or relating to any claim,
investigation, litigation or proceeding (or the preparation of any defence with
respect thereto) commenced or threatened in relation to the Finance Documents or
the Related Contracts (or the transactions contemplated hereby or thereby) or
any use made or proposed to be made with the proceeds of the Facility. This
indemnity shall apply whether or not such claims, investigation, litigation or
proceeding is brought by an Obligor, the shareholders of an Obligor or the
creditors of an Obligor, an Indemnified Party or any other person, or an
Indemnified Party is otherwise a party thereto, except to the extent such Losses
are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
wilful misconduct.     (d)   Each Obligor must indemnify and hold each Finance
Party harmless on a full indemnity basis, from and against each and every Loss:

  (i)   arising directly or indirectly out of or in any way connected with the
ownership, possession, performance, transportation, management, sale, import to
or export from any jurisdiction, control, use or operation, registration,
navigation, certification, classification, management, manning, provisioning,
the provision of bunkers and lubricating oils, testing, design, condition,
delivery, acceptance, leasing, sub-leasing, chartering, insurance, maintenance,
repair, service, modification, refurbishment, drydocking, survey, conversion,
overhaul, replacement, removal, repossession, return, redelivery, storage, sale,
disposal, the complete or partial removal, decommissioning, making safe,
destruction, abandonment or loss by any of the Owners or any other person of any
of the Vessels or caused by any of the Vessels becoming a wreck or an
obstruction to navigation, whether or not such liability may be attributable to
any defect in any of the Vessels or to the design, construction or use thereof
or from any maintenance, service, repair, drydocking, overhaul, inspection or
for any other reason whatsoever (whether similar to any of the foregoing or
not), and regardless of when the same shall arise and whether or not any of the
Vessels (or any part thereof) is in possession or control of the relevant Owner
or the Manager or any other person and whether or not the same is in United
Kingdom waters or abroad;     (ii)   arising directly or indirectly out of or in
any way connected with any Release of Hazardous Material, any Environmental
Claim, or any breach of an Environmental Law or the terms and conditions of an
Environmental Approval;

90



--------------------------------------------------------------------------------



 



  (iii)   as a consequence of any claim that any design, article or material in
any of the Vessels or any part thereof or relating thereto or the operation or
use thereof constitutes an infringement of patent, copyright, design or other
proprietary right; or     (iv)   in preventing or attempting to prevent the
arrest, seizure, taking in execution, requisition, impounding, forfeiture or
detention of any of the Vessels or in securing or attempting to secure the
release of any of the Vessels.

  (e)   Each Obligor shall indemnify and keep the Security Trustee (and, without
limitation, its directors, officers, agents and employees) indemnified and hold
each of them harmless from and against any and all losses, liabilities, claims,
actions, damages, fees and expenses, (including lawyers’ fees and
disbursements), arising out of or in connection with this Agreement, save as are
caused by their own gross negligence or wilful default.

28.3   Break Costs

  (a)   Each Obligor must pay to each Lender, or, as the case may be, each Swap
Bank, its Break Costs in accordance with this Agreement.     (b)   In respect of
a Lender, Break Costs are the amount (if any) determined by the relevant Lender
by which:

  (i)   the interest which that Lender would have received for the period from
the date of receipt of payment of a Loan or an overdue amount to the last day of
the current Term for that Loan or overdue amount if the principal or overdue
amount received had been paid on the last day of that Term;  
               exceeds           (ii)   the amount which that Lender would be
able to obtain by placing an amount equal to the amount received by it on
deposit with a leading bank in the appropriate interbank market for a period
starting on the Business Day following receipt and ending on the last day of the
applicable Term.

  (c)   In respect of each Swap Bank, Break Costs are the amount (if any)
determined by such Swap Bank in accordance with the terms of the relevant Swap
Agreement which would indemnify that Swap Bank against any loss or liability
that it incurs as a consequence of terminating all or any part of the swap or
other hedging arrangements under any Swap Agreement.     (d)   Each Lender, or
as the case may be, each Swap Bank must supply to the Obligors details of the
amount of any Break Costs claimed by it under this Clause.

29.   EXPENSES   29.1   Initial costs       The Borrower must pay to each of the
Arranger, the Security Trustee and the Facility Agent the amount of all
reasonable or otherwise fixed or capped costs and expenses (including legal
fees) incurred by it in connection with (but not limited to) the negotiation,
preparation, printing and execution of the Finance Documents.

91



--------------------------------------------------------------------------------



 



29.2   Subsequent costs       The Borrower must pay to each of the Security
Trustee and the Facility Agent the amount of all costs and expenses (including
legal fees) incurred by it in connection with:

  (a)   the negotiation, preparation, printing and execution of any Finance
Document (other than a Transfer Certificate or any other document effecting
syndication to a New Lender) executed after the date of this Agreement; and    
(b)   any amendment, waiver or consent requested by or on behalf of an Obligor
or specifically allowed by this Agreement.

29.3   Enforcement costs       The Borrower must pay to each Finance Party the
amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement or attempted enforcement of, or the preservation
or attempted preservation of any rights under, any Finance Document.   30.  
WAIVER OF CONSEQUENTIAL DAMAGES       In no event shall any Finance Party be
liable on any theory of liability for any special, indirect, consequential or
punitive damages and each Obligor hereby waives, releases and agrees (for itself
and on behalf of its Subsidiaries) not to sue upon any such claim for any such
damages whether or not accrued and whether or not known or suspected to exist in
its favour, unless caused by the fraud, wilful default or recklessness of the
relevant Finance Party in performance of any of its obligations under this
Agreement or any of the Finance Documents.   31.   AMENDMENTS AND WAIVERS   31.1
  Procedure

  (a)   Except as provided in this Clause, no term of the Finance Documents
(other than any Swap Agreement and the Junior Security Documents) may be amended
or waived without the agreement of the Borrower and the Majority Lenders. The
Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.     (b)   The Facility Agent must promptly
notify the other Parties of any amendment or waiver effected by it under
paragraph (a) above. Any such amendment or waiver is binding on all the Parties.

31.2   Exceptions

  (a)   An amendment or waiver which relates to:

  (i)   the definition of Majority Lenders in Clause 1.1 (Definitions);     (ii)
  an extension of the date of payment of any amount to a Lender under the
Finance Documents;     (iii)   a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

92



--------------------------------------------------------------------------------



 



  (iv)   an increase in, or an extension of, a Commitment or the Total
Commitments;     (v)   a release of an Obligor;     (vi)   a term of a Finance
Document which expressly requires the consent of each Lender;     (vii)   the
right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;     (viii)   a reduction in the Margin;     (ix)   Clause 21
(Substitution);     (x)   Clause 19.6 (Collateral Maintenance);     (xi)   the
definition of Required Amount in Clause 1.1 (Definitions); or     (xii)   this
Clause,

      may only be made with the consent of all the Lenders and the Borrower,
such consent not to be unreasonably withheld or delayed.     (b)   An amendment
or waiver which relates to the rights or obligations of an Administrative Party
may only be made with the consent of that Administrative Party and the Borrower.
    (c)   An amendment or waiver which relates to the rights or obligations of
the Issuing Bank (in its capacity as such) may only be made with the consent of
the Issuing Bank and the Borrower.

31.3   Required Lenders       If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions contemplated by
clauses (i) through (ix), inclusive of Clause 31.2(a), the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clauses (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrower if the respective Lender’s consent is required with respect to less
than all Loans (or related Commitments), to replace only the respective
Commitments and/or Loans of the respective non-consenting Lender which gave rise
to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Commitment (if such
Lender’s consent is required as a result of its Commitment), and/or repay
outstanding Loans and terminate any outstanding Commitments of such Lender which
gave rise to the need to obtain such Lender’s consent, in accordance with Clause
31.2, provided that, unless the Commitments that are terminated, and Loans that
are repaid, pursuant to preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined before giving effect to the proposed
action) shall specifically consent thereto, provided, further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a

93



--------------------------------------------------------------------------------



 



    result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to this Agreement. 31.4   Change of
currency       If a change in any currency of a country occurs (including where
there is more than one currency or currency unit recognised at the same time as
the lawful currency of a country), the Finance Documents will be amended to the
extent the Facility Agent (acting reasonably and on the instructions of the
Majority Lenders and after consultation with the Borrower) determines is
necessary to reflect the change.   31.5   Waivers and remedies cumulative      
The rights of each Finance Party under the Finance Documents:

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of its rights under the general law; and     (c)   may be waived only
in writing and specifically.

    Delay in exercising or non-exercise of any right is not a waiver of that
right.   32.   CHANGES TO THE PARTIES   32.1   Assignments and transfers by
Obligors       The Obligors may not assign or transfer any of their respective
rights and obligations under the Finance Documents without the prior consent of
all the Lenders.   32.2   Assignments and transfers by Lenders

  (a)   A Lender (the Existing Lender) may, subject to the following provisions
of this Subclause, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to another bank,
financial institution or to a trust, fund or other entity which is regularly
engaged or established for the purpose of making, purchasing or otherwise
investing in loans, securities or other financial assets (the New Lender).    
(b)   Unless the Borrower and the Facility Agent otherwise agree, a transfer of
part of a Commitment or the rights and obligations under this Agreement by the
Existing Lender must be in a minimum amount of five million Dollars
(US$5,000,000).     (c)   The consent of the Borrower and the Issuing Bank is
required for any assignment or transfer unless the New Lender is another Lender
or an Affiliate of a Lender or an Event of Default has occurred and is
continuing. The consent of the Borrower must not be unreasonably withheld or
delayed.     (d)   A transfer of obligations will be effective only if:

  (i)   the obligations are novated in accordance with the following provisions
of this Clause; and

94



--------------------------------------------------------------------------------



 



  (ii)   the New Lender confirms to the Facility Agent and the Borrower in form
and substance satisfactory to the Facility Agent that it is bound by the terms
of this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be released from its obligations under this Agreement
to the extent that they are transferred to the New Lender; and     (iii)   in
the event that the Subordination Deed is in full force and effect, the New
Lender enters into the Subordination Deed by a Deed of Accession (as defined in
the Subordination Deed).

  (e)   Unless the Facility Agent otherwise agrees, the New Lender must pay to
the Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of three thousand five hundred Dollars (US$3,500).    
(f)   Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

32.3   Assignments and transfers — Issuing Bank       The consent of the
Majority Lenders and the Borrower is required for any assignment or transfer by
the Issuing Bank of its rights and obligations under this Agreement.   32.4  
Procedure for transfer by way of novations

  (a)   In this Subclause:

    Transfer Date means, for a Transfer Certificate, the later of:

  (i)   the proposed Transfer Date specified in that Transfer Certificate; and  
  (ii)   the date on which the Facility Agent executes that Transfer
Certificate.     (b)   A novation is effected if:

  (i)   the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and     (ii)   the Facility Agent executes
it.

  (c)   On the Transfer Date:

  (i)   the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Lender; and     (ii)   the Existing Lender will be
released from those obligations and cease to have those rights.

  (d)   Each Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf.

95



--------------------------------------------------------------------------------



 



32.5   Limitation of responsibility of Existing Lender

  (a)   Unless expressly agreed to the contrary, an Existing Lender is not
responsible to a New Lender for:

  (i)   the legality, validity, effectiveness, completeness, accuracy, adequacy
or enforceability of any Finance Document or any other document;     (ii)   the
financial condition of any Obligor;     (iii)   the performance and observance
by any Obligor of its obligations under the Finance Documents or any other
documents; or     (iv)   the accuracy of any statement or information (whether
written or oral) made in or supplied in connection with any Finance Document,

      and any representations or warranties implied by law are excluded.     (b)
  Each New Lender confirms to the Existing Lender that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents (including
the financial condition and affairs of the Obligors and its related entities and
the nature and extent of any recourse against any Party or its assets) in
connection with its participation in this Agreement; and     (ii)   has not
relied exclusively on any information supplied to it by the Existing Lender in
connection with any Finance Document.

  (c)   Nothing in any Finance Document requires an Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or     (ii)   support any
losses incurred by the New Lender by reason of the non-performance by an Owner
of its obligations under any Finance Document or otherwise.

32.6   Costs resulting from change of Lender or Facility Office

  (a)   If:

  (i)   a Lender assigns or transfers any of its rights and obligations under
the Finance Documents or changes its Facility Office; and     (ii)   as a result
of circumstances existing at the date of assignment, transfer or change occurs,
the Borrower would be obliged to pay a Tax Payment or an Increased Cost,

    then, unless the assignment, transfer or change is made by a Lender to
mitigate any circumstances giving rise to a Tax Payment, Increased Cost or a
right to be prepaid and/or cancelled by reason of illegality, the Borrower need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.

96



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 32.6(a) above, if a Lender assigns or
transfers any of its rights and obligations under the Finance Documents pursuant
to the terms of Clause 32.2 (Assignments and transfers by Lenders), then the
transferring or assigning Lender shall pay all reasonable costs and expenses
directly incurred by the other Parties to this Agreement as a result of such
transfer or assignment.

32.7   Additional Guarantors

  (a)   If the Borrower requests that:

  (i)   one of its wholly-owned Subsidiaries becomes an Additional Guarantor; or
    (ii)   it is required to make one of its wholly-owned Subsidiaries an
Additional Guarantor,

      it must give not less than 10 Business Days’ prior notice to the Facility
Agent (who must promptly notify the Lenders).     (b)   If the accession of an
Additional Guarantor requires any Finance Party to carry out know your customer
requirements in circumstances where the necessary information is not already
available to it, the Borrower must promptly on request by any Finance Party
supply to that Finance Party any documentation or other evidence which is
reasonably requested by that Finance Party (whether for itself, on behalf of any
Finance Party or any prospective new Lender) to enable a Finance Party or
prospective new Lender to carry out and be satisfied with the results of all
applicable know your customer requirements.     (c)   If one of the wholly-owned
Subsidiaries of the Borrower is to become an Additional Guarantor, then the
Borrower must (following consultation with the Facility Agent) deliver to the
Facility Agent the relevant documents and evidence listed in Part 2 of
Schedule 2 (Additional Guarantor).     (d)   The relevant Subsidiary will become
an Additional Guarantor when the Facility Agent notifies the other Finance
Parties and the Borrower that it has received all of the documents and evidence
referred to in paragraph (c) above in form and substance satisfactory to it. The
Facility Agent must give this notification as soon as reasonably practicable.  
  (e)   Delivery of an Accession Agreement, executed by the relevant Subsidiary
and the Borrower, to the Facility Agent constitutes confirmation by that
Subsidiary and the Borrower that the representations contained in Clause 17
(Representations) of this Agreement are then correct.

32.8   Changes to the Reference Banks       If a Reference Bank (or, if a
Reference Bank is not a Lender, the Lender of which it is an Affiliate) ceases
to be a Lender, the Facility Agent must (in consultation with the Borrower)
appoint another Lender or an Affiliate of a Lender to replace that Reference
Bank.   32.9   Appointment of additional Arrangers       The Arranger may agree
that a New Lender be appointed as an additional mandated lead arranger and the
transfer certificate in respect of such New Lender shall include a confirmation
by such New Lender that they accede to this Agreement as an arranger, and
“Arranger” shall be construed accordingly.

97



--------------------------------------------------------------------------------



 



33.   DISCLOSURE OF INFORMATION       Each Finance Party agrees to maintain as
confidential all confidential information provided to them by the Obligors and
designated as confidential, provided that each Finance Party may disclose to any
of its Affiliates and any other person such information as that Finance Party
shall consider appropriate in respect of information supplied to it, by or on
behalf of an Obligor, the Group, any Charterer, or the Finance Documents:

  (a)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     (b)   with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or any Obligor; or     (c)   to whom, and to the extent that, information is
required to be disclosed by any Applicable Law,     (d)   to any other Finance
Party; or     (e)   to its and any Obligors’ professional advisors,

    PROVIDED ALWAYS that, in relation to paragraph (b), the person to whom the
information is to be given has entered into a confidentiality undertaking in
form and substance satisfactory to the Borrower.   34.   SET-OFF       A Finance
Party may set off any matured obligation owed to it by an Obligor under the
Finance Documents against any obligation (whether or not matured) owed by that
Finance Party to that Obligor regardless of the place of payment, booking branch
or currency of either obligation. If the obligations are in different
currencies, that Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.   35.  
PRO RATA SHARING   35.1   Redistribution       If any amount owing by an Obligor
under this Agreement to a Lender (the recovering Lender) is discharged by
payment, set-off or any other manner other than through the Facility Agent under
this Agreement (a recovery), then:

  (a)   the recovering Lender must, within three (3) Business Days, supply
details of the recovery to the Facility Agent;     (b)   the Facility Agent must
calculate whether the recovery is in excess of the amount which the recovering
Lender would have received if the recovery had been received by the Facility
Agent under this Agreement; and     (c)   the recovering Lender must pay to the
Facility Agent an amount equal to the excess (the redistribution).

98



--------------------------------------------------------------------------------



 



35.2   Effect of redistribution

  (a)   The Facility Agent must treat a redistribution as if it were a payment
by the relevant Obligor under this Agreement and distribute it among the
Lenders, other than the recovering Lender, accordingly.     (b)   When the
Facility Agent makes a distribution under paragraph (a) above, the recovering
Lender will be subrogated to the rights of the Finance Parties which have shared
in that redistribution.     (c)   If and to the extent that the recovering
Lender is not able to rely on any rights of subrogation under paragraph
(b) above, the relevant Obligor will owe the recovering Lender a debt which is
equal to the redistribution, immediately payable and of the type originally
discharged.     (d)   If:

  (i)   a recovering Lender must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor and     (ii)   the recovering
Lender has paid a redistribution in relation to that recovery,

    each Finance Party must reimburse the recovering Lender all or the
appropriate portion of the redistribution paid to that Finance Party, together
with interest for the period while it held the re-distribution. In this event,
the subrogation in paragraph (b) above will operate in reverse to the extent of
the reimbursement.   35.3   Exceptions       Notwithstanding any other term of
this Clause, a recovering Lender need not pay a redistribution to the extent
that:

  (a)   it would not, after the payment, have a valid claim against the relevant
Obligor in the amount of the redistribution; or     (b)   it would be sharing
with another Finance Party any amount which the recovering Lender has received
or recovered as a result of legal or arbitration proceedings, where:

  (i)   the recovering Lender notified the Facility Agent of those proceedings;
and     (ii)   the other Finance Party had an opportunity to participate in
those proceedings but did not do so or did not take separate legal or
arbitration proceedings as soon as reasonably practicable after receiving notice
of them.

36.   SEVERABILITY       If a term of a Finance Document is or becomes illegal,
invalid or unenforceable in any jurisdiction, that shall not affect:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of the Finance Documents; or

99



--------------------------------------------------------------------------------



 



  (b)   the legality, validity or enforceability in other jurisdictions of that
or any other term of the Finance Documents.

37.   COUNTERPARTS       Each Finance Document may be executed in any number of
counterparts and by facsimile provided that original signed copies are provided
within a reasonable period of time thereafter. This has the same effect as if
the signatures on the counterparts were on a single copy of the Finance
Document.   38.   NOTICES   38.1   In writing

  (a)   Any communication in connection with a Finance Document must be in
writing and, unless otherwise stated, may be given in person, by post, fax,
e-mail or by any other electronic communication approved by the Facility Agent;
    (b)   For the purpose of the Finance Documents, an electronic communication
will be treated as being in writing.     (c)   Unless it is agreed to the
contrary, any consent or agreement required under a Finance Document must be
given in writing.

38.2   Contact details

  (a)   Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.     (b)   The contact details of each of the Obligors for this
purpose are:

         
 
  Address:   Quintana Maritime Limited
 
      Pandoras 13 & Kyprou Str.
 
      166 74 Glyfada — Greece
 
       
 
  Fax number:   +11 30 210 8986823
 
  Attention:   Mr Stamatis Molaris
 
       
 
  with copies to:    
 
       
 
  Address:   Quintana Maritime Limited
 
      601 Jefferson Street
 
      Suite 3600
 
      Houston, TX 77002
 
       
 
  Fax Number:   713-751-7532
 
  Attention:   Steven Putman, Esq.
 
      Vice President and General Counsel.

100



--------------------------------------------------------------------------------



 



  (c)   The contact details of the Facility Agent for this purpose are:

         
 
  Address:   Loans Agency Office
 
      2nd Floor
 
      4 Harbour Exchange Square
 
      London, E14 9GE
 
       
 
  Fax number:   +44 (0)208 636 3824
 
  Attention:   Ian Hayton

  (d)   The contact details of the Security Trustee are:

         
 
  Address:   Citigroup Centre
 
      Canada Square
 
      Canary Wharf
 
      London E14 5LB
 
       
 
  Fax number:   +44 (0) 20 7500 5877
 
  Attention:   Agency and Trust

  (e)   A Party may change its contact details by giving five (5) Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.     (f)   Where a Party nominates a particular department or officer to
receive a communication, a communication will not be effective if it fails to
specify that department or officer.

38.3   Effectiveness

  (a)   Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

  (i)   if delivered in person, at the time of delivery;     (ii)   if posted,
five (5) days after being deposited in the post, postage prepaid, in a correctly
addressed envelope;     (iii)   if by fax, when received in legible form; and  
  (iv)   if by e-mail or any other electronic communication, when received in
legible form.

  (b)   A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.     (c)   A
communication to the Facility Agent will only be effective on actual receipt by
it.

38.4   Obligors       All communications under the Finance Documents to or from
an Obligor must be sent through the Facility Agent.

101



--------------------------------------------------------------------------------



 



38.5   Entire Agreement       This Agreement and the other Finance Documents
entered into pursuant to this Agreement contain the whole agreement between the
parties relating to the transactions contemplated by this Agreement and
supersede all previous agreements between the parties relating to such
transactions.   39.   LANGUAGE

  (a)   Any notice given in connection with a Finance Document must be in
English.     (b)   Any other document provided in connection with a Finance
Document must be:

  (i)   in English; or     (ii)   (unless the Facility Agent otherwise agrees)
accompanied by a certified English translation. In this case, the English
translation prevails unless the document is a statutory or other official
document.

40.   GOVERNING LAW       This Agreement is governed by English law.   41.  
ENFORCEMENT   41.1   Jurisdiction

  (a)   The English courts have jurisdiction to settle any dispute in connection
with any Finance Document.     (b)   The English courts are the most appropriate
and convenient courts to settle any such dispute.     (c)   This Clause is for
the benefit of the Finance Parties only. To the extent allowed by law, the
Finance Parties (either directly or through an Administrative Party) may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

41.2   Service of process

  (a)   Each of the Obligors irrevocably appoints Law Debenture Corporation of
Fifth Floor, 100 Wood Street, London EC2V 7EX as its agent under the Finance
Documents for service of process in any proceedings before the English courts.  
  (b)   If any person appointed as process agent is unable for any reason to act
as agent for service of process, the relevant Obligor or Obligors must
immediately notify the Facility Agent and appoint another agent on terms
acceptable to the Facility Agent. Failing this, the Facility Agent may appoint
another agent for this purpose.     (c)   Each of the Obligors agree that
failure by a process agent to notify it of any process will not invalidate the
relevant proceedings.

102



--------------------------------------------------------------------------------



 



  (d)   This Clause does not affect any other method of service allowed by law.

41.3   Waiver of immunity       Each of the Obligors irrevocably and
unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by a Finance
Party against it in relation to a Finance Document and to ensure that no such
claim is made on its behalf;     (b)   consents generally to the giving of any
relief or the issue of any process in connection with those proceedings; and    
(c)   waives all rights of immunity in respect of it or its assets.

    THIS AGREEMENT has been entered into on the date stated at the beginning of
this Agreement.

103



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORIGINAL PARTIES
PART 1
THE OWNERS AND THE ORIGINAL VESSELS

              Name of Owner   Country of   Flag of Vessel   Name of Original
Vessel     Formation                       Fearless Shipco LLC   Republic of the
Marshall Islands   Republic of the
Marshall Islands   “Fearless I” (previously
“Fearless”)               King Coal Shipco LLC   Republic of the Marshall
Islands   Republic of the
Marshall Islands   “King Coal” (previously “King
Arthur”)               Coal Glory Shipco LLC   Republic of the Marshall Islands
  Republic of the
Marshall Islands   “Coal Glory” (previously “Galene”)               Coal Age
Shipco LLC   Republic of the Marshall Islands   Republic of the
Marshall Islands   “Coal Age” (previously
“Panoria”)               Iron Man Shipco LLC   Republic of the Marshall Islands
  Republic of the
Marshall Islands   “Iron Man” (previously
“Pandesia”)               Linda Leah Shipco LLC   Republic of the Marshall
Islands   Republic of the
Marshall Islands   “Linda Leah” (previously “Denak — C”)               Barbara
Shipco LLC   Republic of the Marshall Islands   Republic of the
Marshall Islands   “Barbara” (previously
“Denak — B”)               Coal Pride Shipco LLC   Republic of the Marshall
Islands   Republic of the
Marshall Islands   “Coal Pride” (previously “Ikan Beliak”)

104



--------------------------------------------------------------------------------



 



              Name of Owner   Country of   Flag of Vessel   Name of Original
Vessel     Formation                       Iron Beauty Shipco LLC*   Republic of
the Marshall Islands   TBC   TBC               Kirmar Shipco LLC*   Republic of
the Marshall Islands   TBC   TBC

 

*   For the avoidance of doubt, Iron Beauty Shipco LLC and Kirmar Shipco LLC are
not Original Owners and the Vessels they are to acquire are not Original Vessels
for the purpose of this Agreement.

105



--------------------------------------------------------------------------------



 



PART 2
THE ORIGINAL LENDERS

      Name of Original Lender   Commitments (US$)       Citibank, N.A.  
125,000,000       The Governor and Company of the Bank of Scotland   125,000,000

106



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
PART 1
INITIAL CONDITIONS PRECEDENT

1.   Borrower   1.1   A certified copy* of the constitutional documents of the
Borrower together with an up to date Certificate of Goodstanding dated no more
than ten (10) Business Days prior to the drawdown date.   1.2   A certified copy
of a resolution of the board of directors of the Borrower:

  (a)   approving the terms of, and the transactions contemplated by, each
Finance Document to which the Borrower is a party and resolving that it executes
each Finance Document, then to be executed;     (b)   authorising a specified
person or persons to execute each Finance Document on its behalf to which it is
a party, then to be executed; and     (c)   authorising a specified person or
persons, on its behalf, to sign and/or despatch all other documents and notices
to be signed and/or despatched by it under or in connection with each Finance
Document to which it is a party, then to be executed.

1.3   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 1.2 above.   1.4   A certified copy of all other
resolutions, consents, licences, exemptions and filings, corporate, official or
otherwise which the Facility Agent may reasonably require in connection with
this Agreement or any other Finance Document.   *   Each certified copy must be
certified by a director, officer or duly authorised attorney of the Borrower as
being true and complete no earlier than the date falling three Business Days
prior to the date of this Agreement.   2.   Guarantors   2.1   A certified copy*
of the constitutional documents of each Guarantor.   2.2   A certified copy* of
a resolution of the sole member of each Guarantor:

  (a)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;

 

*   Each certified copy document must be certified by a director, officer or
duly authorised attorney of the relevant company as being true and complete as
at a date no earlier than the date of the Request for a first Drawing.

107



--------------------------------------------------------------------------------



 



  (b)   authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

2.3   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 2.2 above.   *   Each certified copy must be certified
by a director, officer or duly authorised attorney of the relevant Guarantor as
being true and complete no earlier than the date falling three (3) Business Days
prior to the date of this Agreement.   3.   Related Contracts   3.1   A duly
executed original of this Agreement.   3.2   A duly executed original of each
Fee Letter.   3.3   A duly executed original of the Pledge of Shares, together
with all certificates in respect of the shares of the Guarantors.   3.4   A
certified copy of each Vessel Management Agreement, duly executed.   3.5   A
duly executed original of the Operating Account Charge.   3.6   A duly executed
original of the Reserve Account Charge.   3.7   A duly executed original of each
Charter Accounts Charge.   3.8   A duly executed original of the Mortgage in
respect of each of the Original Vessels.   3.9   A duly executed original of the
General Assignment in respect of each of the Original Vessels.   3.10   Duly
executed originals of all notices of assignment required to be served under each
Security Document referred to above and faxed copies of the acknowledgements
thereof (where it is not possible to provide originals of the same, with such
originals to follow as soon as practicable after the Utilisation Date), duly
executed by each relevant counterparty.   3.11   A duly executed original of the
Account Bank Agreement.   4.   Insurance   4.1   A copy of each of the cover
notes of all current insurance policies and reinsurance policies (incorporating
the relevant cut-through provisions) in respect of each of the Original Vessels.
  4.2   Duly executed and, where necessary, notarised notices of assignment (and
acknowledgements of the same) of the Obligatory Insurances in respect of the
Original Vessels duly executed by the relevant Guarantor substantially in the
form provided for in the General Assignment.   4.3   A certificate of the
Borrower certifying that the Obligatory Insurances are in full force and effect
as at a date no earlier than the date of the Request for a first Drawing.

108



--------------------------------------------------------------------------------



 



4.4   Evidence satisfactory to the Facility Agent that the Obligatory Insurances
are in compliance with the insurance and reinsurance covenants contained in the
Agreement.   5.   Other documents   5.1   A copy of any other authorisation or
other document, opinion or assurance which the Facility Agent considers to be
necessary or desirable in connection with the entry into and performance of, and
the transactions contemplated by, any Finance Document or for the validity and
enforceability of any Finance Document.   5.2   A letter from Law Debenture
Corporation agreeing to its appointment as process agent for the Obligors under
the Finance Documents.   6.   Legal opinions   6.1   A legal opinion of Allen &
Overy LLP, London office, English legal advisers to the Lenders, addressed to
the Facility Agent as agent for and on behalf of itself and the Finance Parties.
  6.2   A legal opinion of Seward & Kissel, Marshall Islands legal advisors to
the Lenders, in respect of, amongst other things, each of the Obligors, the flag
of the Vessels, the Mortgage and the Pledge of Shares addressed to the Facility
Agent as agent for and on behalf of itself and the Finance Parties.   6.3   A
legal opinion of Pologiorgis, Babalis & Mavrou Law Firm, Greek legal advisers to
the Lenders, in respect of, amongst other things, the Operating Account Charge
and the Charter Accounts Charge, addressed to the Facility Agent as agent for
and on behalf of itself and the Finance Parties.   7.   Other Requirements   7.1
  Receipt by the Finance Parties of each of the fees outlined in the Fee
Letters.

109



--------------------------------------------------------------------------------



 



PART 2
ADDITIONAL GUARANTOR DOCUMENTS
At the time of (i) in relation to an Additional Guarantor, the proposed
accession of the Additional Guarantor or (ii) in relation to Iron Beauty Shipco
LLC or Kirmar Shipco LLC, the delivery date of the Vessel to which they relate,
the Facility Agent shall require the following documentation from the Borrower
and the relevant Additional Guarantor, Iron Beauty Shipco LLC or Kirmar Shipco
LLC:

1.   Additional Guarantor   1.1   A certified copy* of the constitutional
documents of the Additional Guarantor, Iron Beauty Shipco LLC or Kirmar Shipco
LLC (as appropriate).   1.2   A certified copy* of a resolution of the sole
member (or other appropriate governing body) of the Additional Guarantor, Iron
Beauty Shipco LLC or Kirmar Shipco LLC (as appropriate):

  (a)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute the
Finance Documents to which it is a party;     (b)   authorising a specified
person or persons to execute the Finance Documents to which it is a party on its
behalf; and

1.3   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 1.2 above.   *   Each certified copy must be certified
by a director, officer or duly authorised attorney of the Additional Guarantor,
Iron Beauty Shipco LLC or Kirmar Shipco LLC (as appropriate) as being true and
complete no earlier than the date falling three (3) Business Days prior to the
date of this Agreement.

2.   Additional Vessel   2.1   A certified true copy* of the Memorandum of
Agreement relating to the relevant Additional Vessel.   2.2   Evidence
satisfactory to the Facility Agent that:

  (a)   the relevant Additional Vessel is provisionally or permanently
registered in the name of the Additional Guarantor, as a Republic of the
Marshall Islands Vessel or other Approved Flag State;     (b)   title to the
relevant Additional Vessel is held by the Additional Guarantor, Iron Beauty
Shipco LLC or Kirmar Shipco LLC (as appropriate) free of all Security Interests
other than Permitted Liens; and     (c)   the Mortgage and if a Swap Agreement
has been entered into, the Junior Mortgage in respect of the relevant Additional
Vessel have been duly recorded in the Republic of the Marshall Islands

110



--------------------------------------------------------------------------------



 



      or other Approved Flag State and constitutes, in the case of the Mortgage,
a first priority security interest over the Additional Vessel and, in the case
of any such Junior Mortgage, a second priority security interest over the
Additional Vessel and that all taxes and fees payable to that Approved Flag
State in respect of that Additional Vessel have been paid in full.

2.3   A duly executed original of the Vessel Management Agreement relating to
the relevant Additional Vessel.   2.4   A certified copy* of:

  (a)   an interim classification certificate (with an undertaking to provide to
the Facility Agent a full classification certificate within two (2) months of
the relevant Delivery Date) in respect of the Additional Vessel showing that
Additional Vessel to be in class without overdue recommendation, condition or
qualification or, in the event that this is not available, a faxed copy with a
certified copy to follow as soon as practicable after the relevant Delivery
Date, in each case to be issued by an Approved Classification Society;     (b)  
a valid Interim Safety Management Certificate (with an undertaking to provide to
the Facility Agent a full Safety Management Certificate within two (2) months of
the relevant Delivery Date) for that Additional Vessel;     (c)   a valid
interim Document of Compliance (with an undertaking to provide to the Facility
Agent a full Document of Compliance within two (2) months of the relevant
Delivery Date); and     (d)   a valid interim International Ship Security
Certificate (with an undertaking to provide to the Facility Agent a full
International Ship Security Certificate within two (2) months of the relevant
Delivery Date) for that Additional Vessel.

2.5   A certified copy* of any Time Charter.   2.6   A copy of the valuations
provided by two Approved Valuers in respect of the relevant Additional Vessel,
in each case dated not more than thirty (30) days prior to the accession of the
relevant Additional Guarantor, Iron Beauty Shipco LLC or Kirmar Shipco LLC (as
appropriate).   3.   Documents   3.1   A duly executed original of the Accession
Agreement relating to that Additional Guarantor, Iron Beauty Shipco LLC or
Kirmar Shipco LLC (as appropriate).   3.2   A duly executed original of the deed
of accession to the Subordination Deed (if the Subordination Deed has become
effective).   3.3   A duly executed original of the deed of accession to the
Account Bank Agreement relating to that Additional Guarantor, Iron Beauty Shipco
LLC or Kirmar Shipco LLC (as appropriate).   3.4   A duly executed original of
the Mortgage relating to the relevant Additional Vessel.

 

*   Each certified copy document must be certified by a director, officer or
duly authorised attorney of the Owner as being true and complete as at a date no
earlier than the Delivery Date of a Vessel.

111



--------------------------------------------------------------------------------



 



3.5   If a Swap Agreement has been entered into, a duly executed original of the
Junior Mortgage relating to the relevant Additional Vessel.   3.6   A duly
executed original of the General Assignment relating to the relevant Additional
Vessel.   3.7   If a Swap Agreement has been entered into, a duly executed
original of the Junior General Assignment relating to the relevant Additional
Vessel.   3.8   A duly executed original of the Charter Account Charge relating
to the relevant Charter Account for that Additional Guarantor, Iron Beauty
Shipco LLC or Kirmar Shipco LLC (as appropriate).   3.9   If a Swap Agreement
has been entered into, a duly executed original of the Junior Charter Account
Charge relating to the relevant Charter Account for that Additional Guarantor,
Iron Beauty Shipco LLC or Kirmar Shipco LLC (as appropriate).   3.10   Evidence
satisfactory to the Facility Agent that the Borrower has executed a Pledge of
Shares and, if a Swap Agreement has been entered into, a Junior Pledge of Shares
in relation to the relevant Additional Guarantor, Iron Beauty Shipco LLC or
Kirmar Shipco LLC (as appropriate), together with all certificates in respect of
the shares of that Additional Guarantor, Iron Beauty Shipco LLC or Kirmar Shipco
LLC (as appropriate).   4.   Insurance   4.1   A certified copy of the cover
notes of all current insurance policies and reinsurance policies (incorporating
the relevant cut-through provisions) in respect of the relevant Additional
Vessel.   4.2   Duly executed and, where necessary, notarised notices of
assignment (and acknowledgements of the same) of the Obligatory Insurances in
respect of the Additional Vessel duly executed by the relevant Additional
Guarantor, Iron Beauty Shipco LLC or Kirmar Shipco LLC (as appropriate)
substantially in the form provided for in the General Assignment and, if a Swap
Agreement has been entered into, the Junior General Assignment.   4.3   Fax
confirmation from each broker, capital insurer and club concerned with the
Obligatory Insurances of the Vessel that:

  (a)   the relevant cover is in effect;     (b)   they will accept notice of
assignment of the Obligatory Insurances in favour of the Facility Agent and
execute an acknowledgement of the notice in the form required by the Facility
Agent;     (c)   they will restrict their lien for unpaid premiums under any
fleet policy to unpaid premiums in respect of that Vessel only;     (d)   they
will issue a letter of undertaking in the current LIBA form (in the case of
Lloyds brokers), in the form provided for in the General Assignment (in the case
of non-Lloyds brokers, insurers and reinsurers other than clubs) or in their
current standard form (in the case of clubs);     (e)   they will accept
endorsement of a loss payable clause on the policies in the form provided for in
the General Assignment (in the case of brokers and insurers other than clubs)
and, if a Swap Agreement has been entered into, the Junior General Assignment or
will note the interest of the

112



--------------------------------------------------------------------------------



 



      Facility Agent in the entry for the Vessel by way of a loss payable clause
in their current standard form (in the case of clubs); and

  (f)   they are not aware of any mortgage, charge, assignment or other
encumbrance affecting the Obligatory Insurances with which they are concerned
(other than any previously disclosed by the Owner to the Facility Agent in
writing).

4.4   Confirmation from the Facility Agent of its satisfaction with a final
insurance report in respect of the insurance and reinsurance covenants and the
Obligatory Insurances prepared by Aon.   *   Each certified copy must be
certified by a director, officer or duly authorised attorney of the Owner as
being true and complete no earlier than the date falling three Business Days
prior to the date of this Agreement.   5.   Miscellaneous   5.1   Evidence
satisfactory to the Facility Agent that the Additional Guarantor, Iron Beauty
Shipco LLC or Kirmar Shipco LLC (as appropriate) has appointed a process agent
for service of process in England and Wales.   5.2   A legal opinion of Allen &
Overy LLP, London office, English legal advisers to the Lenders, addressed to
the Facility Agent as agent for and on behalf of itself and the Lenders.   5.3  
A legal opinion of Seward & Kissel, Marshall Islands legal advisors to the
Lenders, in respect of, amongst other things, the due incorporation, capacity
and authorisation of the Additional Guarantor, Iron Beauty Shipco LLC or Kirmar
Shipco LLC (as appropriate) to enter into and execute this Agreement and any
Security Agreements, addressed to the Facility Agent as agent for and on behalf
of itself and the Lenders.   5.4   A legal opinion of Pologiorgis, Babalis &
Mavrou Law Firm, Greek legal advisers to the Lenders, in respect of the Charter
Accounts Charge and if a Swap Agreement has been entered into, the Junior
Charter Accounts Charge executed by the relevant Additional Guarantor, Iron
Beauty Shipco LLC or Kirmar Shipco LLC (as appropriate), addressed to the
Facility Agent as agent for and on behalf of itself and the Lenders.   5.5   A
copy of any other authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of, and the transactions contemplated by, any Finance
Document or for the validity and enforceability of any Finance Document.

113



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF REQUEST

     
To:
  Citibank International Plc as Facility Agent
From:
  Quintana Maritime Limited
Date:
  [     ]

US$250,000,000 Credit Agreement dated [     ], 2005 (the Credit Agreement)

1.   We refer to the Credit Agreement. This is a Request.   2.   We wish to
[borrow a Loan / arrange for a Letter of Credit]* to be issued on the following
terms:

             
 
  (a)   Utilisation Date:   [     ]
 
           
 
  (b)   Amount/currency:   [     ]
 
           
 
  (c)   Term:   [     ]

3.   Our [payment/delivery]* instructions are:   4.   We confirm that each
condition specified of the Credit Agreement which must be satisfied on the date
of this Request is satisfied.   5.   This Request is irrevocable.   6.   [We
attach a copy of the proposed Letter of Credit.]*

By:
QUINTANA MARITIME LIMITED
Authorised Signatory

*   Delete as applicable

114



--------------------------------------------------------------------------------



 



SCHEDULE 4
CALCULATION OF THE MANDATORY COST

1.   General       The Mandatory Cost is the weighted average of the rates
calculated below by the Facility Agent on the first day of a Term. The Facility
Agent must distribute each amount of Mandatory Cost among the Lenders on the
basis of the rate for each Lender.   2.   For a Lender lending from a Facility
Office in the U.K.   (a)   The relevant rate for a Lender lending from a
Facility Office in the U.K. is the arithmetic mean of the rates notified by each
of the Reference Banks to the Facility Agent and calculated in accordance with
the following formulae:

         
 
  E x 0.01
300   per cent. per annum

    where on the day of application of the formula:

  E   is the charge payable by the Reference Bank to the Financial Services
Authority under the fees rules (but, for this purpose, calculated by the
Facility Agent on a notional basis as being the average of the fee tariffs
within fee-block Category A1 (Deposit acceptors) of the fees rules, applying any
applicable discount and ignoring any minimum fee required under the fees rules)
and expressed in pounds per £1 million of the tariff base of that Reference
Bank.

(b)   For the purposes of this paragraph 2:

  (i)   eligible liabilities and special deposit have the meanings given to them
at the time of application of the formula by the Bank of England;     (ii)  
fees rules means the then current rules on periodic fees in the Supervision
Manual of the FSA Handbook; and     (iii)   tariff base has the meaning given to
it in the fees rules.

(c)   Each rate calculated in accordance with a formula is, if necessary,
rounded upward to four decimal places.   (d)   (i)   Each Reference Bank must
supply to the Facility Agent the information required by it to make a
calculation of the rate for that Reference Bank. The Facility Agent may assume
that this information is correct in all respects.

  (ii)   If a Reference Bank fails to do so, the Facility Agent may assume that
the Reference Bank’s obligations in respect of cash ratio deposits, special
deposits and the fees rules are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

115



--------------------------------------------------------------------------------



 



  (b)   The Facility Agent has no liability to any Party if its calculation over
or under compensates any Lender.

3.   For a Lender lending from a Facility Office in a Participating Member State
  (a)   The relevant rate for a Lender lending from a Facility Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Facility Agent as its cost of complying with the minimum reserve
requirements of the European Central Bank.   (b)   If a Lender fails to specify
a rate under paragraph (a) above, the Facility Agent will assume that the Lender
has not incurred any such cost.   4.   Changes       The Facility Agent may,
after consultation with the Borrower and the Lenders, notify all the Parties of
any amendment to this Schedule which is required to reflect:

  (a)   any change in law or regulation; or     (b)   any requirement imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any successor authority).

    Any notification will be, in the absence of manifest error, conclusive and
binding on all the Parties.

116



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF TRANSFER CERTIFICATE

     
To:
  The Borrower
From:
  [THE EXISTING BANK] and [THE NEW BANK]
Date:
  [     ]

US$250,000,000 Revolving Credit Agreement dated [     ], 2005 (the Credit
Agreement)
We refer to Clause 32.4 (Procedure for transfer by way of novations) of the
Credit Agreement.

1.   We [     ] (the Existing Bank) and [     ] (the New Bank) agree to the
Existing Bank and the New Bank novating all the Existing Bank’s rights and
obligations referred to in the Schedule in accordance with Clause 32.4.
(Procedure for transfer by way of novations).   2.   The specified date for the
purposes of Clause 32.4(a) is [date of novation].   3.   The Facility Office and
address for notices of the New Bank for the purposes of Clause 38.2 (Contact
details) are set out in the Schedule attached to this Certificate.   4.   This
Novation Certificate is governed by English law.

117



--------------------------------------------------------------------------------



 



THE SCHEDULE
Rights and obligations to be novated
[Choose one of the following options (a) to (d):]

(a)   all of the rights and obligations of the Existing Lender in respect of the
Facility — principal amount US$[ ].

(b)   all of the rights and obligations of the Existing Lender in respect of
Vessel Loan [ ] [and Vessel Loan [ ]] — principal amount US$[ ].

(c)   the principal amount of US$[ ] in respect of each of the Loans and all the
rights and obligations attached to the same-total principal amount US$[ ].

(d)   the principal amount of US$[ ] in respect of [each of] Vessel Loan [ ]
[and Vessel Loan [ ] and [ ]] and all the rights and obligations attached to the
same.

[New Bank]
[Facility Office Address for notices]

     
[Existing Bank]
  [New Bank]
By:
  By:  
Date:
  Date:

The Transfer Date is confirmed by the Facility Agent as [ ].
CITIBANK INTERNATIONAL PLC.
By:

118



--------------------------------------------------------------------------------



 



SCHEDULE 6
COMPLIANCE CERTIFICATE

To:   Citibank International plc as Facility Agent and Citicorp Trustee Company
Limited as Security Trustee

From:   Quintana Maritime Limited (the Borrower)

US$250,000,000 Revolving Credit Agreement dated [ ], 2005 (the Credit Agreement)

1.   Terms defined in the Credit Agreement have the same meaning in this
Certificate.

2.   I/We hereby certify that [no Default has occurred and is continuing or is
outstanding] [a Default under Clause [ ] of [specify document] is outstanding
and the following steps are being taken to remedy it [ ]].

3.   [Except as set out below, the representations set out in Clause 17
(Representations) of the Credit Agreement are deemed to be repeated as at the
date hereof.]

4.   I/We hereby certify that as of [ ] the status of the financial covenants as
set out in Clause 17 of the Credit Agreement is as follows:

  (a)   Maximum Leverage Ratio: the ratio of Consolidated Total Indebtedness to
Consolidated Total Capitalisation is [ ]:1.00;     (b)   Minimum Liquidity: the
Consolidated Cash and Cash Equivalents held by the Group as of [ ] is [not less
than] [ ] Dollars (US$[ ]);     (c)   Consolidated Interest Cover Ratio: the
ratio of Consolidated EBITDA to Consolidated Interest Expense is [ ]: 1.00; and
    (d)   Collateral Maintenance: the aggregate Market Value of the Vessels is [
].     (e)   Consolidated Net Worth: the Consolidated Net Worth of the Group as
of [ ] is not less than one hundred and ninety eight million four hundred
thousand Dollars (US$198,400,000).

      Yours faithfully,               President           [or]              
[Senior Officer]           and               [Senior Officer]    

119



--------------------------------------------------------------------------------



 



SCHEDULE 7
STANDING PAYMENT INSTRUCTIONS

120



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF ACCESSION AGREEMENT

To:   Citibank International plc as Facility Agent

From:   Quintana Maritime Limited as borrower and [Proposed Guarantor] as
Additional Guarantor

US$250,000,000 Revolving Credit Agreement dated [ ], 2005 (the Credit Agreement)
We refer to the Credit Agreement. Terms not defined herein are as defined in the
Credit Agreement. This is an Accession Agreement.
[Name of company] of [address/registered office] agrees to become an Additional
Guarantor and to be bound by the terms of the Credit Agreement as an Additional
Guarantor.
This Accession Agreement is intended to take effect as a deed.
This Accession Agreement is governed by English law.

      SIGNED as a DEED by )   [Proposed Guarantor] )   by [ ] )   in the
presence of: )  

121



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF RECONCILIATION CERTIFICATE

To:   Citibank International plc as Facility Agent and Citicorp Trustee Company
Limited as Security Trustee

From:   Quintana Maritime Limited (the Borrower)

US$250,000,000 Revolving Credit Agreement dated [ ], 2005 (the Credit Agreement)

1.   Terms defined in the Credit Agreement have the same meaning in this
Certificate.

2.   I/We hereby certify that during the period between the date of the previous
Reconciliation Certificate and the date hereof the monies standing to the credit
of the Operating Expenses Account from time to time have been applied in and
towards the following:

Operating Expenses: [ ] Dollars (US$[ ])
Permitted Dividends: [ ] Dollars (US$[ ])
Transfer to Reserve Account: [ ] Dollars (US$[ ]).

3.   I/We hereby certify that as at the date hereof the balance standing to the
credit of the Reserve Account is [ ] Dollars (US$[ ]) and during the period
between the date of the previous Reconciliation Certificate and the date hereof
the monies standing to the credit of the Reserve Account from time to time have
at the following times, been applied in and towards the following:

      (a)[insert purpose and date]: [ ] Dollars (US$[ ])         (b)[insert
purpose and date]: [ ] Dollars (US$[ ]).

      Yours faithfully,               President           [or]              
[Senior Officer]           and               [Senior Officer]    

122



--------------------------------------------------------------------------------



 



SIGNATORIES
The Borrower
QUINTANA MARITIME LIMITED


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
The Guarantors
QUINTANA MANAGEMENT LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
KING COAL SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer

123



--------------------------------------------------------------------------------



 



FEARLESS SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
COAL AGE SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
IRON MAN SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
LINDA LEAH SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer

124



--------------------------------------------------------------------------------



 



BARBARA SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
COAL GLORY SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
COAL PRIDE SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer

125



--------------------------------------------------------------------------------



 



IRON BEAUTY SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
KIRMAR SHIPCO LLC
By: QUINTANA MARITIME LIMITED, its Sole Member


By:  /s/ Paul J. Cornell

 
Name: Paul J. Cornell
Title:  Chief Financial Officer
The Original Lenders
CITIBANK, N.A.


By:  /s/ Pareejat Singhal

 
THE GOVERNOR AND COMPANY OF THE
BANK OF SCOTLAND


By:  /s/ Russell Parker

 


Russell Parker

The Arrangers
CITIGROUP GLOBAL MARKETS LIMITED


By:  /s/ Pareejat Singhal

 

126



--------------------------------------------------------------------------------



 



THE GOVERNOR AND COMPANY OF THE
BANK OF SCOTLAND


By:  /s/ Russell Parker

 
Russell Parker
The Facility Agent
CITIBANK INTERNATIONAL PLC


By:  /s/ Sonia Gosparini

 
Sonia Gosparini
The Security Trustee
CITICORP TRUSTEE COMPANY LIMITED


By:  /s/ Pareejat Singhal

 
Pareejat Singhal
The Issuing Bank
THE GOVERNOR AND COMPANY OF THE
BANK OF SCOTLAND


By:  /s/ Russell Parker

 
Russell Parker

127